   1   Mark C. Dangerfield, #010832                    Richard M. Lorenzen (Bar No. 006787)
       Dale C. Schian, #010445                         PERKINS COIE LLP
   2   Kenneth N. Ralston, #034022                     2901 N. Central Avenue, Suite 2000
       GALLAGHER & KENNEDY, P.A.                       Phoenix, AZ 85012-2788
   3   2575 East Camelback Road                        Email: RLorenzen@perkinscoie.com
       Phoenix, Arizona 85016-9225                     Telephone: 602-351-8000
   4   Email: mark.dangerfield@gknet.com               Facsimile: 602-648-7000
       Email: dale.schian@gknet.com
   5   Email: ken.ralston@gknet.com                    John S. Kaplan (Pro Hac Vice)
       Telephone: (602) 530-8000                       Eric J. Weiss (Pro Hac Vice)
   6   Facsimile: (602) 530-8500                       Mallory Gitt Webster (Pro Hac Vice)
       Attorneys for Trustee Timothy H. Shaffer        PERKINS COIE LLP
   7   Email: bkdocket@gknet.com                       1201 Third Avenue, Suite 4900
                                                       Seattle, WA 98101-3099
   8                                                   Email: JKaplan@perkinscoie.com
                                                       Email: EWeiss@perkinscoie.com
   9                                                   Email: MWebster@perkinscoie.com
                                                       Telephone: 206-359-8000
 10                                                    Facsimile: 206-359-9408
                                                       Attorneys for Amazon Services, LLC
 11
 12                    IN THE UNITED STATES BANKRUPTCY COURT

 13                              FOR THE DISTRICT OF ARIZONA

 14    In re:                                          Case No. 2:11-BK-28944-DPC
 15    POTENTIAL DYNAMIX, LLC,                         Chapter 11
 16                          Debtor.                   Adv. No. 2:13-ap-00799
 17                                                   Joint Pretrial Statement
       TIMOTHY H. SHAFFER, Chapter 11
 18    Trustee,                                       DATE:     February 16, 2021
                                                      TIME:     9:00 AM
 19                          Plaintiff,               Location: 230 North First Avenue
                                                                Phoenix, Arizona
 20    v.                                                       Courtroom 603, 6th Floor
 21                                                    (Zoom Remote Video)
       AMAZON SERVICES, LLC,
 22
                             Defendant.
 23
 24
 25
 26
                                                  1
Case 2:13-ap-00799-DPC
      8442107v4/29611-0001   Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33       Desc
                             Main Document    Page 1 of 122
  1                                             TABLE OF CONTENTS
  2                                                                                                                             Page
  3   I.     NATURE OF THE CASE ........................................................................................ 1
  4          A.       Trustee’s Statement ....................................................................................... 1
  5          B.       Amazon’s Statement...................................................................................... 2
             C.       Jurisdictional Statement .............................................................................. 14
  6
      II.    UNDISPUTED MATERIAL FACTS .................................................................... 14
  7
      III.   CONTESTED MATERIAL FACTS ASSERTED BY TRUSTEE ....................... 18
  8
  9   IV.    CONTESTED MATERIAL FACTS ASSERTED BY AMAZON ....................... 49

 10   V.     MATERIAL ISSUES OF LAW ............................................................................. 91

 11          A.       Agreed Issues of Law .................................................................................. 91
             B.       Trustee’s Statement of the Issues of Law and Amazon’s Response ........... 99
 12
             C.       Amazon’s Statement of the Issues of Law and the Trustee’s
 13                   Response. ................................................................................................... 107

 14   VI.    TRUSTEE’S WITNESSES .................................................................................. 116

 15   VII.   AMAZON’S WITNESSES .................................................................................. 116

 16   VIII. STIPULATIONS REGARDING WITNESSES .................................................. 118
 17   IX.    STIPULATED EXHIBITS................................................................................... 118
 18   X.     TRUSTEE’S EXHIBITS ...................................................................................... 118
 19
      XI.    AMAZON’S EXHIBITS ...................................................................................... 119
 20
      XII.   DEPOSITION DESIGNATIONS ........................................................................ 119
 21
             A.       Trustee’s Deposition Designations............................................................ 119
 22
             B.       Amazon’s Deposition Designations. ......................................................... 119
 23   XIII. PARTIES ESTIMATE OF TIME NEEDED FOR TRIAL ................................. 120
 24   XIV. CERTIFICATION REGARDING EXHIBITS .................................................... 120
 25
 26


Case 2:13-ap-00799-DPC           Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33                                      Desc
                                 Main Document    Page 2 of 122
  1         The Chapter 11 Trustee Timothy Shaffer (the “Trustee”) and Amazon Services, LLC
  2   (“Amazon”) hereby file this Joint Pretrial Statement.
  3   I.    NATURE OF THE CASE
  4         A.     Trustee’s Statement
  5         In this action, the Trustee seeks to recover damages stemming from Amazon’s
  6   inventory storage and sales services provided to the debtor Potential Dynamics, LLC
  7   (“DAB” or Debtor”) through Amazon’s Fulfillment By Amazon (“FBA”) program between
  8   January 1, 2008 and January 31, 2014. Through the FBA program, DAB entrusted inventory
  9   to Amazon for which Amazon did not fully account or fully compensate DAB. The Trustee
 10   also seeks damages for Amazon’s April 2013 violation of the stay imposed by 11 U.S.C. §
 11   362(a). The Trustee seeks damages based on breach of contract and for turnover pursuant
 12   to 11 U.S.C. § 542.
 13         The Amazon Business Services Agreement (the “FBA Agreement”) required
 14   Amazon to keep track of DAB’s inventory and made Amazon strictly liable to pay DAB
 15   the replacement cost for any inventory lost or damaged while under Amazon’s control.
 16   Based on the “M15 Data” produced by Amazon, the parties agree that, while DAB
 17   participated in the FBA Program, Amazon received 6,316,249 units of DAB inventory, of
 18   which DAB sold 5,978,113 units.
 19         The parties’ dispute centers on the remaining 338,316 units of inventory. The parties
 20   agree that Amazon reimbursed DAB for some of those units, but they disagree on the
 21   remaining liability Amazon has. There are several components to that dispute. The first
 22   component is “expected ending inventory”: the units of inventory that should have been
 23   left—but for unknown reasons was not—after accounting for sales, customer returns,
 24   inventory returned to DAB, and miscellaneous “adjustments.” A second component is
 25   inventory “shrinkage”: inventory that, based on Amazon’s own records, was known to have
 26   been lost or damaged. A third category is unpaid “refund reimbursements”: reimbursements


Case 2:13-ap-00799-DPC      Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33          Desc
                            Main Document    Page 3 of 122
  1   due DAB when a customer cancelled a sale but Amazon failed to return the unsold inventory
  2   to DAB. A fourth category is product sales proceeds that Amazon failed to remit to DAB.
  3          In the opinion of the Trustee’s expert, Ms. Morones, Amazon remains liable to pay
  4   DAB $1,517,447 as the replacement cost for 111,688 units of missing, lost or damaged
  5   inventory, net of the $304,276 Amazon has already paid for inventory reimbursements.
  6   ($1,821,723 - $304,276). Per Ms. Morones, Amazon is also liable to pay DAB $195,721
  7   for unpaid refund reimbursements due DAB and $1,156,495 for inventory sales proceeds
  8   not remitted to DAB.
  9          In addition to the 111,688 inventory units on which Ms. Morones opined, there are
 10   another 147,968 units of inventory that Amazon determined were unsellable, but Amazon
 11   says it cannot determine who is liable for such; Amazon identifies this inventory with a
 12   “Code Q.” DAB contends that, since the Code Q units became unsellable while under
 13   Amazon’s control, Amazon is also liable for their replacement cost.
 14          Finally, DAB contends and Ms. Morones opines that Amazon is liable to DAB for
 15   $732,000 of lost profits as a result of Amazon’s violation of the bankruptcy stay.
 16          B.     Amazon’s Statement
 17                 1.     This Case Is About Allegedly “Lost Inventory” and Whether Amazon
                           Reimbursed for Such Loss.
 18
             This case is not nearly as complicated as it might seem.
 19
             This is a simple case involving approximately 38,000 “missing” units of inventory
 20
      that the Trustee alleges Amazon “Lost” while DAB participated in the Fulfillment by
 21
      Amazon (“FBA”) program. See Tr. Ex. 201 (“Compl.”) ¶¶ 21–25, 44–46, 56–58 (July 9,
 22
      2013); Tr. Ex. 223 (DAB’s inventory manager identifying “38,040” allegedly missing units
 23
      in an internal audit); Tr. Ex. 259, Ex. A (“Williams Rpt.”) at 8–9, 15–17 (noting that the
 24
      relevant data shows there are “at most 36,972 units” of inventory at issue); Tr. Ex. 259
 25
      (“Williams Tr. Decl.”) ¶ 31 (same); Tr. Ex. 7 (“Morones Rpt.”) (calculating 39,331 units of
 26
      “expected ending inventory”). That number of units is only about 0.5% of the total 6.3

                                                   2
Case 2:13-ap-00799-DPC       Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33          Desc
                             Main Document    Page 4 of 122
  1   million inventory units that DAB shipped to Amazon over a six-year period. DAB was a
  2   high-volume low-dollar seller, and the inventory units at issue are, for the most part, small
  3   items with expiration dates like bottles of supplements and packets of protein powder.
  4          Amazon’s policies acknowledge that Amazon is responsible for inventory units that
  5   Amazon misplaces in the FBA program, including those approximately 38,000 units at
  6   issue. Tr. Ex. 1 ¶ F.4; Tr. Ex. 260 at 1. But as Amazon has explained for years now, Amazon
  7   already reimbursed—and in fact over-reimbursed—DAB for the 38,000 units in real time
  8   during their business relationship. Williams Rpt. at 8–9, 15–19, 36; Williams Tr. Decl. ¶¶
  9   6–8, 31. Amazon either paid DAB for lost units or transferred units of the same inventory
 10   from Amazon’s own inventory account to DAB’s account. Id. It’s right there in the data;
 11   the parties don’t dispute the figures.
 12          But in 2012, when DAB’s inventory manager decided years later to audit DAB’s
 13   entire inventory history, he concluded that Amazon still owed for the 38,000 units because
 14   he mistakenly did not account for the data showing Amazon’s reimbursements. Tr. Exs.
 15   223–224; S. Lawcock Dep. 205:21–206:24. He admitted during his deposition that he
 16   omitted those reimbursements. S. Lawcock Dep. at 205:21–206:24. It was a simple mistake
 17   that Amazon would have immediately explained if DAB had asked.
 18          But instead of asking, DAB’s CEO, facing financial decline and corporate collapse,
 19   asked his inventory manager how they could inflate the already-mistaken claim. The
 20   inventory manager responded that DAB could make a “more dramatic case” for
 21   reimbursement by “leaving out the overages” in the data that were favorable to Amazon.
 22   Tr. Ex. 223. In other words, DAB could artificially make it look like Amazon owed for even
 23   more than 38,000 units if the data that DAB provided Amazon erased all of the inventory
 24   overages favorable to Amazon.
 25          And that is precisely what DAB did. Rather than submitting to Amazon a
 26   reimbursement claim for the 38,000 units that DAB mistakenly believed it had identified,

                                                   3
Case 2:13-ap-00799-DPC      Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                            Main Document    Page 5 of 122
  1   DAB submitted to Amazon a claim ten times larger: 391,083 “missing” or “lost/misplaced”
  2   units, the vast majority for which DAB knew that Amazon was not responsible. Compare
  3   Tr. Ex. 223 (identifying 38,040 missing units), with Tr. Ex. 11 at 5 (making claim to
  4   Amazon for total of 391,083 “lost/misplaced” units). DAB valued that claim at $10.5
  5   million. A few months later, DAB submitted another false claim for $4.1 million. Tr. Ex.
  6   10 at 3 (identifying 151,871 “missing units”).
  7          Compounding the attempted fraud, DAB’s CEO did not inform the Trustee that he
  8   had ordered his inventory manager to falsely inflate the reimbursement claim to Amazon.
  9   T. Shaffer Dep. (Apr. 29, 2019), at 181:17–183:20, 184:7–10; Tr. Ex. 12. Instead, the
 10   Trustee understood that DAB had sent to Amazon its claim for $1 million, which was
 11   consistent with DAB’s mistaken beliefs that it was still owed for approximately 38,000
 12   “missing” units and that each unit was valued at an average of $27. T. Shaffer Dep. (Apr.
 13   29, 2019), at 181:17–183:20, 184:7–10; Tr. Ex. 12. (The Trustee’s understanding is
 14   consistent with the allegation in the Complaint. The Trustee’s expert has since revised his
 15   position to $16.31 per unit, further reducing the Trustee’s claim.)
 16          In fact, the Trustee specifically asked the CEO in writing, “When was the exact
 17   date(s) when [DAB] submitted the $1,000,000 inventory claim?” Tr. Ex. 12. But rather than
 18   reveal that he had instructed his inventory manager to lie to Amazon, the CEO lied this time
 19   to the Trustee, providing only the date that DAB submitted the $10.5 million claim—
 20   because DAB never submitted to Amazon a claim for $1 million. Id. The Trustee did not
 21   learn of the fraudulent claims until his deposition in April 2019—when Amazon showed
 22   him the documents recording the attempted fraud. T. Shaffer Dep. (Apr. 29, 2019), at
 23   184:7–10.
 24          At the time, Amazon did not know that the data DAB had provided had been
 25   intentionally modified, and Amazon accepted DAB’s reimbursement claims in good faith
 26   and even began paying on them. See Tr. Ex. 12 (noting that Amazon had paid over $100,000

                                                    4
Case 2:13-ap-00799-DPC      Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                            Main Document    Page 6 of 122
  1   in reimbursements before Amazon “woke up” and “took note”). In a quick, back-of-the-
  2   envelope analysis of the $4.1 million claim relying on the false data that DAB provided,
  3   Amazon employee Diana Flores determined that the claim was at least 61% percent less
  4   than DAB had asserted (at most about $1.6 million) and also said that Amazon needed to
  5   further review the claim. Tr. Ex. 10 at 1–2. The Trustee, however, ignored the full message,
  6   latching on to the statement that Amazon may have been responsible for some amount of
  7   the claim—approximately the same amount that DAB mistakenly thought it was in fact
  8   owed for the “missing” units that had already been reimbursed. T. Shaffer Dep. (Apr. 29,
  9   2019) at 40:17–41:10 (claiming that Amazon has “already admitted” that it owed more than
 10   $1.5 million for lost inventory based on Ms. Flores’s preliminary analysis).
 11          To attempt to unravel what it did not yet know was an attempted fraud, Amazon
 12   performed a comprehensive analysis of the Debtor’s inventory of its top 100 products,
 13   amounting to 62% of the Debtor’s total inventory for which there was a potential
 14   discrepancy. Tr. Ex. 134 at 16–18 (detailing “Deep Dive” analysis); Tr. Ex. 112 ¶¶ 5–8
 15   (same); J. Ice Dep. at 139:16–140:21, 142:16–144:2, 149:23–150:11, 151:24–152:25,
 16   158:2–159:7, 182:20–185:16, 189:8–25, 193:9–194:12 (same). Amazon referred to this
 17   process as a “Deep Dive.” Tr. Ex. 112 ¶¶ 5–8. The Deep Dive was intended to serve as a
 18   benchmark to assess the potential total reimbursement amount. The Deep Dive consumed
 19   approximately two full-time work weeks of two Amazon employees. Tr. Ex. 112 ¶¶ 5–8.
 20   The analysis revealed that the potential gross reimbursement amount for those top 100
 21   products was about $27,000. Tr. Ex. 134 at 16–18. And applying the rate from those
 22   products to the remaining 38% of the Debtor’s inventory showed a total estimated
 23   reimbursement amount of approximately $44,000—far even from the $1 million
 24   submission the Trustee thought DAB had submitted to Amazon. Id.; see also Tr. Ex. 12.
 25          Having been told by DAB’s CEO that Amazon owed over $1 million for “missing”
 26   units (because the reimbursements had been omitted from DAB’s original audit), the

                                                   5
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33            Desc
                           Main Document    Page 7 of 122
  1   Trustee did not accept the Deep Dive analysis. So Amazon proceeded to produce in May
  2   2015 additional data for the entirety of the Debtor’s inventory in the FBA program. This
  3   data is what the parties have used throughout the litigation and refer to as the “M15 data.”
  4   Compiling and producing the M15 data was an even more enormous task than preparing
  5   the Deep Dive, requiring hundreds of hours of Amazon staff time and considerable financial
  6   expense to retrieve millions of rows of transactional data. T. Bachand Expected Tr. Test.;
  7   see also Tr. Ex. 112 ¶¶ 9–10. The M15 data is the most complete information known to be
  8   available to account for the Debtor’s “Lost Inventory” as alleged in the Complaint and
  9   dating back to 2008. T. Bachand Expected Tr. Test.; see also Tr. Ex. 118 at 6.
 10          As Amazon’s witnesses, including its expert witness, will testify, the M15 data
 11   confirm that Amazon in fact reimbursed the Debtor for the original 38,000 units that DAB
 12   thought were “missing” and that the Trustee alleged in his Complaint were “Lost
 13   Inventory.” Williams Rpt. at 17–19; Williams Tr. Decl. ¶¶ 6–8, 31. Indeed, if there is one
 14   constant in this entire adversary proceeding, it is the parties’ general agreement on the
 15   number of units of “Lost Inventory” before considering Amazon’s reimbursements:
 16   approximately 38,000. The Trustee’s testifying expert, Serena Morones, calculated 39,331
 17   units as “Expected Ending Inventory”—the inventory that was allegedly lost at the end of
 18   Amazon and DAB’s relationship. Morones Rpt. at 13. The Trustee’s formerly identified
 19   testifying expert, Stephen Ashworth, calculated the same number of units of “Ending
 20   Inventory”—39,331. Tr. Ex. 237 at 7. Amazon’s rebuttal expert, E. Weiant Williams,
 21   calculated 36,972 as the maximum possible number of units that could have been “lost”
 22   (before taking into consideration inventory adjustments and reimbursements). Williams
 23   Rpt. at 8–9, 15–17; Williams Tr. Decl. ¶ 31. And at the hearing last month on Amazon’s
 24   motion to exclude Ms. Morones’s testimony, the Trustee’s counsel stated again that 38,000
 25   is the number of inventory units that the data identify as lost.
 26          The evidence shows that far from some conspiracy to withhold money from DAB,

                                                     6
Case 2:13-ap-00799-DPC      Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                            Main Document    Page 8 of 122
  1   DAB’s actions led the parties here. DAB was responsible for tracking the inventory that it
  2   sent to Amazon over six years but made only passing effort to do so before entering
  3   bankruptcy. See, e.g., S. Lawcock Dep. at 22:20–24:15, 57:6–59:1, 62:12–63:10, 78:7–
  4   82:13, 91:8–93:23, 113:15–116:16, 144:24–159:7, 159:15–165:15, 165:20–176:4, 188:20–
  5   193:20 (DAB’s inventory manager describing DAB’s limited inventory tracking systems,
  6   difficulty with inventory management, and lack of any internal inventory tracking before
  7   filing for bankruptcy); T. Reilly Dep. at 38:10–40:18 (DAB’s COO testifying that DAB’s
  8   inventory management processes were “[e]xtremely low quality”); D. Bellino Dep. at
  9   35:18–22, 72:11–73:3, 305:10–13, 312:3–9, 315:20–316:22, 321:2–8, 321:16–21 (DAB’s
 10   CEO repeatedly testifying that he did not know or could not remember how DAB managed
 11   or tracked inventory); Tr. Exs. 203–207, 210–213, 218–221, 230 (exemplifying DAB’s
 12   history of inventory management issues). DAB submitted to Amazon the fraudulent
 13   reimbursement claims and then lied to the Trustee about them. T. Shaffer Dep. (Apr. 29,
 14   2019), at 181:17–183:20, 184:7–10. DAB routinely switched its products between Amazon
 15   programs without adequately tracking those changes and failed to provide listings for their
 16   products that complied with Amazon’s product listing requirements, which left thousands
 17   of units with expiration dates sitting in fulfillment centers waiting for DAB to make them
 18   available for sale. See, e.g., E. Soder Dep. at 144:9–146:13 (Amazon employee providing
 19   examples of DAB’s inventory issues); D. Bellino Dep. at 182:15–184:1 (DAB’s CEO
 20   testifying that DAB routinely switched products between Amazon programs); Tr. Exs. 206,
 21   212–213 (emails detailing DAB’s inventory and listing issues). DAB’s CEO frequently
 22   shipped customers or Amazon the wrong inventory in his haste to “win” sales, and DAB’s
 23   COO testified that, based on his experience working at DAB, the allegations in the
 24   Complaint are “highly unlikely.” T. Reilly Dep. at 200:4–201:15 (describing CEO’s
 25   practice of shipping the wrong inventory), 148:6–149:4 (DAB’s COO opining that DAB’s
 26   lost inventory claim is “highly unlikely”); Tr. Exs. 207, 230 (emails showing DAB making

                                                  7
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                           Main Document    Page 9 of 122
  1   errors in haste to win sales). As DAB grew rapidly, it could not sustain its growth and in
  2   the process failed not only to track its own inventory but also to implement internal controls
  3   and comprehend the dynamics of managing inventory and a warehouse. Tr. Ex. 222 at 4–6
  4   (bankruptcy filing detailing DAB’s decision to declare bankruptcy). That is why the parties
  5   are here, not because of something Amazon did or did not do.
  6          Indeed, in order for the Trustee to be correct, he would have to prove a conspiracy
  7   showing that Amazon somehow systematically shortchanged DAB for hundreds of
  8   thousands of additional units at millions of dollars over many years without DAB ever
  9   noticing or ever reporting it, a feat that would have required the coordination and bad faith
 10   of dozens of Amazon employees in Fulfillment Centers throughout the country. There is no
 11   basis in the evidence to support any such theory.
 12                 2.     The Trustee’s Claims in the Complaint Are for the Allegedly “Lost
                           Inventory.”
 13
             The main question for the Court at trial is whether Amazon appropriately reimbursed
 14
      DAB for the allegedly lost inventory units. The answer is yes.
 15
             The Trustee alleges in his Complaint that Amazon lost some of DAB’s inventory
 16
      units without adequately reimbursing DAB for the loss, in breach of the parties’ agreement.
 17
      See Compl. ¶¶ 44–46, 56–58. The Trustee also asserts a claim for turnover of the allegedly
 18
      lost inventory units, but the Trustee has not litigated that claim or explained how it differs
 19
      from the Trustee’s contract claim. Id. ¶¶ 18–25; 11 U.S.C. § 542.
 20
             The Trustee will not, however, be able to prove those claims for the roughly 38,000
 21
      lost inventory units at issue. The M15 data show that Amazon more than complied with its
 22
      contractual requirements by over-reimbursing DAB over the course of their business
 23
      relationship for certain inventory loss. Williams Rpt. at 8–9, 15–19, 36; Williams Tr. Decl.
 24
      ¶ 6–8, 31; T. Bachand Expected Tr. Test. Amazon also provided daily records of DAB’s
 25
      inventory and twice provided detailed and resource-intensive “accountings” of that same
 26
      inventory, one of which was the M15 data itself. T. Bachand Expected Tr. Test; Tr. Ex. 112

                                                    8
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33             Desc
                           Main Document   Page 10 of 122
  1   ¶¶ 5–10 (describing Deep Dive and M15 data production).
  2            The only other issue remaining for the Court—distinct from the issue of “Lost
  3   Inventory”—is the amount Amazon owed to DAB for the 15-day period during the
  4   automatic stay when Amazon suspended DAB’s selling privileges because DAB serially
  5   sold prohibited products. Tr. Ex. 231 at 3–7 (citing 11 U.S.C. § 362(a)). On that issue, the
  6   Trustee’s evidence of DAB’s purported damages is ridden with errors and based on
  7   inaccurate assumptions.1 T. Shaffer Expected Tr. Test.; S. Morones Expected Tr. Test.
  8            Amazon will not pursue at trial affirmative claims for damages against the Trustee,
  9   consistent with Amazon’s counterclaims for setoff and recoupment. Am. Answer, ECF No.
 10   35 (June 13, 2014) at 9–10. Amazon intends, however, to introduce evidence showing that
 11   Amazon over-reimbursed DAB for lost inventory units and that Amazon must be credited
 12   for those over-reimbursements. Williams Rpt. at 8–9, 15–19, 36; Williams Tr. Decl. ¶¶ 6–
 13   8, 31.
 14                  3.     The M15 Data Are the Only Data for the Court to Consider in
                            Evaluating the Trustee’s “Lost Inventory” Claims.
 15
               The M15 data that account for DAB’s inventory units are the sole data (along with
 16
      the experts’ testimony about that data) that the Court must evaluate to assess the loss of
 17
      inventory units and Amazon’s reimbursement for those units. The M15 data cover the
 18
      entirety of DAB’s millions of inventory units in the FBA program over six years. T.
 19
      Bachand Expected Tr. Test. The M15 data are the most complete information known to be
 20
      available to account for DAB’s inventory units and address the allegations in the Trustee’s
 21
      Complaint. Id.; Tr. Ex. 118 at 6.
 22
               The M15 data include information for DAB’s Receipts, Sales, Returns, Removals,
 23
 24            1
               As Amazon has already briefed the Court and will present at trial, Ms. Morones’s
 25   testimony is unreliable, is inconsistent with generally accepted methods in her field, is not based
      on sufficient facts or data, does not account for obvious alternative explanations, is derived from
 26   incomplete data, and lacks credibility. And as Mr. Williams will demonstrate, her conclusions are
      also inaccurate.
                                                       9
Case 2:13-ap-00799-DPC       Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33                Desc
                             Main Document   Page 11 of 122
  1   Adjustments, and Reimbursements. T. Bachand Expected Tr. Test. That allows the
  2   identification of “Lost Inventory” through the following formula: Receipts - Sales + Returns
  3   - Removals +/- Adjustments - Reimbursements. Id.; Williams Tr. Decl. ¶ 31; Tr. Ex. 256
  4   (depicting example inventory calculation using Amazon’s inventory formula). The parties
  5   agree on that formula and do not dispute the reimbursement figures in the M15 data.
  6          Any positive number of units after applying the formula would show units that the
  7   parties would expect to still be in DAB’s inventory at Amazon and would therefore be lost.
  8          Applying the data to the formula shows, however, that Amazon owes nothing more
  9   for lost inventory because Amazon over-reimbursed DAB during the business
 10   relationship—an outcome consistent with Amazon’s practice of reimbursing in real time
 11   and reimbursing sellers where there may be ambiguity about fault. Williams Rpt. at 8–9,
 12   15–17; Williams Tr. Decl. ¶¶ 6–8, 31; T. Bachand Expected Tr. Test.
 13                 4.     Because the Data Show that the Trustee Is Entitled to Nothing for
                           Lost Inventory, the Trustee Has Attempted to Assert Several New
 14                        Claims and Irrelevant Issues that the Court Should Disregard.
 15          As Amazon’s case chronology shows, once the Trustee recognized that the data show

 16   that the he is entitled to nothing because Amazon already over-reimbursed DAB for lost

 17   units, the Trustee started to assert new claims that are not in his Complaint and were never

 18   covered by written or oral discovery. See Tr. Ex. 255 (case chronology identifying key

 19   events that resulted in Trustee’s untimely claims); Tr. Ex. 258 (chart detailing Trustee’s

 20   untimely and unpleaded claims and damages theories); Amazon Mot. to Exclude Untimely

 21   and Unpleaded Damages Claims and Theories, ECF No. 268 (Nov. 11, 2020). The Court

 22   need not—and should not—address those new claims at trial; they should be excluded. Tr.

 23   Ex. 258; Amazon Mot. to Exclude Untimely and Unpleaded Damages Claims and Theories,

 24   ECF No. 268 (Nov. 11, 2020). They are a distraction and an improper attempt to extract

 25   millions of dollars from Amazon to which the Trustee is not entitled.

 26

                                                  10
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33            Desc
                           Main Document   Page 12 of 122
  1         The Trustee has attempted to assert five new claims that are not included in his
  2   Complaint: (1) unremitted sales proceeds, (2) unpaid refund reimbursements, (3) damaged
  3   and “misreceived” inventory, (4) the return of fees that DAB paid to Amazon for
  4   participation in the FBA program, and (5) inventory units to which a “Code Q” adjustment
  5   was applied at some point. See Morones Rpt. at 13–18 (detailing new claims for unremitted
  6   sales proceeds, unpaid refund reimbursements, and damaged and “misreceived” inventory);
  7   Trustee’s Oct. 26, 2020, Supp. Disc. at 2–5 (adding new claims for return of fees and “Code
  8   Q” adjustments); Tr. Ex. 258 (chart detailing Trustee’s untimely and unpleaded claims and
  9   damages theories). Together, the unpleaded claims (plus prejudgment interest) account for
 10   at least $10 million—69%—of the Trustee’s now-asserted damages of $14,483,638. Tr. Ex.
 11   258; Trustee’s Oct. 26, 2020, Supp. Disc. at 2–5. That means that nearly three-quarters of
 12   the Trustee’s asserted damages are for claims not in his Complaint and for which no
 13   discovery has been exchanged.
 14         To be clear, none of these five new claims or any terms associated with them appear
 15   in the Complaint. Tr. Ex. 258. The Trustee’s claims in the Complaint are related to “Lost
 16   Inventory” (and any damages from the 15-day period that DAB was suspended from selling
 17   on amazon.com). See Compl. ¶¶ 21–25, 44, 55–58. The Trustee instead identified some of
 18   the new claims in a bare March 2019 “second supplemental disclosure” and an October
 19   2020 additional supplemental disclosure—after discovery had closed, without
 20   supplementing his prior discovery productions or responses, and when Amazon no longer
 21   had an opportunity to conduct discovery on the claims. See Tr. Ex. 258; Tr. Ex. 119 at 1–2,
 22   Ex. A; Trustee’s Oct. 26, 2020 Supp. Disc. at 4–5. The disclosures themselves had almost
 23   no details about the new claims, often providing names and figures only. See Tr. Ex. 119 at
 24   1–2, Ex. A; Trustee’s Oct. 26, 2020 Supp. Disc. at 4–5. Even Ms. Morones has provided no
 25   opinions and no analysis about the October 2020 claims for recoupment of fees or for “Code
 26

                                                  11
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                           Main Document   Page 13 of 122
  1   Q” units, further confirming that the Trustee has continued to change his approach as the
  2   evidence has undermined his positions. See generally Morones Rpt.; Tr. Ex. 258.
  3         The Trustee also asserts that Amazon did not produce certain data and information,
  4   like “settlement reports,” that might be relevant to his unpleaded claims. But of course
  5   Amazon did not produce such materials because they do not address the claims in the
  6   Complaint—the document that controls this proceeding—and the Trustee never sought
  7   them in discovery. Amazon could not have been expected to know that the Trustee would
  8   years later assert claims in disclosures or know in advance of the disclosures what
  9   information could possibly be relevant and proportional to such unpleaded, untimely claims.
 10   See Tr. Ex. 258 (identifying which of the Trustee’s claims are based on an improper data
 11   source).
 12         The settlement reports are a prime example. Those reports show, among other things,
 13   payments that Amazon made to DAB; they do not show how many DAB units may have
 14   been “lost.” S. Morones Expected Tr. Test.; T. Bachand Expected Tr. Test.2 That is why
 15   Amazon did not produce them or even know until seeing Ms. Morones’s report (after
 16   written discovery) how the Trustee was attempting to use them. And the settlement reports
 17   that the Trustee has used for the untimely unremitted-sales and unpaid-refund claims
 18   contain six 48-hour periods for which data provided by the Trustee’s former expert witness
 19   is missing. Williams Rpt. at 4, 10–11, 25–26; Williams Tr. Decl. ¶¶ 17–18; S. Ashworth
 20   Dep. at 56:12–24, 90:21–93:4; 94:8–95:2; J. Cone Dep. at 114:15–121:9; S. Morones
 21   Expected Tr. Test. But data covering those six periods in fact exists and Amazon produced
 22   them to the Trustee (with Bates numbers). Tr. Exs. 247–252 (missing settlement report text
 23   files); Tr. Ex. 254 (detailing $1,363,782 in payments included in the missing Settlement
 24   Reports). The Trustee’s consulting expert testified that he was simply unable to download
 25
            2
 26           Amazon intends to offer this testimony only if the Court denies Amazon’s motion
      to exclude the Trustee’s untimely claims.
                                                  12
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                           Main Document   Page 14 of 122
  1   that data because his computer “timed out” when he tried to do so. S. Ashworth Dep. at
  2   92:10–93:4. Thus, even though all of the Trustee’s experts knew they were missing
  3   settlement reports from their own attempt to download them, Ms. Morones did not reveal
  4   those omissions in her expert report and then concluded that Amazon must owe DAB
  5   money because there was no data in those periods showing payments. S. Morones Expected
  6   Tr. Test.; S. Ashworth Dep. at 56:12–24, 90:21–93:4; 94:8–95:2; J. Cone Dep. at 114:15–
  7   121:9.
  8            Neither the Trustee nor his experts ever requested that Amazon produce those six
  9   missing settlement reports. Amazon only learned that the Trustee and his expert were using
 10   incomplete data when the Trustee finally produced the incomplete set of settlement reports
 11   Ms. Morones relied on in her report. Once the Trustee produced those settlement reports,
 12   Amazon’s expert was able to identify those omissions. Williams Rpt. at 4, 10–11, 25–26;
 13   Williams Tr. Decl. ¶¶ 17–18.
 14            Moreover, and more importantly, the settlement reports are not probative of
 15   addressing the claim in the Trustee’s Complaint that Amazon owes for “Lost Inventory.”
 16   Tr. Ex. 258. If they were, Amazon would have produced them years ago. The data that is
 17   appropriate to address the Trustee’s pleaded claim is the M15 data; that is precisely why
 18   Amazon compiled and produced the M15 data. T. Bachand Expected Tr. Test.; Tr. Ex. 112
 19   ¶¶ 9–10; Tr. Ex. 118 at 6. Accordingly, the Court should not consider the settlement reports
 20   in evaluating the Trustee’s claim for “Lost Inventory.” Tr. Exs. 255, 258; Amazon Mot. to
 21   Exclude Untimely and Unpleaded Damages Claims and Theories, ECF No. 268 (Nov. 11,
 22   2020).
 23            Finally, the Court will likely encounter a host of irrelevant terms and phrases invoked
 24   by the Trustee, including “transship,” “commingled inventory,” “virtual inventory,” “ASIN
 25   merges,” and “proprietary algorithm.” Those terms only confuse the issues that are
 26   relevant—how many inventory units were lost and reimbursed—and distract from what the

                                                     13
Case 2:13-ap-00799-DPC       Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33             Desc
                             Main Document   Page 15 of 122
  1   M15 data show—that Amazon over-reimbursed DAB. The Court need not wade into those
  2   issues to address the Trustee’s claims in the Complaint.
  3
  4          C.     Jurisdictional Statement
  5          The parties “have stipulated that this Court has jurisdiction to enter final orders in
  6   [this] adversary case adjudicating and disposing of all core and non-core claims set forth by
  7   the [Trustee] under counts one through nine contained in the [Trustee’s] July 9, 2013
  8   complaint commencing this action.”3 Stip., ECF No. 60 (May 27, 2015) at 1–2.
  9   II.    UNDISPUTED MATERIAL FACTS
 10          The Parties stipulate to the following facts but reserve the right to object to the
 11   admission of any stipulated fact as irrelevant.
 12          The Parties stipulate to the following facts but reserve the right to object to the
 13   admission of any stipulated fact as irrelevant.
 14          1.     Amazon offers for sale products to customers via amazon.com.
 15          2.     Amazon also allows third-party sellers to offer products for sale to customers
 16   on amazon.com.
 17          3.     Debtor Potential Dynamix LLC (“DAB” or the “Debtor”) was formed as a
 18   retailer or merchant in 2006 in a basement in Springfield, Missouri, by Daniel A. Bellino
 19   and Matthew J. Schmidt.
 20          4.     On October 13, 2011, DAB filed for Chapter 11 bankruptcy.
 21          5.     On January 27, 2012, Mr. Shaffer was appointed as bankruptcy trustee.
 22          6.     From 2006 to 2013, DAB sold products on amazon.com via the Amazon
 23   Merchant Fulfilled Network (“MFN”). From 2008 to 2013, DAB sold products on
 24   Amazon’s Fulfillment by Amazon (“FBA”) program and the MFN. DAB primarily listed
 25
             3
 26         The Court previously dismissed counts four, six, seven, eight, and nine. Order,
      ECF No. 91 (Sept. 16, 2015) at 2–3.
                                                   14
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33            Desc
                           Main Document   Page 16 of 122
  1   for sale on amazon.com supplements and personal-care products.
  2          7.     Through the MFN program, sellers offer for sale items on amazon.com but
  3   ship items themselves and handle their own customer service. The Trustee’s inventory
  4   claims pertain to DAB’s participation in the FBA program.
  5          8.     Through the FBA program, third-party sellers ship inventory to Amazon and
  6   offer that inventory for sale on amazon.com, and the seller pays Amazon to receive, pick,
  7   pack, ship, and provide customer service for the seller’s products.
  8          9.     Amazon makes available a seller-accessible web-based interface called Seller
  9   Central that provides regular inventory updates to FBA sellers and online reports of sellers’
 10   daily product sales and inventory transactions. Seller Central does not provide access to all
 11   historical transactional records relating to a seller’s account, but it allows sellers to access
 12   a host of inventory data.
 13          10.    In May 2015, Amazon produced a dataset to the Trustee that compiled
 14   transactional data for DAB’s inventory events over products sold by DAB through the FBA
 15   program. The M15 data consists of six separate data file sets: receipts, sales, returns,
 16   removals, adjustments, and reimbursements.
 17          11.    “Adjustments” describe inventory events such as inventory that has been
 18   damaged, destroyed, lost, or found. Amazon’s inventory data records and tracks
 19   adjustments using “reason codes,” which are letters or numbers assigned to identify
 20   different types of adjustments. For example, Code “D” represents a destroyed inventory
 21   unit adjustment, Code “M” represents a missing inventory unit adjustment, and Code “F”
 22   represents a found inventory unit adjustment.
 23          12.    Adjustments can increase or decrease a seller’s inventory balance or
 24   sometimes have no net effect on a seller’s total inventory balance.
 25          13.    Reimbursements are payments by Amazon to a seller or transfers by Amazon
 26   of the same inventory to a seller’s account.

                                                     15
Case 2:13-ap-00799-DPC      Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33              Desc
                            Main Document   Page 17 of 122
  1           14.    The M15 data show that DAB shipped a large variety of products to Amazon
  2   as part of DAB’s participation in the FBA program. Amazon assigns a unique number to
  3   all of the products sold on amazon.com called an “ASIN.” The M15 data show that, between
  4   2008 and 2013, Amazon received 6,316,429 items from DAB with 31,116 ASINs.
  5           15.    According to the M15 data, from 2008 to 2013, DAB sold 5,978,113 units
  6   through the FBA Program, with gross sales of around $128 million.
  7           16.    According to the M15 data, from 2008 to 2013, Amazon received 63,452
  8   customer returns of DAB’s products.
  9           17.    The parties disagree about how to attribute the Removals identified in the
 10   M15 data for purposes of reconciling DAB’s inventory. Specifically, the Trustee asserts
 11   that inventory units removed to the Debtor or destroyed after January 2014 should not be
 12   included in an analysis of DAB’s inventory, but Amazon asserts that there is no basis for
 13   the Trustee’s exclusion of units removed after that date and that any analysis of the Debtor’s
 14   ending inventory must include all units returned or destroyed after January 2014. The
 15   parties disagree about how to interpret and attribute the Adjustments identified in the M15
 16   data for purposes of reconciling DAB’s inventory
 17           18.    On April 11, 2013, Amazon revoked DAB’s privileges to sell products on
 18   amazon.com.
 19           19.    The Court determined that Amazon was not entitled to revoke DAB’s seller
 20   privileges during the pendency of the automatic stay without first receiving Court approval
 21   and ordered Amazon to restore DAB’s selling privileges, which Amazon did on April 26,
 22   2013.
 23           20.    In total, DAB was unable to sell on amazon.com for 15 days—from April 11
 24   to April 26.
 25           21.    On September 18, 2013, the Court granted Amazon authority to terminate its
 26   contract with DAB.

                                                   16
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33             Desc
                           Main Document   Page 18 of 122
  1          22.     In accordance with the Court’s order, on October 22, 2013, Amazon
  2   terminated its contract with DAB.
  3          23.     DAB sold products on amazon.com from April 26, 2013, until October 22,
  4   2013. DAB ceased operations at the end of January 2014.
  5          24.     The relationship between Amazon and DAB was governed by the terms of
  6   the Merchants@Amazon.com Program Agreement (“MAPA”) and the Amazon Services
  7   Business Solutions Agreement (“ASBSA”) (collectively, the “Agreement”). The parties
  8   disagree about the relationship between these two agreements.
  9          25.     The MAPA and the ASBSA are valid, enforceable agreements.
 10          26.     The ASBSA includes the following provision regarding Amazon’s obligation
 11   to track inventory received for sale via the FBA program:
 12                  We will keep electronic records that track inventory of Units by
                     identifying the number of Units stored in any fulfillment center.
 13
             27.     The ASBSA includes the following provision regarding Amazon’s
 14
      responsibility for any loss or damage to inventory:
 15
                     If there is a loss of or damage to any Units while they are being
 16                  stored, we will, as your sole remedy, pay you the Replacement
                     Value (as described and defined in the FBA Guidelines)….
 17                  Payment of the Replacement Value is our total lability for any
                     duties or obligations that we or our agents or representatives
 18                  may have as a bailee or warehouseman, and your only right or
                     remedy that you may have a bailor.
 19
             28.     The ASBSA also includes the following limitation of liability clause:
 20
                     OUR AGGREGATE LIABILITY ARISING OUT OF OR IN
 21                  CONNECTION WITH THIS AGREEMENT OR THE
                     TRANSACTIONS CONTEMPLATED WILL NOT EXCEED
 22                  AT ANY TIME THE TOTAL AMOUNTS DURING THE
                     PRIOR SIX MONTH PERIOD PAID BY YOU TO AMAZON
 23                  IN CONNECTION WITH THE PARTICULAR SERVICE
                     GIVING RISE TO THE CLAIM.
 24
      The parties disagree on the applicability, interpretation, and enforceability of this
 25
      limitation of liability clause.
 26
             29.     The ASBSA also includes the following disclaimer:
                                                    17
Case 2:13-ap-00799-DPC      Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33             Desc
                            Main Document   Page 19 of 122
  1                IN ADDITION TO THE DISCLAIMER IN SECTION 7 OF
                   THE BUSINESS SOLUTIONS AGREEMENT, WE HEREBY
  2
                   DISCLAIM ANY DUTIES OF A BAILEE OR
  3                WAREHOUSEMAN, AND YOU HEREBY WAIVE ALL
                   RIGHTS AND REMEDIES OF A BAILOR (WHETHER
  4                ARISING UNDER UNITED STATES COMMON LAW OR
  5                STATUTE OR OTHERWISE), RELATED TO OR ARISING
                   OUT OF ANY POSSESSION, STORAGE OR SHIPMENT
  6                OF YOUR PRODUCTS BY US OR OUR AFFILIATES OR
                   ANY OF OUR OR THEIR CONTRACTORS OR AGENTS.
  7
      III.   CONTESTED MATERIAL FACTS ASSERTED BY TRUSTEE
  8
  9          A.    Under the FBA Agreement, Amazon was responsible to keep track of
                   PD’s inventory and was strictly liable for any inventory lost or
 10
                   damaged while under Amazon’s control.
 11          1.    Between 2008 and 2013, DAB sold its products to buyers through Amazon’s
 12   FBA program. DAB sold a huge variety of merchandise: according to Amazon’s M15 Data,
 13   DAB sold 31,166 distinct products, all of them generally in the health and beauty category.
 14   Amazon assigned a unique number to each product, an “ASIN.” An “ASIN” refers to an
 15   “Amazon Standard Identification Number.”
 16                Amazon Response: The alleged fact is duplicative of facts included in the
 17                agreed fact outlined above and is, therefore, unnecessary.
 18
 19          2.    The relationship between Amazon and DAB was in part governed by the
 20   terms of the “Amazon Services Business Solutions Agreement,” often called the FBA
 21   Agreement.
 22                Amazon Response: The alleged fact is duplicative of facts included in the
 23                agreed fact outlined above and is, therefore, unnecessary.
 24
 25          3.    Amazon’s M15 data show that between 2008 and 2013 DAB sold 5,978,113
 26   units of inventory through the FBA Program, with gross sales of around $128 million.

                                                  18
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                           Main Document   Page 20 of 122
  1                Amazon Response: The alleged fact is duplicative of facts included in the
  2                agreed facts outlined above and is, therefore, unnecessary.
  3
  4         4.     Under the FBA Program, a seller such as DAB shipped its products to a
  5   Fulfillment Center warehouse and advertised the products through Amazon’s Website.
  6                Amazon Response: The alleged fact is duplicative of facts included in the
  7                agreed facts outlined above and is, therefore, unnecessary.
  8
  9         5.     Once a seller’s products arrived in a Fulfillment Center, Amazon agreed to
 10   keep track of the seller’s inventory. As the FBA Agreement says:
 11
            We will provide storage services as described in these FBA Service Terms
 12
            once we confirm receipt of delivery. We will keep electronic records that
 13         track inventory of Units by identifying the number of Units stored in any
            fulfillment center.
 14
                   Amazon Response: The alleged fact is duplicative of facts included in the
 15
                   agreed facts outlined above and is, therefore, unnecessary.
 16
 17
            6.     In addition, Amazon agreed to be liable for any loss or damage to the
 18
      inventory:
 19
 20         If there is a loss of or damage to any Units while they are being stored, we
 21         will, as your sole remedy, pay you the Replacement Value (as described
            and defined in the FBA Guidelines)…. Payment of the Replacement Value
 22         is our total lability for any duties or obligations that we or our agents or
            representatives may have as a bailee or warehouseman, and your only right
 23
            or remedy that you may have a bailor.
 24                Amazon Response: The alleged fact is duplicative of facts included in the
 25                agreed facts outlined above and is, therefore, unnecessary.
 26

                                                 19
Case 2:13-ap-00799-DPC    Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                          Main Document   Page 21 of 122
  1          7.     An FBA Lost and Damaged Inventory Reimbursement Policy document
  2   states, among other things, that “Amazon assumes responsibility when your inventory is
  3   lost or damaged by a partnered carrier, in an Amazon fulfillment center, or during delivery
  4   to a customer.” In such cases,” the document says, “we will either replace the item with one
  5   with the same FNSKU,” that is, “Fulfillment Network SKU,” or “reimburse you the
  6   estimated proceeds of the sale of that same item.”
  7                 Amazon Response: The alleged fact is incomplete, and additional context is
  8                 necessary to fully understand the terms of the parties’ agreements.
  9
 10          8.     As detailed in the Amazon FBA Guidelines, Amazon’s reimbursement
 11   obligation covered the following:
             •      “Items damaged while in an Amazon fulfillment center”;
 12
             •      “Items missing within an Amazon fulfillment center for 30
 13                 consecutive days”;
             •      “Items lost or damaged by the carriers and distributors that we use to
 14
                    deliver products to the customer.”
 15          •      “Items lost or damaged while being shipped to an Amazon
                    fulfillment center using Amazon partnered carriers (small parcel,
 16                 less than truckload, and full truckload).”
 17                 Amazon Response: The alleged fact is incomplete, and additional context is
 18                 necessary to fully understand the terms of the parties’ agreements.
 19
 20          9.     For its services in storing, shipping and keeping track of PD’s inventory, DAB
 21   paid Amazon about $33 million.
 22                 Amazon Response: The alleged fact is not material to this action.
 23
 24
 25
 26

                                                  20
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33             Desc
                           Main Document   Page 22 of 122
  1          B.     To help fulfill its duty to keep track of a seller’s inventory, Amazon
                    developed and used a complex system of coded “inventory
  2
                    adjustments,” and told sellers to rely on such.
  3          10.    Amazon Fulfillment Centers are huge structures that can store millions of
  4   units of inventory. For example, according to an Amazon Website, the FC in Baltimore
  5   “spans the equivalent of 28 football fields and can hold millions of items on any given day.”
  6   https://www.aboutamazon.com/news/company-news/amazons-year-in-photos-2019.                The
  7   “Phoenix7” Fulfillment Center off 75th Avenue and I-10 is more than a million square feet,
  8   has over three million items, and ships out a few hundred thousand items every week. See
  9   https://www.bizjournals.com/phoenix/news/2019/10/03/go-behind-thescenes-at-arizonas-
 10   largest-amazon.html.
 11                 Amazon Response: The alleged fact is not material to this action, and the
 12                 Trustee has offered no admissible evidence to support the immaterial fact.
 13
 14          11.    Once DAB’s inventory was received in a Fulfillment Center, DAB was
 15   completely dependent on Amazon for the storage and safekeeping of the products and for
 16   keeping track of the amount, location and condition of the inventory. DAB could not
 17   thereafter see, touch or handle its merchandise. DAB’s sole knowledge about the amount,
 18   location and condition of its merchandise would thereafter come from Amazon reports.
 19                 Amazon Response: The alleged fact is not material to this action, Amazon
 20                 disputes the accuracy of the alleged fact, and Amazon is not aware of evidence
 21                 in the record that supports the alleged fact.
 22
 23          12.    When DAB inventory was received in a Fulfillment Center, it would be
 24   processed by Amazon employees – “associates” – using software Amazon developed.
 25                 Amazon Response: Amazon agrees with this alleged fact and offered to place
 26                 this fact on the parties’ list of agreed material facts, but the Trustee rejected

                                                   21
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33              Desc
                           Main Document   Page 23 of 122
  1                 that request.
  2
  3          13.    The associates would examine the inventory, either manually count or have a
  4   scanner mechanically count the inventory, and answer questions posed by the software
  5   about the inventory. If the associates thought the inventory may be damaged, the software
  6   would ask them a series of questions, and based on the answers to those questions, the
  7   software would assign an Amazon “adjustment code” to the inventory.
  8                 Amazon Response: The alleged fact is incomplete, and additional context is
  9                 necessary to fully understand Amazon’s inventory receiving processes.
 10
 11          14.    Amazon employees would also do periodic inspections and counts of the
 12   merchandise in the Fulfillment Center, and make further adjustments to the inventory if
 13   needed.
 14                 Amazon Response: The alleged fact is incomplete, and additional context is
 15                 necessary to fully understand Amazon’s inventory receiving processes and
 16                 adjustments.
 17
 18          15.    An “Amazon Fulfillment” document on the Amazon Website instructed FBA
 19   sellers such as DAB that, in order to “fully reconcile inventory balance,” they needed to
 20   “gain an understanding of the various inventory events that contribute to [a seller’s] ending
 21   balance.”
 22                 Amazon Response: The alleged fact is not material to this action.
 23
 24          16.    One of those “inventory events” that sellers needed to be aware of was
 25   “adjustments.” “Adjustments” refer to the adjustment codes described in another FBA
 26   document titled “Inventory Adjustments.” Inventory adjustments, Amazon taught, were

                                                   22
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33             Desc
                           Main Document   Page 24 of 122
  1   “[c]orrections and updates to [a seller’s] inventory in response to issues such as damage,
  2   loss, receiving discrepancies, inventory transfers, and so on.”
  3                 Amazon Response: The alleged fact is duplicative of facts included in the
  4                 agreed facts outlined above and is, therefore, unnecessary.
  5
  6          17.    Amazon’s “Inventory Adjustments” document advised sellers such as DAB
  7   that the “Inventory Adjustments” report “shows the history of adjustments to [a seller’s]
  8   inventory in response to issues such as damage, loss, receiving discrepancies, and inventory
  9   transfers.” The FBA “Inventory Adjustments” document identifies numerous adjustment
 10   codes and their meaning, the most important of which for this case are the following:
 11          Code 5        “Unrecoverable inventory”
 12          Code 6        “Damaged by inbound carrier”
 13          Code D        “Destroyed”
 14          Code E        “Damaged at Amazon Fulfillment center”
 15          Code M        Inventory misplaced
 16          Code F        Inventory found
 17          Code X        “Correction for inbound shipment receiving discrepancies.”
 18          Code Q        “Damaged; miscellaneous,” which referred to a “decrease of [a
 19                        seller’s] sellable inventory when damage cannot be attributed
 20                        to a source.”
 21                 Amazon Response: The alleged fact presents only a portion of the relevant
 22                 information about reason codes for Adjustments. These shorthand adjustment
 23                 descriptions are not intended as all-encompassing definitions of the
 24                 corresponding adjustment. Additional context is necessary to fully understand
 25                 adjustments.
 26

                                                   23
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                           Main Document   Page 25 of 122
  1          18.     The adjustment codes identified in the FBA “Inventory Adjustments”
  2   document are the same adjustments that show up in the M15 data.
  3                  Amazon Response: The alleged fact is not material to this action.
  4
  5          19.     One complicating factor of the inventory adjustments was that, per the FBA
  6   Agreement, Amazon was not required to physically mark or segregate inventory units from
  7   other inventory units having the same ASIN—even though the inventory was owned by
  8   different sellers. Rather, Amazon could and did “commingle” inventory units owned by
  9   different sellers.
 10                  Amazon Response: The alleged fact is not material to this action, is not a
 11                  complete description of “commingled inventory,” and ignores that the Debtor
 12                  chose to commingle its inventory with other sellers to reduce its costs and
 13                  improve shipping times to customers.
 14
 15          20.     As explained by Amazon expert Weiant Williams, Amazon “would put
 16   multiple sellers’ inventory that was identical into the same [Fulfillment Center] bin.” Then,
 17   if some of the inventory in the bin became damaged, Amazon developed an “allocation
 18   program”—an “algorithm”—that determined which seller’s inventory would be reduced
 19   due to damage.
 20                  Amazon Response: The alleged fact is not material to this action, is not a
 21                  complete description of “commingled inventory,” and ignores that the Debtor
 22                  chose to commingle its inventory with other sellers to reduce its costs and
 23                  improve shipping times to customers.
 24
 25          21.     Under the FBA program, Amazon maintained a “Sellers’ Central” website
 26   that gave sellers access to various reports about the amount and quality of their inventory,

                                                   24
Case 2:13-ap-00799-DPC      Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33             Desc
                            Main Document   Page 26 of 122
  1   including information about inventory “adjustments” Amazon had made to a seller’s
  2   inventory, how many units of inventory a seller had sold, what payments Amazon had made
  3   to the seller, and what Amazon fees and costs Amazon had retained from a seller’s sales
  4   proceeds.
  5                Amazon Response: Although the alleged fact is incomplete, and additional
  6                context is necessary to fully understand Amazon’s Seller Central platform,
  7                Amazon agrees that Seller Central provides inventory records to FBA sellers
  8                and asserts that the provision of Seller Central satisfied Amazon’s contractual
  9                obligation to “keep electronic records that track inventory of Units by
 10                identifying the number of Units stored in any fulfillment center.”
 11
 12
 13         22.    Amazon began the FBA program around the same time DAB began to sell its
 14   products through that program, and Amazon’s programs for keeping track of a seller’s
 15   inventory evolved over time.
 16                Amazon Response: The alleged fact is not material to this action.
 17
 18         C.     In 2011, DAB began experiencing business difficulties.
 19         23.    In 2010, DAB was Amazon’s largest FBA seller. In early 2011, DAB began
 20   to struggle with inventory reporting and management issues related to the FBA program,
 21   and was working with Amazon and a third party IT vendor to integrate the Amazon and
 22   DAB inventory systems to better track and manage DAB’s inventory at Amazon. DAB’s
 23   bank was then already involved in trying to identify the DAB inventory sitting in
 24   Amazon.
 25                Amazon Response: Amazon agrees that DAB struggled with inventory
 26                reporting and management issues during its time as an FBA seller and that

                                                  25
Case 2:13-ap-00799-DPC    Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33              Desc
                          Main Document   Page 27 of 122
  1                Amazon attempted to assist with DAB’s issues. Otherwise, the alleged fact is
  2                not material to this action, and Amazon is not aware of admissible evidence
  3                in the record to support this fact.
  4
  5         24.    Automated removal of expiring inventory was one step taken in 2011 to
  6   remedy the inventory problems. However, by the end of 2011, that program was just
  7   creating more problems.
  8                Amazon Response: Amazon agrees that DAB opted in to Amazon’s
  9                automated removal program. Otherwise, the alleged fact is not material to this
 10                action, and Amazon disagrees with the alleged fact.
 11
 12         25.    In October 2011 DAB informed Amazon of some of the problems
 13   automated removal of its inventory was causing. It wrote:
 14
            items are being returned with no documentation. . . we’ve been having a lot
 15
            of inventory go missing from Seller Central and show up at warehouse a
 16         week or two later. The packages have no paperwork, and Seller Central has
            no Orders or events documenting their return to us. Its made inventory
 17         tracking close to impossible. . . I’ve searched through all the adjustments,
 18         orders and returns and none of these SKUs [Stock-Keeping Units barcode]
            have documentation on Seller Central why the product is missing. It’s just
 19         gone. Based off past experience some of it may show up here in a week or
            two without paperwork and some of it we’ll never see again. We really need
 20
            some kind of system to track what is being sent to back to us.
 21                Amazon Response: The alleged fact is not material to this action and is
 22                inadmissible hearsay if offered by the Trustee at trial. Although DAB may
 23                have written this statement in October 2011, Amazon disputes the accuracy
 24                of the statement and is not aware of evidence in the record that supports the
 25                statement’s accuracy.
 26

                                                   26
Case 2:13-ap-00799-DPC    Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33            Desc
                          Main Document   Page 28 of 122
  1         26.    On October 13, 2011, DAB filed for Chapter 11 bankruptcy.
  2                Amazon Response: The alleged fact is duplicative of facts included in the
  3                agreed facts outlined above and is, therefore, unnecessary.
  4
  5         27.    On January 27, 2012, Mr. Shaffer was appointed as bankruptcy trustee.
  6                Amazon Response: The alleged fact is duplicative of facts included in the
  7                agreed facts outlined above and is, therefore, unnecessary.
  8
  9         28.    Between February 2012 and July 2012, DAB’s sales grew steadily from about
 10   $400,000 a month to about $1,000,000 a month. DAB sales then briefly dropped some, but
 11   from November 2012 through March 2013 were stable and growing.
 12                Amazon Response: Amazon disputes the accuracy of the alleged fact, and
 13                Amazon is not aware of evidence in the record that supports the alleged fact.
 14                The Trustee testified that DAB’s business stabilized in July 2012, and the
 15                available sales evidence shows that DAB experienced a steady decline of
 16                sales in 2013.
 17
 18         29.    In November 2012 DAB wrote Amazon, stating: “Amazon also applied
 19   constant adjustments as the lose/find/destroy inventory in their warehouse. As a lot of the
 20   adjustments are Amazon ‘temporarily’ misplacing inventory which shortly will be found
 21   again or reconciling their own bad receiving counts, it was decided during the original
 22   discussion on operating procedures that adjustments would be handled manually...”
 23                Amazon Response: The alleged fact is not material to this action and is
 24                inadmissible hearsay if offered by the Trustee at trial. Although DAB may
 25                have written this statement in November 2012, Amazon disputes the accuracy
 26                of the statement and is not aware of evidence in the record that supports the

                                                  27
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                           Main Document   Page 29 of 122
  1                 statement’s accuracy.
  2
  3          30.    As a result of the inventory issues, in December 2012, the Trustee directed
  4   DAB to submit a claim to Amazon for inventory reimbursement.
  5                 Amazon Response: Amazon agrees that the Trustee directed DAB to submit a
  6                 claim for inventory reimbursement to Amazon in December 2012. Otherwise,
  7                 Amazon disagrees with the alleged fact. As outlined in Amazon’s statement
  8                 of contested facts, the Trustee directed DAB to submit a claim to Amazon for
  9                 reimbursement for approximately 38,000 units, but DAB submitted a
 10                 fraudulent reimbursement claim to Amazon for more than 390,000 units.
 11
 12          31.    In March 2013, Amazon reported a liability to DAB of $1,637,766 on account
 13   of 60,658 missing or lost units, but could not tell the Debtor the product types and quantities
 14   of each product type that comprised this liability.
 15                 Amazon Response: The alleged fact is not material to this action, Amazon
 16                 disputes the accuracy of the alleged fact, and Amazon is not aware of evidence
 17                 in the record that supports the alleged fact. In March 2013, DAB submitted
 18                 inaccurate, incomplete, and fraudulent data to Amazon and suggested falsely
 19                 that DAB was missing $4.1 million worth of inventory (in gross revenue).
 20                 Amazon employee Diana Flores, who served as a DAB account manager and
 21                 who did not perform inventory reconciliation as part of her duties at Amazon,
 22                 attempted in good faith to unwind what she did not realize was a fraudulent
 23                 submission from DAB. Ms. Flores recognized that DAB’s own submission
 24                 was inflated by at least 61%, estimated based on DAB’s submission that
 25                 Amazon may owe DAB $1,637,766 (in gross revenue) for lost inventory, and
 26                 explicitly informed DAB that Amazon would need to look into the issue

                                                    28
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33              Desc
                           Main Document   Page 30 of 122
  1                further. Amazon employees who specialize in inventory reconciliation
  2                subsequently unwound DAB’s attempted (but still not yet revealed) fraud and
  3                confirmed that DAB’s submission was inaccurate and significantly inflated
  4                (“Deep Dive”). Even when viewed in the light most favorable to DAB, the
  5                Deep Dive showed that Amazon owed DAB only $44,000.
  6
  7         32.    Amazon later decided that Amazon owed less than that, but internally decided
  8   not to pay DAB anything on the claim “until the end.”
  9                Amazon Response: The alleged fact is not material to this action, Amazon
 10                disputes the accuracy of the alleged fact, and Amazon is not aware of evidence
 11                in the record that supports the alleged fact.
 12
 13         D.     Amazon’s “Deep Dive” data analysis was limited to only 100 of DAB’s
                   31,000 products.
 14
            33.    In 2013, in order to address the inventory issues DAB was experiencing,
 15
      Amazon undertook what it called a “deep dive” into DAB inventory data. This so-called
 16
      “Deep Dive,” however, was limited to an analysis of DAB’s “top 100” products.”
 17
                   Amazon Response: The alleged fact is incomplete, and additional context is
 18
                   necessary to fully understand Amazon’s Deep Dive inventory reconciliation.
 19
                   An accurate, complete description of the Deep Dive and the results of the
 20
                   Deep Dive is included in Amazon’s statement of contested facts and
 21
                   Amazon’s statement of the case.
 22
 23
            34.    Since according to the M15 Data, however, DAB sold 31,166 distinct
 24
      products, the Deep Dive only considered about .03% of them. Amazon claims that its
 25
      analysis of the 100 products amounted to “68 percent of the Debtor’s total inventory, for
 26

                                                  29
Case 2:13-ap-00799-DPC    Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33            Desc
                          Main Document   Page 31 of 122
  1   which there was a potential discrepancy,” though the record doesn’t support that claim.
  2                 Amazon Response: The alleged fact is incomplete, and additional context is
  3                 necessary to fully understand Amazon’s Deep Dive inventory reconciliation.
  4                 An accurate, complete description of the Deep Dive and the results of the
  5                 Deep Dive is included in Amazon’s statement of contested facts and
  6                 Amazon’s statement of the case.
  7
  8          35.    Amazon employee Justin Ice headed the “Deep Dive” effort, but Amazon has
  9   not designated either Ice or anyone else to offer expert testimony to support the Deep Dive.
 10                 Amazon Response: Amazon disagrees with the alleged fact, and the alleged
 11                 fact is incomplete. While Amazon agrees that Justin Ice headed the Deep
 12                 Dive, Amazon has designated Mr. Ice to testify by deposition about the Deep
 13                 Dive. Amazon also has documentary evidence available in support of the
 14                 Deep Dive. Thus, Amazon plans to offer testimony in support of the Deep
 15                 Dive.
 16
 17          36.    Mr. Ice was also the Amazon employee involved in gathering the M15 Data.
 18   When asked at his deposition whether he found “any inconsistencies” between the Deep
 19   Dive data and the M15 data, Ice responded, “Absolutely.”
 20                 Amazon Response: The alleged fact is incomplete, and additional context is
 21                 necessary to fully understand Amazon’s Deep Dive inventory reconciliation.
 22                 An accurate, complete description of the Deep Dive and the results of the
 23                 Deep Dive is included in Amazon’s statement of contested facts and
 24                 Amazon’s statement of the case.
 25
 26          37.    Ice then explained how there were “multiple databases within Amazon” that

                                                  30
Case 2:13-ap-00799-DPC      Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                            Main Document   Page 32 of 122
  1   had to be checked, that he only learned later about a “sub database that needed to be pulled
  2   in,” and there were communications issues so that, as to some data, he wasn’t able “to get
  3   it in time.”
  4                  Amazon Response: The alleged fact is incomplete, and additional context is
  5                  necessary to fully understand Amazon’s Deep Dive inventory reconciliation.
  6                  An accurate, complete description of the Deep Dive and the results of the
  7                  Deep Dive is included in Amazon’s statement of contested facts and
  8                  Amazon’s statement of the case.
  9
 10          E.      Amazon violates the bankruptcy stay by terminating DAB’s FBA
                     selling privileges, then later permanently terminates DAB’s FBA rights.
 11
             38.     On April 11, 2013, Amazon improperly terminated DAB’s FBA selling
 12
      privileges, thus violating the Chapter 11 bankruptcy stay. Not until 15 days later on April
 13
      26 did Amazon reinstate DAB’s selling privileges.
 14
                     Amazon Response: Amazon agrees that it revoked DAB’s seller privileges for
 15
                     a 15-day period in April 2013. Otherwise, the alleged fact is not material to
 16
                     this action because the Court has already determined liability for the
 17
                     automatic stay violation.
 18
 19
             39.     As a result of that termination, DAB’s venders, buyers and bankers lost
 20
      confidence in DAB, and DAB began a downhill slide that it could not overcome.
 21
                     Amazon Response: Amazon disputes the accuracy of the alleged fact and is
 22
                     not aware of evidence in the record that supports the alleged fact.
 23
 24
             40.     On July 9, 2013, the DAB Trustee filed a Complaint against Amazon. In
 25
      addition to alleging damages flowing from Amazon’s violation of the automatic stay, the
 26

                                                    31
Case 2:13-ap-00799-DPC      Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33               Desc
                            Main Document   Page 33 of 122
  1   Complaint alleges that Amazon withheld funds from and failed to remit funds to DAB. The
  2   Complaint alleges that Amazon’s actions breached its contract with DAB, and that Amazon
  3   had failed to “store, maintain, preserve, and account for” DAB’s inventory, and that
  4   Amazon had failed to compensate DAB for lost inventory. The Complaint further alleges
  5   that DAB suffered damages “in an amount to be determined at trial as a result of Amazon’s
  6   breaches of the Contract.”
  7                Amazon Response: Amazon agrees that the Trustee filed a Complaint against
  8                Amazon on July 9, 2013. Otherwise, Amazon disputes the accuracy of the
  9                alleged fact and is not aware of evidence in the record that supports the alleged
 10                fact. As Amazon detailed in its pending motion to exclude untimely and
 11                unpleaded damages claims and theories, the Trustee’s Complaint identifies a
 12                claim for “lost inventory.” The parties spent years reconciling DAB’s
 13                inventory in order to resolve that claim, only for the Trustee to identify a host
 14                of new claims beginning in March 2019 that have little relationship to the
 15                original claims for lost inventory. See Tr. Ex. 255 (case chronology
 16                identifying key events that resulted in Trustee’s untimely claims); Tr. Ex. 258
 17                (identifying the Trustee’s unpleaded and untimely claims). Those claims
 18                should be excluded.
 19
 20         41.    On October 22, 2013, Amazon permanently terminated DAB’s selling
 21   privileges and asked DAB to submit requests for Amazon to return to DAB its inventory
 22   remaining in Amazon Fulfillment Centers. In Amazon parlance, such returns are known as
 23   “removals,” since the products are removed from Amazon’s Fulfillment Center warehouses.
 24                Amazon Response: Amazon agrees that it terminated DAB’s seller privileges
 25                on October 22, 2013 because DAB serially sold prohibited products on
 26                amazon.com. Otherwise, the alleged fact is incomplete, and additional context

                                                  32
Case 2:13-ap-00799-DPC    Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33              Desc
                          Main Document   Page 34 of 122
  1                is necessary to understand the terms of the termination and Amazon’s removal
  2                processes.
  3
  4         42.    From October 1, 2013 through January 22, 2014, DAB sent Amazon removal
  5   requests seeking the return of about 87,000 units of DAB inventory. However, as to almost
  6   24,000 units of the 87,000 units requested, Amazon inexplicably cancelled DAB’s requests
  7   and refused to return them. By January 31, 2014, DAB had ceased doing business and had
  8   closed its Phoenix warehouse.
  9                Amazon Response: Amazon disagrees with the alleged fact, the alleged fact is
 10                incomplete, and additional context is necessary to fully understand the terms
 11                of the termination and Amazon’s removal processes.
 12
 13         43.    Amazon claims that, after January 31, 2014, Amazon belatedly returned
 14   12,107 units of DAB inventory, though Amazon has offered no evidence as to where those
 15   units were sent or how DAB—a closed company in bankruptcy—received any benefit from
 16   the late return of those units. Amazon also admits that, after January 31, 2014, Amazon
 17   simply destroyed 7,783 units of DAB inventory.
 18                Amazon Response: Amazon disagrees with the alleged fact, the alleged fact is
 19                incomplete, and additional context is necessary to fully understand the terms
 20                of the termination and Amazon’s removal processes.
 21
 22         44.    Amazon also claims that DAB itself, after January 31, 2014, requested the
 23   removal of thousands more units of inventory, but the evidence doesn’t support that.
 24   Instead, as Mr. Weiss himself has asserted, items were removed after January 2014 through
 25   an “automated” removal process, “triggered by the time elapsed since deactivation of
 26   [DAB’s] account in October 2013 (MAR AUTO INACTIV).” 10/30/18 letter from E. Weiss

                                                 33
Case 2:13-ap-00799-DPC    Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                          Main Document   Page 35 of 122
  1   to S. Goldberg at 12.
  2                Amazon Response: Amazon disagrees with the alleged fact, the alleged fact is
  3                incomplete, and additional context is necessary to fully understand the terms
  4                of the termination and Amazon’s removal processes.
  5
  6         F.     Because Amazon didn’t keep complete and accurate records of DAB’s
                   inventory transactions going back to 2008, Amazon cobbled together a
  7
                   patchwork of data known as the “M15” data and told PD to use that
  8                data for this litigation.
  9         45.    Because of the parties’ disagreement over what amount was owed DAB for

 10   inventory-related losses, and the challenge of proving such given the millions of units DAB

 11   had sold and the challenge of managing the inventory of multiple sellers storing goods in

 12   the same huge warehouses, in about May 2015 Amazon produced the M15 Data. Amazon

 13   said the M15 Data constituted a “comprehensive dataset of all the [DAB] inventory

 14   transactions that transpired over the time that [DAB] was on platform.”

 15                Amazon Response: Amazon agrees that it produced he M15 data in May 2015

 16                and that it is a comprehensive dataset of DAB’s inventory transactions.

 17                Otherwise, Amazon disagrees with the alleged fact, the alleged fact is

 18                incomplete, and additional context is necessary to fully understand the M15

 19                data.

 20
 21         46.    The M15 Data is a selective compilation of data extracted by Amazon

 22   employees from some unnamed “data warehouses.” To compile the M15 Data, an Amazon

 23   employee, Justin Ice, decided which data should be pulled from which data warehouses.

 24   Amazon has never identified what other DAB-related data exists that Mr. Ice chose not to

 25   include in the M15 production. Mr. Ice testified, however, that the M15 Data was

 26   “absolutely not” a “compilation of all the data that Amazon had regarding the DAB


                                                  34
Case 2:13-ap-00799-DPC        Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33        Desc
                              Main Document   Page 36 of 122
  1   account.”
  2                 Amazon Response: Amazon disagrees with the alleged fact, the alleged fact is
  3                 incomplete, and additional context is necessary to fully understand the M15
  4                 data.
  5
  6           47.   Because Amazon did not keep consistent records in the early part of the FBA
  7   Program, Amazon, per Amazon Rule 30(b)(6) witness Ms. Bachand, had to “backfill” some
  8   of the M15 Data from “multiple different data sources.”
  9                 Amazon Response: Amazon disagrees with the alleged fact, the alleged fact is
 10                 incomplete, and additional context is necessary to fully understand the M15
 11                 data.
 12
 13           48.   When DAB asked Amazon to admit that the M15 Data was “a complete and
 14   accurate accounting” of DAB inventory transactions, Amazon did not do so, but said only
 15   that:
              Amazon has made reasonable efforts to identify and produce in the May 2015
 16
              Production transaction-level data for the Debtor’s units in the [FBA]
 17           Program but that the files may not be complete or accurate with respect to
              every Debtor Unit.
 18
                    Amazon Response: Amazon disagrees with the alleged fact, the alleged fact is
 19
                    incomplete, and additional context is necessary to fully understand the M15
 20
                    data. Amazon has repeatedly asserted that the M15 data are the most complete
 21
                    information known to be available to account for DAB’s “Lost Inventory.”
 22
 23
 24
              49.   Concerning the M15 Data, Amazon has also said that, it “consists of multiple
 25
      data streams compiled across multiple Amazon teams and also likely includes some
 26
      erroneous entries as a result of employee transcription error.” Id.
                                                   35
Case 2:13-ap-00799-DPC      Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33         Desc
                            Main Document   Page 37 of 122
  1                 Amazon Response: The alleged fact is incomplete, and additional context is
  2                 necessary to fully understand the M15 data.
  3
  4          50.    Amazon also said that, during the 2008 to 2013 period, “not all inventory
  5   records were maintained in the currently used data warehouse. There may be incomplete
  6   information in the May 2015 production from transcribing older inventory tracking
  7   resources to the currently used system.”
  8                 Amazon Response: The alleged fact is incomplete, and additional context is
  9                 necessary to fully understand the M15 data.
 10
 11          51.    Despite the defects that exist in the M15 Data, Amazon has represented that
 12   it “is the most complete information known to be available to account for the Debtor’s Units
 13   in the Fulfillment By Amazon Program.”
 14                 Amazon Response: Amazon agrees that the M15 data the M15 data is the most
 15                 complete information known to be available to account for DAB’s “Lost
 16                 Inventory.”
 17
 18          52.    Amazon has further represented that the M15 Data contains “all of the
 19   relevant data necessary to evaluate and calculate the Debtor’s inventory over time” in the
 20   FBA Program.
 21                 Amazon Response: Amazon agrees that the M15 data is the most complete
 22                 information known to be available to account for DAB’s “Lost Inventory.”
 23
 24          53.    Amazon compiled the M15 Data into six different data files:
                      a. Receipts (a seller’s inventory units received into an Amazon
 25
                         Fulfillment Center)
 26                   b. Orders (sales of a seller’s inventory)
                      c. Returns (customer cancellations and returns of purchased inventory)
                                                  36
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                           Main Document   Page 38 of 122
  1                    d. Removals (inventory units Amazon sent back to a seller)
                       e. Adjustments (changes Amazon made to the amount or status of a
  2
                          seller’s inventory, such as denoting the inventory as missing, damaged
  3                       or destroyed)
                       f. Reimbursements (amounts paid to a seller to reimburse for lost or
  4                       damaged inventory, or actual units of inventory given the seller as a
  5                       replacement for such)

  6                Amazon Response: The alleged fact is duplicative of facts included in the

  7                agreed fact outlined above and, therefore, unnecessary.

  8
            G.     After analyzing the M15 Data and the Settlement Data from Amazon’s
  9                Seller Central website, DAB’s expert concluded that Amazon did not
                   fully compensate DAB for inventory that DAB had entrusted to
 10
                   Amazon’s inventory sales and management services.
 11         54.    The Trustee engaged Ms. Serena Morones to conduct an analysis of amounts
 12   that Amazon may owe DAB resulting from the Amazon’s inventory sales and management
 13   services that it provided DAB between January 1, 2008 and January 31, 2014.
 14                Amazon Response: The alleged fact is not material to this action.
 15
 16         55.    Ms. Morones is a CPA with decades of experience analyzing commercial
 17   damages and conducting forensic accounting investigations and business valuations.
 18                Amazon Response: The alleged fact is not material to this action.
 19
 20         56.    Morones analyzed two primary categories of Amazon inventory transaction
 21   data. The first category, “Settlement Data,” represents Amazon data made available to FBA
 22   sellers in the ordinary course of business on Amazon’s Seller Central website.
 23                 Amazon Response: Amazon agrees that Ms. Morones analyzed a subset of
 24                Settlement Reports as part of her expert report. Because Settlement Reports
 25                relate to DAB’s untimely payment claims, however, the Settlement Reports
 26                are irrelevant to this action and should be excluded pursuant to Amazon’s

                                                  37
Case 2:13-ap-00799-DPC    Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33             Desc
                          Main Document   Page 39 of 122
  1                 motion to exclude untimely and unpleaded damages claims and theories. See
  2                 Tr. Ex. 258 (claims chart identifying the Trustee’s untimely and unpleaded
  3                 claims).
  4
  5          57.    The Trustee arranged for the Settlement Data to be downloaded, preserved,
  6   and produced in this litigation.
  7                 Amazon Response: Amazon disagrees with the alleged fact, the alleged fact is
  8                 incomplete, and additional context is necessary to fully understand how the
  9                 Trustee downloaded, preserved, and produced the Settlement Reports used in
 10                 this litigation. As outlined in Amazon’s statement of contested facts, for
 11                 example, the Trustee’s expert witnesses downloaded and analyzed an
 12                 incomplete set of Settlement Reports.
 13
 14          58.    Except for 16-days in 2010, Amazon itself declined to produce any Settlement
 15   Data in this case, and Amazon failed to produce the 16 days of 2010 data until long after
 16   the close of discovery.
 17                 Amazon Response: Amazon disagrees with the alleged fact, the alleged fact is
 18                 incomplete, and additional context is necessary to fully understand Amazon’s
 19                 production of Settlement Reports in this case. Amazon did not produce a
 20                 complete set of Settlement Reports because the Trustee never requested them
 21                 in discovery. Both parties understood during discovery that this case was not
 22                 about payment record. Amazon produced the missing Settlement Reports that
 23                 Ms. Morones did not include in her analysis in order to rebut Ms. Morones’s
 24                 testimony in the event the Court denies Amazon’s motion to exclude untimely
 25                 and unpleaded damages claims and theories.
 26

                                                  38
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                           Main Document   Page 40 of 122
  1          59.    The Settlement Data served as transactional support for payments made by
  2   Amazon to DAB. Settlement Data was sometimes referred to as “Settlement Reports,” as
  3   well as other names. Amazon itself produced no data showing a complete account of all
  4   payments made by Amazon to DAB.
  5                 Amazon Response: Amazon disagrees with the alleged fact, the alleged fact is
  6                 incomplete, and additional context is necessary to fully understand Amazon’s
  7                 production of payment records in this case. Amazon did not produce and was
  8                 not asked to produce payment data because this case is not about payment
  9                 records.
 10
 11          60.    The second category of data Morones analyzed was the M15 Data.
 12                 Amazon Response: The alleged fact is not material to this action
 13
 14          61.    The conclusions of Ms. Morones are set forth at pages 1-23 of her May 10,
 15   2019 expert report, and are supported by Schedules 1, 1a, 1b, 2a, 2b, 2c, 3, 4, 5, 6 and 6a
 16   attached to her report.
 17                 Amazon Response: The alleged fact is not material to this action.
 18
 19          62.    Attachment C to Ms. Morones’s report is a 28-page section authored by
 20   Jeffrey A. Cone, CPA, who describes how he extrapolated and organized the data from the
 21   Settlement Reports and M15 Data that Ms. Morones analyzed. More than 200 pages of
 22   additional schedules and exhibits are appended to Attachment C to describe the data
 23   accumulation and organization in greater detail.
 24                 Amazon Response: The alleged fact is not material to this action.
 25
 26          63.    Based on her analysis of the data and using January 31, 2014 as the cutoff

                                                  39
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33             Desc
                           Main Document   Page 41 of 122
  1   date, Ms. Morones concluded that there were 39,331 units of inventory that Amazon could
  2   not account for; that is, inventory that should have existed at the end of the relationship, but
  3   did not.
  4                 Amazon Response: Amazon agrees that Ms. Morones reached this conclusion
  5                 but disagrees with the conclusion. As detailed in Amazon’s statement of
  6                 contested facts, there is no basis for the Trustee’s January 31, 2014 cutoff
  7                 date, and Ms. Morones fails to properly account for reimbursements that
  8                 Amazon paid to DAB during the lifespan of DAB’s business relationship with
  9                 Amazon.
 10
 11          64.    Ms. Morones also concluded that there were an additional 72,357 units of
 12   inventory that Amazon accounted for as having been lost, damaged or destroyed while under
 13   Amazon’s control. The Trustee sometimes refers to this as inventory “shrinkage.” Based on
 14   the available data, these 72,357 units of inventory shrinkage were not duplicative of the
 15   39,331 units of expected ending inventory for which Amazon could not account.
 16                 Amazon Response: Amazon agrees that Ms. Morones reached this conclusion
 17                 but disagrees with the conclusion on a number of grounds. First, the Trustee’s
 18                 claims for “shrinkage” are unpleaded, untimely, and should be excluded.
 19                 Second, as explained in Amazon’s contested statement of facts and the
 20                 rebuttal report of Weiant Williams, Ms. Morones misunderstands Amazon’s
 21                 adjustment data, which results in errors in her shrinkage calculation. See Tr.
 22                 Ex. 257 (identifying examples of mistakes that Ms. Morones makes in her
 23                 “shrinkage” calculation).
 24
 25          65.    Ms. Morones’s calculation of inventory shrinkage used Amazon’s inventory
 26   adjustment codes, referred to above, that Amazon instructed FBA sellers to use in keeping

                                                    40
Case 2:13-ap-00799-DPC      Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33              Desc
                            Main Document   Page 42 of 122
  1   track of their inventory.
  2                 Amazon Response: The alleged fact is not material to this action.
  3
  4          66.    While DAB’s inventory was in Fulfillment Centers, Amazon had sole control
  5   of the inventory, as well as sole control of the inventory adjustments that Amazon
  6   periodically made to that inventory. Thus, Morones used Amazon’s adjustment figures from
  7   the M15 Data to calculate inventory shrinkage.
  8                 Amazon Response: The alleged fact is not material to this action, Amazon
  9                 disagrees with the alleged fact, and Amazon is not aware of evidence in the
 10                 record in support of this fact.
 11
 12          67.    Amazon’s adjustment codes in the M15 Data showed, for example, 38,371
 13   net units of DAB inventory units that Amazon had lost or misplaced. Amazon’s adjustment
 14   codes in the M15 Data also showed 17,924 DAB inventory units that Amazon destroyed.
 15   The M15 Data gives no reason why Amazon destroyed that inventory. The Amazon
 16   adjustment codes in the M15 Data also showed 10,317 units of DAB inventory that were
 17   damaged and became unsellable while the units were being stored at a Fulfillment Center.
 18                  Amazon Response: Amazon disagrees with the alleged fact, the alleged fact
 19                 is incomplete, and additional context is needed to fully understand the
 20                 adjustment codes in the M15 data. As noted in Mr. Williams’s rebuttal report,
 21                 Ms. Morones repeatedly misinterprets Amazon’s adjustment codes. Mr.
 22                 Williams’s report properly accounts for adjustments and concludes that the
 23                 data shows that Amazon over-reimbursed DAB for inventory during the
 24                 lifespan of DAB’s relationship with Amazon.
 25
 26          68.    Ms. Morones conservatively estimated the value of all DAB’s unaccounted

                                                      41
Case 2:13-ap-00799-DPC      Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33            Desc
                            Main Document   Page 43 of 122
  1   for, lost, missing or destroyed inventory at $16.31 per unit, which was the average selling
  2   price of all DAB units ($22) less Amazon fees of $5.69 or 26.2% per unit.
  3                Amazon Response: Amazon agrees that Ms. Morones’s report adopts this
  4                estimated per-unit reimbursement value.
  5
  6         69.    Based on Ms. Morones’s calculations, Amazon owed DAB $641,521 for the
  7   39,331 units of expected ending inventory, plus $1,130,202 for the 72,357 units of lost,
  8   damaged or destroyed inventory. However, Morones subtracted from those liability figures
  9   $304,276 in reimbursements that she concluded Amazon had already paid.
 10                Amazon Response: Amazon agrees that Ms. Morones reached this conclusion
 11                but disagrees with the conclusion on a number of grounds. As detailed in Mr.
 12                Williams’s rebuttal report, Ms. Morones miscalculates expected ending
 13                inventory, misunderstands Amazon’s adjustment data, and misapplies
 14                Amazon’s reimbursement data. Thus, even if the court denies Amazon’s
 15                motion to exclude the claims for “damaged” or “destroyed” inventory, Ms.
 16                Morones’s underlying calculations are unreliable and should be disregarded.
 17                Mr. Williams’s report corrects Ms. Morones’s errors and presents a much
 18                more accurate inventory reconciliation.
 19
 20         70.    Ms. Morones also initially concluded that Amazon owed DAB $237,706 for
 21   unpaid “refund reimbursements.” Refund reimbursements occurred when Amazon charged
 22   DAB’s account for a cancelled sale, then refunded the charged amount if the buyer failed
 23   to return the merchandise. Based on comments from Amazon’s rebuttal expert, Morones
 24   later adjusted that figure to $195,721, taking account of “Miscellaneous Adjustments” in
 25   the M15 Data that appeared to be the same thing as “refund reimbursements.”
 26                Amazon Response: Amazon agrees that Ms. Morones reached this conclusion

                                                  42
Case 2:13-ap-00799-DPC    Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33            Desc
                          Main Document   Page 44 of 122
  1               but disagrees with the conclusion. The Trustee’s claims for “refund
  2               reimbursements” are unpleaded, untimely and should be excluded. See Tr.
  3               Ex. 258 (detailing the Trustee’s untimely and unpleaded claims).
  4               Additionally, Ms. Morones makes additional errors in calculating this
  5               category of damages that are detailed in Mr. Williams’s rebuttal report.
  6
  7         71.   In addition, Ms. Morones calculated that Amazon owed DAB $1,156,495 for
  8   inventory sales shown in the M15 Data, but for which the Settlement Data showed no
  9   corresponding payments.
 10               Amazon Response: Amazon agrees that Ms. Morones reached this conclusion
 11               but disagrees with the conclusion. The Trustee’s claims for unremitted sales
 12               proceeds are unpleaded, untimely, and should be excluded. See Tr. Ex. 258
 13               (detailing the Trustee’s untimely and unpleaded claims). Additionally, Ms.
 14               Morones makes additional errors in calculating this category of damages that
 15               are detailed in Mr. Williams’s rebuttal report.
 16
 17         72.   Amazon much later claimed to have discovered additional Settlement Data
 18   that showed about 87% of the missing payments had been made.
 19               Amazon Response: Amazon agrees that it produced six Settlement Reports
 20               that detail $1,363,782 in payments made from Amazon to DAB that Ms.
 21               Morones failed to include in her analysis. Ms. Morones’s report did not
 22               identify the gaps in the Settlement Reports she analyzed, even though Ms.
 23               Morones and two of the Trustee’s other experts—Jeffrey Cone and Stephen
 24               Ashworth—all testified that they were aware of the gaps. Thus, any delay in
 25               producing the missing Settlement Reports was caused by the Trustee’s six-
 26               year delay in placing his payment claims at issue and Ms. Morones’s failure

                                                 43
Case 2:13-ap-00799-DPC   Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                         Main Document   Page 45 of 122
  1                 to identify the data gaps in her report.
  2
  3          73.    Ms. Morones also calculated prejudgment interest on the above liabilities to
  4   be $2,906,224.
  5                 Amazon Response: Amazon agrees that Ms. Morones reached this conclusion
  6                 but disagrees with the conclusion. The primary issue with this calculation is
  7                 that Ms. Morones’s foundational damages calculations are incorrect, which
  8                 means her interest calculation is also incorrect. Additionally, Mr. Williams
  9                 concluded that Ms. Morones’s interest calculation is inaccurate and unreliable
 10                 for a number of reasons that are addressed in Amazon’s contested statement
 11                 of the facts.
 12
 13          74.    Ms. Morones further determined that Amazon was liable for $732,000 in lost
 14   profits as a result of Amazon’s violation of the bankruptcy stay.
 15                 Amazon Response: Amazon agrees that Ms. Morones reached this conclusion
 16                 but disagrees with the conclusion. Ms. Morones’s underlying report
 17                 incorrectly states the length of Amazon’s automatic stay violation, makes
 18                 unsupported causal assumptions, uses an inappropriate baseline period, and
 19                 assumed that DAB’s sales would have grown despite evidence showing that
 20                 DAB’s sales were declining since the start of 2013. Mr. Williams cured Ms.
 21                 Morones’s errors and concluded that DAB is owed $47,497 for the violation
 22                 of the automatic stay.
 23
 24          75.    Ms. Morones concluded that Amazon owed DAB a total of $6,549,871.
 25                 Amazon Response: Amazon agrees that Ms. Morones reached this conclusion
 26                 but disagrees with the conclusion for all the reasons set forth in Mr.

                                                    44
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33            Desc
                           Main Document   Page 46 of 122
  1                 Williams’s report and in Amazon’s statement of contested facts.
  2
  3           H.    Additional adjustment codes in the M15 Data show potential Amazon
                    liability Ms. Morones didn’t include in her analysis.
  4
              76.   According to the Rebuttal Report of Amazon expert Mr. Williams, the M15
  5
      Data show 166,279 units of DAB Inventory which Amazon designated as “unsellable” by
  6
      assigning them a “Code Q” adjustment.
  7
                    Amazon Response: The alleged fact is not material to this action. The alleged
  8
                    fact provides only a portion of the relevant information about the M15 data,
  9
                    adjustment codes, and Mr. Williams’s report. Additional context is necessary
 10
                    to properly understand the M15 data, adjustment codes, and Mr. Williams’s
 11
                    report.
 12
 13
              77.   Code Q is defined in Amazon’s “Inventory Adjustments” document as
 14
      “Damaged, miscellaneous,” and Code Q is further explained as “a decrease of your sellable
 15
      inventory when damage cannot be attributed to a source.”
 16
                    Amazon Response: The alleged fact provides only a portion of the relevant
 17
                    information about adjustment code Q. Additional context is necessary to
 18
                    properly understand the adjustment code Q.
 19
 20
              78.   Amazon Rule 30(b)(6) witness Jeff Moore testified he understood that
 21
      liability for Code Q damage is “determined on a case-by-case basis.” In her conservative
 22
      analysis, Ms. Morones didn’t include any Code Q adjustments in her analysis of Amazon
 23
      liability.
 24
                    Amazon Response: Amazon agrees that Ms. Morones didn’t include Code Q
 25
                    adjustments in her analysis. The Trustee did not identify any claim related to
 26

                                                  45
Case 2:13-ap-00799-DPC        Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33         Desc
                              Main Document   Page 47 of 122
  1                 Code Q adjustments until October 26, 2020. Otherwise, the alleged fact
  2                 provides only a portion of the relevant information about adjustment code Q.
  3                 Additional context is necessary to properly understand the adjustment code
  4                 Q.
  5
  6          79.    Under the FBA Agreement, however, Amazon is strictly liable to reimburse
  7   DAB for such units unless Amazon can show that the units were not damaged in a
  8   Fulfillment Center or otherwise while under Amazon’s control. Amazon has offered no
  9   evidence in this regard.
 10                 Amazon Response: The alleged fact is not material to this action, Amazon
 11                 disputes the accuracy of the alleged fact, and Amazon is not aware of evidence
 12                 in the record that supports the alleged fact. The Trustee’s attempt to belatedly
 13                 introduce a damages claim for Code Q adjustments is untimely, unpleaded,
 14                 and should be excluded. See Tr. Ex. 258.
 15
 16          80.    Amazon also identified 44,044 of the 63,445 inventory units that came back
 17   as “Customer Returns” as “unsellable.” Ms. Morones didn’t take account of those inventory
 18   units in her damage analysis.
 19                 Amazon Response: The alleged fact is not material to this action and Amazon
 20                 is not aware of evidence in the record that supports the alleged fact.
 21
 22          I.     Amazon’s rebuttal expert made no attempt to assess Amazon liability
 23                 for inventory shrinkage.

 24          81.    On May 20, 2019, Amazon engaged an expert, Mr. Williams, to draft a

 25   rebuttal report.

 26                 Amazon Response: The date that Amazon engaged Mr. Williams is not


                                                   46
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33             Desc
                           Main Document   Page 48 of 122
  1                 material to this action.
  2
  3          82.    The scope of Williams’s engagement did not include either assessing
  4   Amazon’s damage liability or preparing an alternative damage analysis—Williams said his
  5   “assignment” was simply “to review and rebut Ms. Morones’ report….”
  6                 Amazon Response: The alleged fact is not material to this action and Amazon
  7                 disputes the accuracy of the alleged fact.
  8
  9          83.    Mr. Williams testified that the information needed to determine “how many
 10   units Amazon needed to reimburse [DAB] for” was “not discernible from the M15 data.”
 11   He also testified that his analysis was “limited by the data which was provided,” which he
 12   did “not believe…allows for the analysis of trying to translate adjustments back to the final
 13   disposition of the product nor to…how and where it was damaged.”
 14                 Amazon Response: The alleged fact provides only a portion of the relevant
 15                 information about the M15 data and Mr. Williams’s testimony. Additional
 16                 context is necessary to properly understand the M15 data and Mr. Williams’s
 17                 testimony.
 18
 19          84.    However, Williams admitted that “the 38,371 units that were missing from
 20   [DAB’s] inventory” were “Amazon’s responsibility.”
 21                 Amazon Response: Amazon disputes the accuracy of the alleged fact, and the
 22                 alleged fact provides only a portion of the relevant information about the M15
 23                 data and Mr. Williams’s testimony. Additional context is necessary to
 24                 properly understand the M15 data and Mr. Williams’s testimony. As
 25                 evidenced in Mr. Williams’s report, Mr. Williams’s primary conclusion is that
 26                 Amazon over-reimbursed DAB during the lifespan of DAB’s participation in

                                                   47
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33            Desc
                           Main Document   Page 49 of 122
  1                the FBA program by more than 8,000 units.
  2
  3         85.    Williams could not explain how the 28,541 inventory units for which he
  4   claims Amazon reimbursed DAB compensated PD for the 38,371 units Amazon lost.
  5                Amazon Response: Amazon disputes the accuracy of the alleged fact, and the
  6                alleged fact provides only a portion of the relevant information about the M15
  7                data and Mr. Williams’s testimony. Additional context is necessary to
  8                properly understand the M15 data and Mr. Williams’s testimony.
  9
 10         86.    Williams also testified that, “because of the complicated nature of
 11   adjustments,” he just focused on the “adjustments omitted calculation.” By that, Williams
 12   meant that—while he included in one of his analyses the net total adjustments (a negative
 13   number that lessened Amazon’s liability)—his preferred analysis was to simply omit all the
 14   M15 adjustment data from his calculations.
 15                Amazon Response: Amazon disputes the accuracy of the alleged fact, and the
 16                alleged fact provides only a portion of the relevant information about the M15
 17                data and Mr. Williams’s testimony. Additional context is necessary to
 18                properly understand the M15 data and Mr. Williams’s testimony. Mr.
 19                Williams provided an alternative calculation in his report that omits
 20                adjustments (which is highly favorable to the Trustee). This alternative
 21                calculation shows exactly what happened to 6,279,457 of the 6,316,429 units
 22                that DAB shipped to Amazon: 5,978,113 units were sold to customers, 63,452
 23                of those sales were returned to Amazon, and 364,796 of the units DAB
 24                shipped to Amazon were removed from DAB’s inventory. See Tr. Ex. 256
 25                (depicting Mr. Williams’s alternative calculation). Thus, the only question
 26                that must be addressed at trial is whether Amazon bears responsibility for the

                                                   48
Case 2:13-ap-00799-DPC    Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33            Desc
                          Main Document   Page 50 of 122
  1                36,972 units of the 6,316,429 units that DAB shipped to Amazon that are not
  2                accounted in DAB’s sales, returns, or removals. Mr. Williams’s alternative
  3                calculation concludes that that even if the Court were to exclude consideration
  4                of adjustments data entirely and find that Amazon is responsible for all 36,972
  5                units that were not sold, returned, or removed, Amazon is responsible for only
  6                8,431 units of inventory once reimbursements are appropriately factored into
  7                the reconciliation.
  8
  9   IV.   CONTESTED MATERIAL FACTS ASSERTED BY AMAZON4
 10                    DAB struggles with inventory management and recordkeeping
 11         1.     DAB’s problems with Amazon’s FBA program and Amazon’s inventory
 12   tracking system were of its own making. Internal DAB emails, deposition testimony from
 13   former DAB employees, and bankruptcy documents filed by the Trustee with this Court
 14   show that DAB made poor strategic decisions and—as relevant to this case—developed few
 15   internal inventory management or inventory-tracking tools. See, e.g., S. Lawcock Dep. at
 16   22:20–24:15, 57:6–59:1, 62:12–63:10, 78:7–82:13, 91:8–93:23, 113:15–116:16, 144:24–
 17   159:7, 159:15–165:15, 165:20–176:4, 188:20–193:20 (DAB’s inventory manager
 18   describing DAB’s limited inventory tracking systems, difficulty with inventory
 19   management, and lack of any internal inventory tracking before filing for bankruptcy); D.
 20   Bellino Dep. at 35:18–22, 72:11–73:3, 305:10–13, 312:3–9, 315:20–316:22, 321:2–8,
 21   321:16–21 (DAB’s CEO repeatedly testifying that he did not know or could not remember
 22   how DAB managed or tracked inventory); T. Reilly Dep. at 38:10–40:18 (DAB’s COO
 23
 24   4
       Although the Trustee’s claims are limited to those in his Complaint—recovery for
      allegedly “Lost Inventory” and any damages from the 15-day period DAB was unable to
 25
      sell on amazon.com during the automatic stay, Amazon sets forth here facts related to the
 26   unpleaded, untimely new claims the Trustee attempts to assert in order to respond to the
      Trustee.
                                                  49
Case 2:13-ap-00799-DPC    Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33            Desc
                          Main Document   Page 51 of 122
  1   testifying that DAB’s inventory management processes were “[e]xtremely low quality”);
  2   Tr. Exs. 203–207, 210–213, 218–221, 230 (exemplifying DAB’s history of inventory
  3   management issues); Tr. Ex. 222 at 4–8 (bankruptcy filing describing reasons for DAB’s
  4   bankruptcy).
  5                  Trustee Response: Amazon seeks to focus on everything but the only issue
  6                  material to this dispute, which is: what did Amazon do with DAB inventory
  7                  under Amazon’s exclusive control? Whether or not DAB was well managed,
  8                  whether DAB properly managed inventory in the DAB warehouse, and
  9                  whether DAB made poor strategic decisions, has no bearing on Amazon’s
 10                  loss or destruction of DAB inventory in Amazon warehouses under Amazon
 11                  exclusive custody and control.
 12
 13         2.       Throughout its tenure selling on amazon.com, DAB failed to properly manage
 14   or track its inventory and routinely switched its products between FBA and MFN without
 15   tracking those changes. See, e.g., E. Soder Dep. at 144:9–146:13; D. Bellino Dep. at
 16   182:15–184:1.
 17                  Trustee Response: Amazon contracted to manage the inventory DAB
 18                  delivered to it. Whether DAB sold inventory to customers via the FBA
 19                  program, directed Amazon to return the inventory to DAB, or directed
 20                  Amazon to send the inventory elsewhere is immaterial to Amazon’s inability
 21                  to explain what happened to DAB inventory.
 22
 23         3.       DAB did not produce its own data that identifies the number and type of units
 24   it shipped to Amazon, the number and type of units DAB sold on amazon.com, the number
 25   and types of units Amazon removed and sent back to DAB, the number and type of units
 26   for which Amazon reimbursed DAB, or the payments DAB received from Amazon. T.

                                                   50
Case 2:13-ap-00799-DPC      Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                            Main Document   Page 52 of 122
  1   Shaffer Expected Tr. Test.; T. Bachand Expected Tr. Test. The data in this adversary
  2   proceeding was stored and produced by Amazon.
  3                 Trustee Response: The parties agree how many units DAB delivered to
  4                 Amazon. That is DAB’s burden of proof. Thereafter, Amazon is directly liable
  5                 if it is unable to identify what it did with the inventory DAB entrusted to
  6                 Amazon’s exclusive custody and control
  7          4.     Throughout DAB’s relationship with Amazon, Amazon complied with its
  8   contractual obligation under the ASBSA (the “Agreement”) to “keep electronic records that
  9   track inventory of Units by identifying the number of Units stored in any fulfillment center.”
 10   Amazon’s Seller Central web-based interface housed many inventory records tracking the
 11   Debtor’s inventory units in Amazon Fulfillment Centers and provided DAB regular
 12   inventory updates. T. Bachand Expected Tr. Test.; S. Lawcock Dep. at 91:8–93:23, 98:12–
 13   19, 107:12–108:1 (DAB’s inventory manager acknowledging that Amazon provided
 14   inventory records via Seller Central); T. Reilly Dep. at 114:24–116:2, 123:2–124:19
 15   (DAB’s COO testifying about inventory data available in Seller Central).
 16                 Trustee Response: The Trustee agrees that Amazon’s Seller Central website
 17                 housed many inventory records purporting to track DAB’s inventory units,
 18                 and setting forth adjustments to DAB’s inventory and payments related to
 19                 DAB’s inventory. Seller Central was the contemporaneous business records
 20                 that Amazon provided to permit DAB and other FBA sellers to track their
 21                 inventory. The Trustee preserved the records from Seller Central and spent
 22                 over a year tracking the DAB inventory from Amazon’s contemporaneous
 23                 business records made available from Amazon’s Seller Central website.
 24
 25          5.     DAB used Seller Central to track its FBA inventory, and Amazon spent
 26   countless hours assisting DAB with questions DAB had about the data available on Seller

                                                   51
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33             Desc
                           Main Document   Page 53 of 122
  1   Central and reconciling any inventory concerns that DAB identified. S. Lawcock Dep. at
  2   91:8–93:23, 98:12–19, 107:12–108:1 (DAB’s inventory manager testifying about DAB’s
  3   use of Seller Central); T. Reilly Dep. at 114:24–116:2, 123:2–124:19 (DAB’s COO
  4   testifying about DAB’s use of Seller Central); D. Bellino Dep. at 37:17–38:20, 72:11–
  5   73:21, 92:19–93:14 (DAB’s CEO testifying about DAB’s use of Seller Central); E. Soder
  6   Dep. at 144:9–146:13, 148:7–151:5, 152:12–153:7, 161:13–165:6 (Amazon employee
  7   detailing his efforts to assist DAB with inventory management and reconciliation); Tr. Exs.
  8   10–11, 204, 206, 220, (exemplifying Amazon’s efforts to assist DAB with inventory
  9   management and reconciliation).
 10                Trustee Response: Amazon charged DAB over $33 million dollars to manage
 11                it inventory. That was over $5 for every item DAB sold, which amounted to
 12                approximately 25% of gross proceeds from what Amazon described as a high-
 13                volume seller of low priced goods. When DAB could not reconcile its records
 14                with the Seller Central data that Amazon was “building on the fly,” Amazon
 15                directed DAB to submit a request for reimbursement. When DAB submitted
 16                that request in late 2012, Amazon refused to process it. It declined the request
 17                and directed DAB to submit individual requests that did not include more than
 18                10 products. (DAB had over 30,000 SKU’s in its catalog). When DAB
 19                complied and began submitting individual requests, Amazon labeled DAB a
 20                “spammer,” and decided that it was too much work to process those requests.
 21                Therefore, Amazon ceased processing the requests, directed DAB to submit
 22                a single, consolidated request, and refused to support DAB efforts to reconcile
 23                its inventory prior to the bankruptcy filing.
 24         6.     At about this same time, Amazon began spamming DAB with hundreds of
 25   violation notifications claiming that products that DAB was selling prohibited products,
 26   including products promoted for listing to DAB by Amazon. Although Amazon denied a

                                                  52
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33            Desc
                           Main Document   Page 54 of 122
  1   connection, to this day Amazon refused to produce the internal memo that reflects its
  2   “business decision to terminate DAB. At the same time, Amazon decided not to reimburse
  3   as required by the contract. Instead, opting to “wait til the end.” Amazon is responsible for
  4   reimbursing sellers only for specific inventory transactions, including when a seller’s
  5   “inventory is lost or damaged by a partnered carrier, in an Amazon fulfillment center, or
  6   during delivery to a customer.” T. Bachand Expected Tr. Test.; Tr. Ex. 260 at 1; Tr. Ex. 1
  7   at ¶¶ F-4.
  8                 Trustee Response: The Trustee disputes the alleged fact as it applies to DAB.
  9                 Under the FBA Agreement, Amazon is liable for paying DAB the
 10                 replacement value for all inventory units lost or damaged by a partnered
 11                 carrier, in an Amazon fulfillment center, or during delivery to a customer.
 12                 Amazon was also liable to reimburse DAB for cancelled sales when the buyer
 13                 failed to return the inventory.
 14          7.     When Amazon is responsible for lost or damaged inventory, it either
 15   reimburses the seller for that unit or replaces the unit with an identical unit from its own
 16   inventory. T. Bachand Expected Tr. Test.; Tr. Ex. 260 at 1; Tr. Ex. 1 at ¶¶ F-4.
 17                 Trustee Response: Sometimes Amazon reimbursed sellers for inventory it lost
 18                 and damaged, however the records reflect there often was no correlation
 19                 between the value of the item and the amount of reimbursement. Sometimes
 20                 Amazon substituted product for the product it lost or damaged, but the product
 21                 was not always identical nor did it necessarily belong to Amazon. Amazon
 22                 comingled products and considered them to be fungible. That could work as
 23                 long as the products had identifiable expiration dates, were genuine and the
 24                 Amazon warehouse worker who “found” the product could distinguish it from
 25                 among not only DAB’s 30,000 plus SKUs, but from all of the SKU’s in the
 26                 Amazon warehouse, return it to the proper bin, and code it appropriately.

                                                      53
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33              Desc
                           Main Document   Page 55 of 122
  1          8.     Amazon is not responsible, however, for other kinds of loss or damage,
  2   including defective units; units lost or damaged by customers, distributors, or sellers; and
  3   expired units. T. Bachand Expected Tr. Test.; Tr. Ex. 260 at 1; Tr. Ex. 1at ¶¶ F-4.
  4                 Trustee Response: The Trustee disputes the accuracy of the alleged fact.
  5                 Under the terms of the FBA Agreement and the FBA Guidelines, Amazon is
  6                 liable, among other things, for any loss or damage to inventory units that
  7                 occurs while the units are in a Fulfillment Center or are missing from a
  8                 Fulfillment Center for more than 30 days. Amazon is also responsible for
  9                 inventory units that are sold but for which Amazon fails to pay DAB, for
 10                 inventory units that Amazon fails to return to DAB upon DAB’s request, and
 11                 for inventory units that Amazon fails to return to DAB after a cancelled sale
 12                 of that inventory. DAB agrees that Amazon is not responsible for “units lost
 13                 or damages by customers.” Perhaps at trial Amazon will explain what that has
 14                 to do with its liability to DAB.
 15          9.     The Agreement required that DAB submit claims for “lost or damaged
 16   inventory” units within at most 18 months of the alleged loss or damage. T. Bachand
 17   Expected Tr. Test.; Tr. Ex. 260 at 1; Tr. Ex. 1 at ¶¶ F-4.
 18                 Trustee Response: The Trustee disputes this alleged fact. The FBA
 19                 Agreement itself includes no such time limitation. And although the current
 20                 version of the FBA Guidelines includes a provision to that effect, that
 21                 provision was not added until July 8, 2013—one day before DAB filed its
 22                 complaint in this matter—after DAB had already made claims to Amazon
 23                 about lost or damaged inventory units. Amazon can’t avoid liability by
 24                 retroactively changing the terms of its agreement with DAB.
 25          10.    The Agreement also required that DAB address within at most 90 days the
 26   return or disposal of any “Unsuitable” units, including those that were “unsellable or

                                                   54
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33            Desc
                           Main Document   Page 56 of 122
  1   unfulfillable”; “defective, damaged, or lacking required label(s)”; or prohibited from sale
  2   under Amazon’s policies. T. Bachand Expected Tr. Test.; Tr. Ex. 1 at ¶¶ F-3.2, F-6.3.
  3                 Trustee Response: The alleged fact refers to Section F-6.3 of the FBA
  4                 Agreement, which relates only to customer returns and is not material to the
  5                 issues in this lawsuit. After Amazon terminated its contract with DAB, it
  6                 purported to accept returns from customers years after the products were
  7                 delivered and seeks to charge those returns back against the DAB inventory
  8                 it could not locate and return to DAB when it was requested.
  9          11.    DAB chose to “commingle” its inventory with identical inventory of other
 10   sellers. T. Bachand Expected Tr. Test.; Tr. Ex. 220 at 3 (identifying “DAB’s change from
 11   commingled to stickered” created inventory reporting issues for DAB),
 12                 Trustee Response: Ms. Bachand has no first hand know of any matter relevant
 13                 to this trial and is not competent to testify as to what DAB did or did not
 14                 “chose” to do. Under Section F-4 of the FBA Agreement, Amazon could
 15                 choose to commingle inventory of different sellers having the same ASIN..
 16
 17          12.    Sellers choose the commingling option because it allows them to forgo the
 18   time-consuming and expensive process of labeling all of their individual inventory units
 19   and allows for faster delivery to customers. T. Bachand Expected Tr. Test.
 20                 Trustee Response: Ms. Bachand has no first hand know of any matter relevant
 21                 to this trial and is not competent to testify as to what DAB did or did not
 22                 “chose” to do. Under Section F-4 of the FBA Agreement, Amazon could
 23                 choose to commingle inventory of different sellers having the same ASIN.
 24
 25          13.    When a customer places an order for a seller’s inventory that the seller has
 26   chosen to be commingled, that seller is credited for the sale and the physical unit sent to the

                                                    55
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33              Desc
                           Main Document   Page 57 of 122
  1   customer may be any one of the same items currently in the FC closest to the customer. T.
  2   Bachand Expected Tr. Test.
  3                Trustee Response: Ms. Bachand has no first hand know of any matter relevant
  4                to this trial and is not competent to testify as to what DAB did or did not
  5                “chose” to do. Under Section F-4 of the FBA Agreement, Amazon could
  6                choose to commingle inventory of different sellers having the same ASIN.
  7
  8         14.    DAB also routinely shipped different inventory than what it said it was
  9   shipping because the incorrect inventory was more readily available. T. Reilly Dep. at
 10   200:4–201:15 (DAB’s COO describing CEO’s practice of shipping the wrong inventory);
 11   S. Lawcock Dep. at 165:20–176:4 (DAB’s inventory manager describing example of DAB
 12   shipping incorrect items to Amazon); Tr. Exs. 207, 210, 212–213 (examples of DAB’s
 13   shipment problems).
 14                Trustee Response: The Trustee disputes this fact if Amazon means it to apply
 15                to items DAB shipped to Amazon Fulfillment Centers, and the Trustee is not
 16                aware of evidence in the record supporting this fact. In addition, if that is what
 17                Amazon is claiming, the fact is not material to the litigation. If the statement
 18                is intended to refer to DAB’s direct sale of products from its own warehouse
 19                through the MFN program or otherwise, the statement is not material to this
 20                litigation.
 21                Amazon points to an instance were a customer order a four-packet of an item
 22                and DAB did not have that item in stock so it made the decision to send the
 23                customer a five-pack of the same item. The Trustee relies on Amazon
 24                admissions of the inventory that it received from DAB. Ms. Morones did not
 25                count four-packs and five-packs. She counted “units” in aggregate based upon
 26                what Amazon admits it received and either did not account for or for which

                                                   56
Case 2:13-ap-00799-DPC      Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33             Desc
                            Main Document   Page 58 of 122
  1                 its data reflects Amazon is responsible.
  2
  3                     DAB declares bankruptcy
  4          15.    In October 2011, DAB declared bankruptcy because, as it told this Court in
  5   its March 2013 Disclosure Statement, it had “changed its operating model” from “Amazon
  6   fulfillment”—the FBA program—to “merchant-fulfilled”—MFN, “transitioned without
  7   fully recognizing the inadequacies of its internal systems,” “encountered difficulty in
  8   reconciling its inventory,” and failed to establish “[i]nternal controls . . . and inventory
  9   losses were heavily sustained as a result.” Tr. Ex. 222 at 5–8; T. Shaffer Expected Tr. Test.
 10                 Trustee Response: The alleged fact is not material to this action. Amazon is
 11                 quoting from the history contained in a Chapter 11 disclosure statement that
 12                 was never submitted for approval.
 13
 14          16.    Years later during his deposition, DAB’s CEO, Dan Bellino, denied that DAB
 15   struggled with the issues identified in that Disclosure Statement. Specifically, he denied that
 16   DAB struggled during the economic recession, denied that DAB had administrative
 17   inefficiencies, denied that DAB made a strategic decision to change its operating model,
 18   denied that DAB underestimated operating a warehouse, and denied that DAB
 19   underestimated the adequacy of its inventory controls. D. Bellino Dep. at 170:2–176:17,
 20   185:7–201:20, 202:6–203:3.
 21                 Trustee Response: The alleged fact is not material to this action. There is no
 22                 evidence that Mr. Bellino ever approved or ratified the statement in the
 23                 disclosure statement and much of what is contained in that document is
 24                 inconsistent with the memories of DAB employees six years later.
 25
 26          17.    Mr. Bellino instead testified that the reason for DAB’s bankruptcy was the

                                                    57
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33              Desc
                           Main Document   Page 59 of 122
  1   previously undisclosed reason that Amazon “lost” DAB’s inventory. D. Bellino Dep. at
  2   170:2–172:12. Once in bankruptcy, however, the Trustee represented to the Court that his
  3   plan for returning DAB to profitability was to re-establish the proven Amazon fulfillment
  4   method of operation. Tr. Ex. 222 at 7–8.
  5                 Trustee Response: The alleged fact is not material to this action. DAB filed
  6                 bankruptcy in 2011. Dan Bellino was a cheerleader for Amazon. Whatever
  7                 internal issues and inefficiencies DAB experienced were undoubtedly
  8                 exacerbated by significant inventory management issues Amazon inflicted on
  9                 DAB during 2010. Amazon decisions caused large quantities of DAB
 10                 inventory to be unavailable for sale for prolonged periods during 2010. The
 11                 extent and timing of those problems was not revealed until the Trustee
 12                 analyzed the data.
 13
 14                    DAB’s internal inventory audit shows approximately 38,000 missing
                    units of inventory
 15
             18.    In late 2012, DAB attempted to conduct a historical audit of its FBA inventory
 16
      based on inventory data available in Seller Central for the years 2008 to 2011. DAB
 17
      conducted its audit on a year-by-year and product-by-product basis. In other words, DAB
 18
      attempted to reconcile all inventory transactions for a particular product in a particular year
 19
      to try to determine the yearly ending inventory balance for that product. S. Lawcock Dep.
 20
      at 202:13–206:24 (DAB’s inventory manager describing historical audit); Tr. Exs. 214–
 21
      215, 223–224 (historical audit documents).
 22
                    Trustee Response: The alleged fact is not material to this action. However,
 23
                    The Trustee agrees that, in 2012, DAB attempted to assess the status of its
 24
                    FBA inventory based on inventory data available in Seller Central for the
 25
                    years 2008 to 2011 to try and determine the expected inventory that should
 26
                    have then existed.
                                                    58
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33              Desc
                           Main Document   Page 60 of 122
  1
  2         19.    DAB’s audit revealed that some products had a positive balance, meaning that
  3   the available inventory transactions for that year showed an inventory surplus of that
  4   product in DAB’s favor, and other products had a negative balance, meaning that the
  5   inventory transactions for that year showed that DAB had less inventory of that product
  6   than expected. Tr. Ex. 223 (identifying years where DAB had SKU “overages” and other
  7   years where DAB’s data showed “missing” units); Tr. Ex. 224 (spreadsheet “difference”
  8   column highlighting overages and shortages for product SKUs); S. Lawcock Dep. at
  9   219:20–223:23 (DAB’s inventory manager describing results of historical audit). DAB’s
 10   audit focused exclusively on inventory events and did not account for reimbursements that
 11   Amazon had already paid DAB for lost inventory. Tr. Exs. 223–224; S. Lawcock Dep. at
 12   205:21–206:24. In other words, if Amazon had reimbursed DAB for some of the products
 13   with negative balances, DAB’s audit did not account for those reimbursements.
 14                Trustee Response: The alleged fact is not material to this action. Amazon is
 15         correct that its inventory tracking and accounting was so deficient that it showed
 16         significant deficits for some products and “surplus” units of unknown origin for other
 17         products. The Trustee’s damage calculations request the net and credit Amazon for
 18         the overages, DAB did not. While criticizing DAB for shipping a five-pack to a
 19         customer who ordered a four-pack, Amazon accused DAB of fraud for not giving
 20         Amazon “credit” for adding more units to DAB’s inventory than DAB shipped to
 21         Amazon. Ms. Morones gave Amazon full credit for those mystery units, but Amazon
 22         continued to “find” them more than 90 days after it terminated its contract with DAB.
 23
 24         20.    Internally, DAB concluded that the net overages and shortages on a yearly
 25   basis broke down as follows:
 26         2008: 26,362 unit deficit

                                                  59
Case 2:13-ap-00799-DPC    Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33            Desc
                          Main Document   Page 61 of 122
  1         2009: 4,552 unit deficit
  2         2010: 2,245 unit surplus
  3         2011: 9,371 unit deficit
  4         Total: 38,040 unit deficit
  5   Tr. Exs. 223–224.
  6                Trustee Response: The Trustee agrees that in December 2012, DAB’s Sean
  7         Lawcock concluded that these were the net inventory deficits and surpluses for
  8         2008 through 2011.
  9
 10                   DAB submits fraudulent inventory claims to Amazon for 391,083 units of
                   missing inventory
 11
            21.    Although DAB internally identified the purported 38,040-unit deficit, DAB
 12
      lied to Amazon about the extent of the deficit by submitting to Amazon a fraudulent
 13
      reimbursement claim. The spreadsheets that DAB sent to Amazon omitted any product with
 14
      a positive balance. Compare Tr. Ex. 217 (DAB audit spreadsheet sent to Amazon for 2012
 15
      inventory identifying only SKUs with a negative balance), with Tr. Exs. 214–215 (DAB
 16
      audit spreadsheet sent to Trustee for 2008–2011 inventory identifying SKUs with both
 17
      positive and negative balance) and Tr. Exs. 223–224 (DAB audit spreadsheet sent to CEO
 18
      for 2008–2011 inventory identifying SKUs with both positive and negative balance). In
 19
      other words, although DAB’s internal audit revealed hundreds of products where DAB’s
 20
      data showed that DAB had more product in its inventory than expected, DAB excluded that
 21
      data from the spreadsheet sent to Amazon. S. Lawcock Dep. at 207:17–215:7, 219:20–
 22
      223:23 (DAB’s inventory manager describing audit information sent to Amazon). As a
 23
      result, DAB sent data to Amazon that alleged that DAB’s inventory balance for 2008–2011
 24
      was negative 391,083—more than ten times greater than the 38,040-unit negative balance
 25
      DAB internally identified. Tr. Ex. 11 at 5 (Seller Central ticket opened by DAB’s inventory
 26
      manager that identified 26,836 missing units for 2008, 30,267 missing units for 2009,
                                                  60
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                           Main Document   Page 62 of 122
  1   272,036 missing units for 2010, and 61,944 missing units for 2011).
  2                Trustee Response: The alleged fact is not material to this action and in any
  3                event takes events out of context and inappropriately colors them through use
  4                of charged words such as “lied” and “fraudulent,” which are legal argument,
  5                not facts. The Trustee in December 2012 directed DAB to present a claim to
  6                Amazon for the recovery of any inventory that Amazon had not accounted
  7                for. He later remembered the magnitude of the missing inventory to be about
  8                $1 million.
  9                       On December 17, 2012, DAB sent an email to Amazon stating that
 10                DAB seemed to be missing 391,083 inventory units from 2008 through 2012.
 11                The email asked Amazon to “[p]lease locate this missing inventory,” or to
 12                provide DAB “with reimbursement for product which was lost/misplaced
 13                while being stored at an Amazon warehouse.” Amazon, however, did not
 14                process that request. Instead, that same afternoon, Amazon asked DAB to
 15                “create cases with 10 SKUs / ASINs.” DAB advised that this would require
 16                “500+ different cases,” but Amazon said that they were “closing the case”
 17                pending receipt of cases of “10 SKUs / ASINs.”
 18                       As instructed by Amazon, DAB began submitting requests limited to
 19                ten products. Amazon treated those requests as “spam.” Internally, Amazon
 20                decided to close the cases (cancel the reimbursement requests), but did not
 21                communicate that to DAB or implement it internally. By early March 2013,
 22                Amazon had processed 487 of the 1,148 cases that DAB submitted. But when
 23                Amazon management discovered that the cases were being processed, it asked
 24                “How did this get reopened?” and reverted to its prior decision “that we will
 25                NOT support inventory reconciliation that required research on pre-
 26                2011 data.” (bolding in original). It was decided that “DAB can do their

                                                 61
Case 2:13-ap-00799-DPC    Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                          Main Document   Page 63 of 122
  1                analysis.”
  2
  3         22.    The DAB employee who conducted this audit, Sean Lawcock, specifically
  4   asked Mr. Bellino, DAB’s CEO, if he should submit the accurate data figures or present a
  5   “more dramatic case” to Amazon by omitting any products showing a positive balance. Tr.
  6   Ex. 223, S. Lawcock Dep. at 219:20–223:23. Mr. Bellino directed Mr. Lawcock to omit the
  7   overages that were favorable to Amazon and submit the more dramatic case. S. Lawcock
  8   Dep. at 207:17–215:7; 219:20–223:23.
  9                Trustee Response: The alleged fact is not material to this action. DAB
 10                submitted a claim for the product Amazon lost. There is no evidence that
 11                Amazon took any action on this claim. Instead it directed DAB to submit
 12                claims for individual products, which DAB did, but Amazon treated it as
 13                “spam” and refused to finish processing. Amazon has made no attempt to
 14                explain how DAB had “products showing a positive balance” or how it
 15                concluded those items were fungible with the units in different products that
 16                it lost. Nevertheless, the Morones calculations give Amazon full credit for
 17                those “positive balances” through January 31, 2014.
 18
 19         23.    Mr. Lawcock testified that submitting the “more dramatic” audit data was Mr.
 20   Bellino’s decision, and he admitted that it was not the most accurate reconciliation of
 21   DAB’s inventory. S. Lawcock Dep. at 207:17–215:7; 219:20–223:23
 22                Trustee Response: The alleged fact is not material to this action. DAB
 23                submitted a claim for “lost” inventory. It did not attempt to provide a
 24                “reconciliation” for what Amazon did at its warehouses as it destroyed, lost,
 25                found and substituted units.
 26

                                                  62
Case 2:13-ap-00799-DPC    Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                          Main Document   Page 64 of 122
  1
  2          24.    Mr. Lawcock and Mr. Bellino did not inform the Trustee that they had
  3   submitted a fraudulent claim to Amazon for 391,083 missing units. The Trustee directed
  4   DAB to submit its claim to Amazon based on the belief that the claim was worth
  5   approximately $1 million for the approximately 38,000 units that Mr. Lawcock had
  6   calculated (without accounting for reimbursements). T. Shaffer Dep. (Apr. 29, 2019) at
  7   181:17–183:20, 184:7–10; Tr. Ex. 216 (Trustee directing DAB to submit inventory claim
  8   to Amazon); Tr. Ex. 12       (“When was the exact date(s) when [DAB] submitted the
  9   $1,000,000 inventory claim?”). The fraudulent claim that DAB actually submitted to
 10   Amazon was for over $10 million in allegedly “missing” inventory. Tr. Ex. 11 at 5
 11   (identifying 391,083 “missing” units which, at the time, DAB valued at $27 per unit). The
 12   Trustee did not learn about DAB’s misrepresentations until the Trustee’s April 2019
 13   deposition. T. Shaffer Dep. (Apr. 29, 2019) at 184:7–10.
 14                 Trustee Response: The alleged fact is not material to this action, is taken out
 15                 of context, and is again inappropriately colored by the charged word
 16                 “fraudulent,” which is legal argument, not fact. The claim DAB submitted
 17                 asked Amazon to locate and resolve discrepancies for 391,083 units of DAB
 18                 inventory, and mentioned no dollar amount of claimed damage. See response
 19                 to No. 21 above for further detail.
 20
 21          25.    In the weeks following DAB’s submission of its audit data, Amazon paid
 22   DAB more than $100,000 in reimbursements before Amazon realized that DAB’s data was
 23   flawed and incomplete. Tr. Ex. 12 (noting that Amazon had paid over $100,000 in
 24   reimbursements before Amazon “woke up” and “took note”). Thus, in February 2013,
 25   Amazon advised DAB that its inventory reconciliation was not reliable and that DAB
 26   needed to make another effort at reconciling its inventory. Tr. Ex. 220 at 3.

                                                   63
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33            Desc
                           Main Document   Page 65 of 122
  1                              Trustee Response: The alleged fact is not material to this action.
  2                In any event, the Trustee is not aware of facts in the record supporting the
  3                claim that “[i]n the weeks following DAB’s submission of its audit data,
  4                Amazon paid DAB more than $100,000 in reimbursements before Amazon
  5                realized that DAB’s data was flawed and incomplete,” nor any evidence of a
  6                correlation between Amazon’s initial, minimal reimbursement and the larger
  7                attempt to reconcile Amazon’s handling of DAB inventory. After demanding
  8                individual submissions of not more than 10 products each (out of over 30,000
  9                SKUs), Amazon processed the first $100,000 before it “woke up,” “took
 10                note” and violated the stay by terminating the DAB contract.
 11
 12         26.    Mr. Lawcock forwarded DAB’s internal audit results to Mr. Bellino again in
 13   March 2013 and discussed submitting more complete numbers to Amazon, but Mr. Bellino
 14   again directed Mr. Lawcock to lie to Amazon and omit any products with overages
 15   favorable to Amazon. Tr. Ex. 223; S. Lawcock Dep. at 219:20–223:23. Mr. Lawcock
 16   complied and sent Amazon inflated numbers again. S. Lawcock Dep. at 224:5–226:23; Tr.
 17   Ex. 10. This time, for the time period of January 1, 2010, to December 18, 2012, DAB
 18   identified a negative inventory balance of 151,871 units without identifying the
 19   corresponding overages. Id. at 3. Based on DAB’s then-alleged revenue of $27.00 per unit,
 20   that fraudulent submission was for $4,100,000 in missing revenue. Id.
 21                Trustee Response: The alleged fact is not material to this action, is taken out
 22                of context, and is again inappropriately colored by the charged word “lie,”
 23                which is legal argument, not fact. On March 21, 2013, Mr. Lawcock
 24                submitted an analysis identifying a negative inventory balance of 151,874
 25                units without identifying the corresponding overages. However, Amazon
 26                immediately recognized the missing data and requested it. DAB submitted

                                                  64
Case 2:13-ap-00799-DPC    Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33             Desc
                          Main Document   Page 66 of 122
  1                 that information to Amazon that same day.
  2
  3                    Amazon provides preliminary response to DAB’s fraudulent claims that
                    significantly reduces number of alleged missing units of inventory
  4
             27.    Amazon asked DAB to submit data showing all products instead of just those
  5
      with negative balances. Tr. Ex. 10 at 2–3. Once Amazon had that data, an Amazon employee
  6
      who did not routinely perform inventory accounting as part of her duties at Amazon, Diana
  7
      Flores, initially analyzed it, identified some errors and inconsistencies, and told DAB that
  8
      Amazon would need to review the data in closer detail. Id. at 1–2. Ms. Flores informed
  9
      DAB that even her preliminary analysis showed that DAB’s $4,100,000 demand was
 10
      overstated by at least 61%. Id. Specifically, Ms. Flores’s quick analysis showed that DAB’s
 11
      negative inventory balance for the January 2010 to December 2012 period was no more
 12
      than 60,658 units, which would amount to $1,637,766 in missing revenue using DAB’s
 13
      estimated—but unsubstantiated—$27.00 revenue per unit figure. Id.
 14
                    Trustee Response: From the very beginning, Amazon’s calculations were
 15
                    very close to the Trustee’s, yet eight years later, Amazon continues to focus
 16
                    on everything except the liability that it has recognized for many years.
 17
             28.    The Trustee attempts to cast Ms. Flores’s email as an admission from Amazon
 18
      that Amazon owes DAB for $1,637,766 for lost inventory. T. Shaffer Dep. (Apr. 29, 2019)
 19
      at 40:17–41:10 (claiming that Amazon has “already admitted” that it owed more than $1.5
 20
      million for lost inventory based on Ms. Flores’s preliminary analysis). That argument
 21
      ignores Ms. Flores’s express statement that Amazon needed to review the figures in closer
 22
      detail, ignores Ms. Flores’s limited role with inventory reconciliation, and ignores Ms.
 23
      Flores’s good-faith effort to promptly provide an initial analysis to DAB using DAB’s
 24
      supplied (and intentionally misleading) data, and ignores that Ms. Flores showed that DAB
 25
      had made some obvious mistakes resulting in a significantly inflated claim. Tr. Ex. 10 at 1–
 26
      2. Ms. Flores made clear in the email that her analysis was preliminary and that Amazon
                                                   65
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33            Desc
                           Main Document   Page 67 of 122
  1   would follow up with any additional steps needed to resolve this claim. Id.
  2                Trustee Response: The alleged fact is not fact but argument. The Trustee is
  3                not relying on Ms. Flores’s email to prove its claim. But Ms. Flores’s email
  4                is evidence that Amazon recognized back in 2013 that DAB was owed money
  5                for lost inventory.
  6          29.   Less than one week after completing this preliminary analysis, Amazon
  7   reviewed DAB’s submission in more detail and concluded that there were additional gaps
  8   in the data DAB provided. Tr. Ex. 10 at 1–2. Accordingly, Ms. Flores responded to DAB
  9   again and advised DAB that Amazon needed to look further into the data that DAB had
 10   submitted in order to accurately reconcile DAB’s inventory. Id. (“Based on our initial
 11   research, our team believes there may be some gaps in the reconciliation you provided that
 12   account for many of the missing units, and we have a team looking further into this
 13   matter.”).
 14                Trustee Response: The alleged fact is not material to this action. The Trustee
 15                disputes the accuracy of the alleged fact and is not aware of evidence in the
 16                record that supports the alleged fact. But Ms. Flores’s email is evidence that
 17                Amazon recognized back in 2013 that DAB was owed money for lost
 18                inventory.
 19
 20                   Amazon’s “Deep Dive” analysis shows Amazon owes $44,000 in
                   reimbursements
 21
             30.   With the continued unreliability of DAB’s submissions, Amazon performed
 22
      its own detailed analysis of DAB’s inventory data—referred to by the parties as the “Deep
 23
      Dive.” Tr. Ex. 134 at 16–18 (detailing “Deep Dive” analysis); Tr. Ex. 112 ¶¶ 5–8 (same);
 24
      J. Ice Dep. at 139:16–140:21, 142:16–144:2, 149:23–150:11, 151:24–152:25, 158:2–159:7,
 25
      182:20–185:16, 189:8–25, 193:9–194:12 (same). The Deep Dive was an “accounting” of
 26
      the Debtor’s inventory units.
                                                  66
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                           Main Document   Page 68 of 122
  1                Trustee Response: Amazon continues to rely on its own self-serving
  2                statements in its discovery responses as though they were admissible
  3                evidence. The Deep Dive is neither admissible nor supported by admissible
  4                testimony. It is admittedly inconsistent with other Amazon statements
  5                concerning its accounting for the DAB inventory, but Amazon made no
  6                attempt to reconcile those discrepancies and refused to respond to discovery
  7                requests for an explanation. The Trustee disputes that the Deep Dive was
  8                either a “detailed analysis of DAB’s inventory data” or an “accounting” of
  9                DAB’s inventory units. The Trustee is not aware of record evidence
 10                supporting those assertions. DAB sold 31,166 different products. The Deep
 11                Dive looked at inventory information concerning only 100 of those products
 12                (about .03% of them) and there is no evidence that Amazon looked at or
 13                considered inventory adjustment data related to those products.
 14                       Moreover, as stated by Amazon’s Justin Ice—who was involved in
 15                gathering the data for both the Deep Dive and the M15 Data—there were
 16                “absolutely” inconsistencies between the Deep Dive data and the M15 Data.
 17                As Ice explained, there were “multiple databases within Amazon” that had to
 18                be checked, and he only learned later about a “sub database that needed to be
 19                pulled in,” and there were communications issues so that, as to some data, he
 20                wasn’t able “to get it in time.”
 21
 22         31.    The Deep Dive identified DAB’s top 100 products for which there was a
 23   potential discrepancy and attempted to reconcile the inventory counts for those products
 24   using any data that was available to Amazon. Although DAB sold thousands of different
 25   products via amazon.com, those 100 products represented 62% of the alleged inventory
 26   discrepancies that DAB identified. Tr. Ex. 134 at 16–18 (detailing “Deep Dive” analysis);

                                                      67
Case 2:13-ap-00799-DPC    Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                          Main Document   Page 69 of 122
  1   Tr. Ex. 112 ¶¶ 5–8 (same); J. Ice Dep. at 139:16–140:21, 142:16–144:2, 149:23–150:11,
  2   151:24–152:25, 158:2–159:7, 182:20–185:16, 189:8–25, 193:9–194:12 (same).
  3               Trustee Response: See response to No. 30 above. The Trustee disputes any
  4               use of the Deep Dive data because Amazon has no expert testimony to explain
  5               either the actual methodology used or the inconsistencies between it and the
  6               M15 Data. For example, the alleged fact states that the Deep Dive focused on
  7               the “top 100 products for which there was a potential discrepancy.” It’s not
  8               clear what that even means. For example, who determined when there was a
  9               “potential” discrepancy, and what criteria were used to identify such? The
 10               Trustee is also not aware of record evidence supporting the conclusion that
 11               the 100 products chosen “represented 62% of the alleged inventory
 12               discrepancies that DAB identified.”
 13                      In addition, Amazon says that the M15 Data is the data that should be
 14               used in this action, not the Deep Dive data.
 15
 16         32.   Amazon’s Deep Dive analysis revealed that it owed, at most, $27,000 in gross
 17   reimbursements to DAB for the top 100 products. Tr. Ex. 134 at 16–18. Applying that
 18   discrepancy rate to the remaining percentage of DAB’s total inventory discrepancies,
 19   Amazon estimated that it owed DAB $44,000 in gross reimbursements. Id.
 20               Trustee Response: Amazon cites its self-serving statements and letters from
 21               its counsel as thought they were admissible evidence. They are not. When that
 22               fails, Amazon relies on a “representative” without first-hand knowledge to
 23               testify that Amazon must be right. Amazon submitted a single Rule 26
 24               disclosure in this matter identifying fourteen Amazon employees with
 25               knowledge. None of them will testify at trial and Ms. Bachand in not on the
 26               list, nor was she employed by Amazon at the time. The Trustee disputes the

                                                68
Case 2:13-ap-00799-DPC   Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                         Main Document   Page 70 of 122
  1                 accuracy of the alleged fact and is not aware of evidence in the record that
  2                 supports the alleged fact. The Trustee disputes the validity of the statistical
  3                 methodology of the Deep Dive, which would require expert analysis and
  4                 testimony which Amazon has not proffered. The Amazon employee who
  5                 performed the Deep Dive testified that his task was merely to find the
  6                 inventory. If Amazon applied an adjustment code that indicated Amazon
  7                 destroyed or lost the inventory, the employee “accounted” for it as it had been
  8                 removed from the DAB ending balance. The Trustee describes those
  9                 inventory events as “Shrinkage” and seeks compensation from Amazon for
 10                 that Shrinkage.
 11
 12          33.    Despite the significant amount of effort that Amazon poured into performing
 13   the Deep Dive and explaining the results of the Deep Dive to the Trustee, the Trustee cast
 14   aside the results of the Deep Dive and clung to the March 2013 email from Ms. Flores that
 15   was explicitly not intended to be a full-scale reconciliation of DAB’s inventory. T. Shaffer
 16   Dep. (Apr. 29, 2019) at 40:17–41:10 (claiming that Amazon has “already admitted” that it
 17   owed more than $1.5 million for lost inventory based on Ms. Flores’s preliminary analysis).
 18                 Trustee Response: This is attorney argument which is inconsistent with the
 19   facts. The Trustee primarily relies on the expert analysis and conclusions of Ms. Morones
 20   for its damage claim in this matter.
 21
 22                    Amazon produces the M15 data, which show that Amazon over-
                    reimbursed DAB for lost inventory
 23
             34.    The Trustee’s refusal to accept the results of the Deep Dive forced Amazon
 24
      to provide the Trustee with the inventory data that is currently at the heart of this action—
 25
      the M15 data. The M15 data include millions of lines of inventory data for the entirety of
 26
      the Debtor’s inventory units in the FBA program over a six-year period. T. Bachand
                                                   69
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33            Desc
                           Main Document   Page 71 of 122
  1   Expected Tr. Test.; see also Tr. Ex. 112 ¶¶ 9–10. The M15 data are the most complete
  2   information known to be available to account for DAB’s “Lost Inventory.” T. Bachand
  3   Expected Tr. Test.; see also Tr. Ex. 118 at 6.
  4                 Trustee Response: This is attorney argument, not fact. Nevertheless, because
  5                 Amazon claims that the M15 data is “the most complete information known
  6                 to be available,” the Trustee’s expert has relied on the M15 data in her expert
  7                 analysis, along with the Seller Central Settlement Reports.
  8
  9          35.    The Trustee now alleges that Amazon systematically lost millions of dollars
 10   of DAB’s inventory over a seven-year period without anyone at DAB noticing until this
 11   case was initiated. DAB’s former COO, Thomas Reilly, reviewed the Trustee’s allegations
 12   and testified that they were “highly unlikely.” T. Reilly Dep. at 148:6–149:4 (DAB’s COO
 13   opining that DAB’s lost inventory claim is “highly unlikely”). Mr. Reilly further testified
 14   that he did not trust Mr. Bellino because Mr. Bellino had questionable integrity. Id. at
 15   15:20–18:21, 32:25–34:12, 36:4–37:9, 148:6–149:4.
 16                 Trustee   Response:     The    Trustee   does   not   allege   that    Amazon
 17                 “systematically”—that is, intentionally, using some method or plan—lost
 18                 DAB’s inventory “without anyone at DAB noticing until this case was
 19                 initiated.” The Trustee asserts that Mr. Reilly’s testimony lacks any
 20                 foundation and is not material to this action. Mr. Reilly worked for DAB for
 21                 only several months in late 2010 and early 2011. When he was deposed nine
 22                 years later, Amazon briefly showed him a copy of the Trustee’s complaint
 23                 filed long after Mr. Reilly had left the company. It was in that context that
 24                 Mr. Reilly made his off-the-cuff “unlikely” comment. That testimony lacked
 25                 any personal knowledge or basis; it was inadmissible speculation.
 26

                                                   70
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33               Desc
                           Main Document   Page 72 of 122
  1          36.    The Trustee’s theory is inconsistent with the data and other evidence. T.
  2   Bachand Expected Tr. Test.; Williams Rpt.; Williams Tr. Decl. ¶¶ 5–13; S. Morones
  3   Expected Tr. Test.
  4                 Trustee Response: The Trustee does not know what “theory” this fact is
  5                 alluding to. The Trustee’s damage analysis, however, is fully consistent with
  6                 the data and other evidence.
  7
  8          37.    After initially disclosing three testifying expert witnesses—one for inventory
  9   calculations, one for generally accepted industry standards for inventory accounting, and a
 10   third for stay-violation claims, the Trustee withdrew all three of those testifying experts. T.
 11   Shaffer Expected Tr. Test. In their place, the Trustee disclosed and produced the report of
 12   a new, single expert witness, Serena Morones, on May 10, 2019. Morones Rpt.
 13                 Trustee Response: The Trustee agrees that it engaged Ms. Morones and that
 14                 she submitted her expert report dated May 10, 2019. Whether or not the
 15                 Trustee engaged or consulted other experts before her is not material to this
 16                 action.
 17                                The Trustee engaged Stephen Ashworth and Cathie Cameron to
 18                 analyze the Seller Central data. When DAB presented its analysis of the Seller
 19                 Central records to Amazon, Amazon disavowed the accuracy of the Seller
 20                 Central records.
 21                                Amazon claimed Seller Central records are incomplete and
 22                 Amazon had additional data that needed to be considered. Amazon spent
 23                 approximately six months creating a data set that it delivered in May 2015
 24                 (the “M15” or “May 15” data). Amazon admitted the M15 data was
 25                 incomplete and likely inaccurate, but said it was the best it could do.
 26                 The M15 data was presented in a way that made it almost impossible to

                                                    71
Case 2:13-ap-00799-DPC        Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                              Main Document   Page 73 of 122
  1                   analyze. It included multiple data sets, but used incomplete and inconsistent
  2                   identifiers across the data sets that made them largely unusable without
  3                   significant analysis and processing. Stephen Ashworth performed that
  4                   analysis on a product by product basis for over 6.3 million units. The Trustee
  5                   engaged Kurt Spendlove to confirm the Ashworth analysis, which he tested
  6                   and validated. However, the processing and detangling of the M15 data was
  7                   too large of a project for Spendlove to undertaker. Therefore, Morones
  8                   engaged Jeff Cone who spent nearly a year working with Morones to analyze
  9                   the M15 data and sort it into a useable form.
 10          38.      Ms. Morones opined that Amazon owes $641,521 for DAB’s expected ending
 11   inventory—the inventory “Lost” or “unaccounted” at the end of the Debtor’s relationship
 12   with Amazon. Morones Rpt. at 11–12, 20. More specifically, Ms. Morones alleges that
 13   DAB had 39,331 units of expected ending inventory and that the net reimbursement price
 14   for each unit is $16.31. Id.
 15                   Trustee Response: The Trustee agrees that Ms. Morones’s expert report
 16                   shows that 39,331 units of DAB inventory that should have existed as of
 17                   January 31, 2014 were not accounted for by Amazon. The Trustee also agrees
 18                   that Ms. Morones used a net price per unit of $16.31, after deducting assumed
 19                   Amazon fees and costs.
 20          39.      Amazon’s rebuttal expert, E. Weiant Williams, reviewed the M15 data and
 21   Ms. Morones’s calculations and concluded that DAB’s expected inventory unit balance was
 22   20,405 units:
 23
 24
 25
 26

                                                    72
Case 2:13-ap-00799-DPC       Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33            Desc
                             Main Document   Page 74 of 122
  1
                                 Receipts (+):            6,316,429
  2
                                 Sales (–)                (5,978,113)
  3
                                 Customer Returns (+)     63,452
  4
                                 Removals (-)             (364,796)
  5
                                 Adjustments (+/-)        (16,567)
  6
                                 Total                    20,405
  7
      Williams Rpt. at 8, 15–17, 36; Williams Tr. Decl. ¶¶ 6–8, 31.
  8
                    Trustee Response: Mr. Williams’s object was only to “review and rebut” the
  9
             opinions of Ms. Morones, and not to assess the damages owed DAB. The Trustee
 10
             agrees, however, that one Mr. Williams’s two analyses showed an expected
 11
             inventory unit balance of 20,405. However, Mr. Williams testified that he didn’t
 12
             think that analysis was sound insofar as it deducted 16,567 units for “adjustments,”
 13
             because he didn’t understand and could not explain Amazon’s “software corrections
 14
             codes”—Codes 1, 2, and J—and that led him to be “uncomfortable with adjustments
 15
             as a whole.” That led to his “decision” to do the analysis excluding adjustments.
 16
 17
             40.    Mr. Williams concluded that the M15 data show that Amazon should be
 18
      credited for at least 28,541 inventory reimbursements paid to DAB. Williams Rpt. at 8–9,
 19
      15–19; Williams Tr. Decl. ¶¶ 8, 31. Thus, Mr. Williams’s primary conclusion is that
 20
      Amazon over-reimbursed DAB by more than 8,000 units, which is consistent with
 21
      Amazon’s policy of erring on the side of reimbursing sellers when an inventory dispute
 22
      arises. Williams Rpt. at 8–9, 15–19, 36; Williams Tr. Decl. ¶¶ 8, 31.
 23
             Trustee Response: The Trustee disputes that Mr. Williams’s “primary conclusion”
 24
             was that Amazon over-reimbursed DAB by more than 8,000 units. As the Trustee
 25
             stated in response to No. 39 above, Mr. Williams backed off of that conclusion
 26

                                                  73
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                           Main Document   Page 75 of 122
  1          because he was uncomfortable with the software correction codes. Moreover, Mr.
  2          Williams’s conclusions on Amazon’s potential liability are not helpful, because he
  3          testified that the information needed to determine “how many units Amazon needed
  4          to reimburse [DAB] for” was “not discernible from the M15 data.”
  5
  6          41.    Although reconciliation of DAB’s expected ending inventory should include
  7   inventory adjustments, Amazon recognizes that understanding and reconciling adjustments
  8   in the M15 data is likely the most complex piece of inventory reconciliation. Mr. Williams
  9   performed an inventory calculation that omits those adjustments, resulting in an alternative
 10   calculation that is favorable for DAB, not Amazon. Williams Rpt. at 8–9, 15–18, 36;
 11   Williams Tr. Decl. ¶¶ 9, 31.
 12                 Trustee Response: The Trustee agrees that, in assessing Amazon’s liability to
 13                 DAB, the adjustments shown in the M15 data need to be accounted for. Since
 14                 Mr. Williams’s preferred calculations ignore those adjustments, they are not
 15                 reliable.
 16
 17          42.    Mr. Williams concluded that 36,972 units were unaccounted in DAB’s
 18   inventory if adjustments are omitted from the reconciliation:
 19
 20                              Receipts (+):            6,316,429
 21                              Sales (–)                (5,978,113)
 22                              Customer Returns (+)     63,452
 23                              Removals (-)             (364,796)
 24                              Total                    36,972
 25   Williams Rpt. at 15–17; Williams Tr. Decl. ¶ 31; Tr. Ex. 256 (demonstrating Mr. Williams’s
 26   maximum ending inventory calculation).

                                                  74
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33            Desc
                           Main Document   Page 76 of 122
  1          Trustee Response: The Trustee admits that the above summarizes one part of one of
  2          Mr. Williams’s analyses.
  3
  4          43.    The M15 data show exactly what happened to 6,279,457 units of the
  5   6,316,429 units that DAB shipped to Amazon: 5,978,113 units were sold to customers,
  6   63,452 of those sales were returned to Amazon, and 364,796 of the units DAB shipped to
  7   Amazon were removed from DAB’s inventory (i.e., either returned to DAB or destroyed at
  8   the DAB’s request to avoid paying for shipping or long-term storage). Williams Rpt. at 15–
  9   17; Williams Tr. Decl. ¶ 31; Tr. Ex. 256 (demonstrating Mr. Williams’s maximum ending
 10   inventory calculation). Thus, the only question is whether Amazon bears responsibility for
 11   the 36,972 units of the 6,316,429 units that DAB shipped to Amazon that are not accounted
 12   in DAB’s sales, returns, or removals. Williams Rpt. at 15–17; Williams Tr. Decl. ¶¶ 6–9,
 13   31; Tr. Ex. 256.
 14                 Trustee Response: The Trustee disputes the conclusion that “the only question
 15                 is whether Amazon bears responsibility for the 36,972 units of the 6,316,429
 16                 units that DAB shipped to Amazon that are not accounted in DAB’s sales,
 17                 returns, or removals.” In addition to other issues set forth in the Trustee’s
 18                 supplemental disclosures and Ms. Morones’s report, one must consider
 19                 known inventory shrinkage: lost, damaged, or destroyed inventory as shown
 20                 by the Amazon adjustment codes.
 21
 22          44.    As outlined above, Mr. Williams determined that when adjustments and
 23   reimbursements are appropriately factored into DAB’s inventory reconciliation, the M15
 24   data show that Amazon over-reimbursed DAB by approximately 8,000 units. Williams Rpt.
 25   at 8–9, 15–19, 36; Williams Tr. Decl. ¶¶ 8, 31.
 26                 Trustee Response: The Trustee disputes this statement. See Trustee Response

                                                  75
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                           Main Document   Page 77 of 122
  1                 to Nos. 39 and 40 above.
  2
  3          45.    Mr. Williams also determined that even if the Court were to exclude
  4   consideration of adjustments data entirely and find that Amazon is responsible for all 36,972
  5   units that were not sold, returned, or removed, Amazon is responsible for only 8,431 units
  6   of inventory once reimbursements are appropriately factored into the reconciliation. Thus,
  7   using DAB’s proposed net reimbursement amount of $16.31 per unit, Amazon’s maximum
  8   exposure for “Lost Inventory”—using assumptions favorable to DAB—is $137,516.
  9   Williams Rpt. at 8–9, 15–18, 36; Williams Tr. Decl. ¶¶ 6–9, 31.
 10                 Trustee Response: The Trustee disputes this statement for the all the reasons
 11                 set forth in Ms. Morones’s expert report and in the Trustee’s Motion for
 12                 Partial Summary Judgment. The alleged fact ignores inventory adjustments
 13                 that show at least 72,357 units of lost, damaged or destroyed inventory as
 14                 determined by Ms. Morones, as well as about 150,000 additional units of
 15                 unsellable inventory marked as Code Q.
 16
 17          46.    The different inventory reconciliations that Amazon has performed
 18   throughout this case are consistent with each other when the purpose of the reconciliation
 19   is considered. Ms. Flores’s email was a preliminary analysis aimed at highlighting some of
 20   the fundamental flaws in DAB’s fraudulent data submission. That back-of-the-envelope
 21   reconciliation showed that DAB had over-estimated its lost revenue by at least 61%, but it
 22   was never intended to be a holistic reconciliation of DAB’s inventory. See Tr. Ex. 10 at 1–
 23   2. The Deep Dive took a closer look at DAB’s top 100 products with alleged negative SKU
 24   balances and estimated that Amazon owed DAB approximately $44,000 in reimbursements.
 25   Although the Deep Dive was much more thorough than Ms. Flores’s analysis, it, too, was
 26   only an estimate based on a sampling of DAB’s products. Tr. Ex. 134 at 16–18 (detailing

                                                   76
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33            Desc
                           Main Document   Page 78 of 122
  1   “Deep Dive” analysis); Tr. Ex. 112 ¶¶ 5–8 (same); J. Ice Dep. at 139:16–140:21, 142:16–
  2   144:2, 149:23–150:11, 151:24–152:25, 158:2–159:7, 182:20–185:16, 189:8–25, 193:9–
  3   194:12 (same). Finally, at the Trustee’s insistence, Amazon produced and reconciled the
  4   M15 data. This full-scale inventory reconciliation shows that Amazon does not owe for any
  5   lost inventory because Amazon has already over-reimbursed the Debtor for such inventory.
  6                Trustee Response: The alleged fact is attorney argument. There is no
  7                meaningful comparison between Ms. Flores’s analysis, the Deep Dive data,
  8                and the M15 data.
  9
 10         47.    Mr. Williams identified two primary problems with Ms. Morones’s analysis
 11   of expected ending inventory and her conclusion that DAB’s expected ending inventory
 12   was 39,331 units:
 13                  a. First, the Trustee’s counsel instructed Ms. Morones to exclude any
 14                       inventory transactions that occurred after January 31, 2014. Williams
 15                       Rpt. 8–9, 16–17; S. Morones Expected Tr. Test. There is no contractual
 16                       or factual support for this cutoff date. T. Shaffer Dep. (Apr. 24, 2019) at
 17                       55:6–11 (claiming that January 31, 2014 cutoff was selected because it
 18                       was the “contractual cutoff date”); Tr. Ex. 152 (containing no
 19                       contractual cutoff date for Amazon to remove DAB’s inventory).
 20                       Instead, the Trustee’s counsel simply pulled this cutoff date from thin
 21                       air and explicitly instructed Ms. Morones to add it to her expert report
 22                       because adding a cutoff date produces favorable numbers for DAB. S.
 23                       Morones Expected Tr. Test.; Morones Rpt. at 13 (stating, without
 24                       citation, that “I understand from Counsel for [DAB] that by January 31,
 25                       2014, Amazon should have either removed and returned, or reimbursed
 26                       any inventory unaccounted for”); Tr. Ex. 241 at 1–2 (email from DAB’s

                                                    77
Case 2:13-ap-00799-DPC      Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33             Desc
                            Main Document   Page 79 of 122
  1                   counsel instructing expert to impose cutoff date based on Amazon
  2                   termination letter). DAB continued to submit removal requests to
  3                   Amazon in 2014 and Amazon continued to remove DAB’s inventory
  4                   and make adjustments to that inventory after January 31, 2014, as it was
  5                   entitled to do. T. Bachand Expected Tr. Test.; Williams Rpt. 8–9, 16–
  6                   17. Because units removed or adjusted after January 31, 2014 are
  7                   accounted for in the data and not “lost,” Mr. Williams’ inventory
  8                   reconciliation accounts for these inventory transactions. Williams Rpt.
  9                   8–9, 16–17.
 10                            Trustee Response: The Trustee disputes the alleged fact, much
 11                      of which is merely attorney argument. The Trustee instructed Morones
 12                      to use January 31, 2014 as the cutoff date because by that time Amazon
 13                      had terminated DAB’s FBA selling privileges, DAB had asked
 14                      Amazon to return all of DAB’s Fulfillment Center inventory, and DAB
 15                      had closed its warehouse and ceased operations. Any inventory units
 16                      Amazon belatedly returned thereafter would not have benefitted DAB.
 17                            The Trustee disputes that “DAB continued to submit removal
 18                   requests to Amazon” after January 31, 2014. DAB did not. However,
 19                   post-1/31/14, Amazon itself may have automatically, if belatedly,
 20                   destroyed DAB inventory or sent DAB inventory somewhere, but such
 21                   did not benefit DAB. Indeed, between October 1, 2013 and January 31,
 22                   2014, Amazon unilaterally cancelled DAB requests for the return of
 23                   about 24,000 units of DAB inventory.
 24
 25                b. Second, Ms. Morones failed to adequately account for reimbursements.
 26                   The M15 data shows that Amazon reimbursed DAB for 41,911

                                                78
Case 2:13-ap-00799-DPC   Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                         Main Document   Page 80 of 122
  1                     inventory units. Williams Rpt. at 18. Mr. Williams determined, however,
  2                     that it was appropriate to offset only 28,541 of those units to avoid
  3                     duplicating other transactions. Williams Rpt. at 8–9, 15–19; Williams
  4                     Tr. Decl. ¶¶ 8, 31. Mr. Williams’s reconciliation factors in these
  5                     reimbursements. Williams Rpt. at 8–9, 15–19; Williams Tr. Decl. ¶¶ 6–
  6                     9, 31.
  7                              Trustee Response: The Trustee disputes that Ms. Morones
  8                              failed to adequately account for reimbursements. As shown in
  9                              her expert report, Ms. Morones summed the Amazon
 10                              reimbursements and credited Amazon with the total amount of
 11                              $304,276 dollars for such.
 12
                      The Trustee’s new, unpleaded claims for “damaged” and “mis-
 13                received” inventory are flawed and should be excluded as unpleaded and
                   untimely
 14
            48.     Separate from her ending expected inventory calculation, Ms. Morones states
 15
      that “Based on instruction from Counsel for [DAB], I understand that Amazon is liable to
 16
      reimburse [DAB] for inventory items damaged, lost, or stolen while the units were under
 17
      Amazon’s custody.” Morones Rpt. at 13. Ms. Morones opines that 72,357 units of
 18
      inventory—a total value of $1,180,202—fall into this damages category. Id. at 13–16.
 19
                   Trustee’s Response: The Trustee agrees with this fact.
 20
 21
            49.    As a threshold matter, Trustee has not asserted claims for “damaged” or
 22
      “misreceived” inventory. See Amazon Mot. to Exclude Unpleaded and Untimely Claims
 23
      and Damages Theories, ECF No. 268 (Nov. 20, 2020); Tr. Ex. 255 (case chronology
 24
      describing key events that resulted in the Trustee’s untimely and unpleaded damages claims
 25
      and theories); Tr. Ex. 258 (chart detailing the Trustee’s unpleaded and untimely damages
 26

                                                 79
Case 2:13-ap-00799-DPC    Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                          Main Document   Page 81 of 122
  1   claims and theories). The Trustee initiated this action for allegedly “Lost Inventory,” not to
  2   determine which party was responsible for damage to inventory dating back more than ten
  3   years. See Compl. ¶¶ ¶¶ 21–25, 44–46, 56–58.
  4                 Trustee Response: The Trustee disputes that his damage claim is limited to
  5                 “lost inventory” using Amazon’s interpretation of that phrase. In addition to
  6                 alleging damages flowing from Amazon’s violation of the automatic stay, the
  7                 Complaint seeks the recovery of “Lost Inventory,” which the Complaint
  8                 broadly defines to mean Amazon’s failure “to account for inventory worth in
  9                 excess of $1.5 million that the Debtor has shipped to Amazon for storage
 10                 pending sale on the Amazon Platform and shipping by Amazon to the
 11                 Debtor’s customers.” The term thus requires an accounting for all 6,316,429
 12                 units of inventory that the M15 data show that DAB shipped to Amazon,
 13                 whether one calls such inventory lost, damaged, destroyed, misreceived, or
 14                 unpaid for. The Complaint also alleges that Amazon withheld funds from and
 15                 failed to remit funds to DAB. The Complaint further alleges that Amazon’s
 16                 actions breached its contract with DAB, and that Amazon has failed to “store,
 17                 maintain, preserve, and account for” DAB’s inventory, and that Amazon had
 18                 failed to “compensate” DAB for such Lost Inventory. The Complaint further
 19                 alleges that DAB suffered damages “in an amount to be determined at trial as
 20                 a result of Amazon’s breaches of the Contract.”
 21
 22          50.    On the merits of this category of damages, Mr. Williams identifies two
 23   primary objections:
 24                   a. First, Ms. Morones’s conclusion that Amazon’s adjustment data shows
 25                      that 72,357 units of inventory were damaged, lost, or stolen while in
 26                      Amazon’s custody misunderstands Amazon’s adjustments data. For

                                                   80
Case 2:13-ap-00799-DPC      Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33            Desc
                            Main Document   Page 82 of 122
  1                   reasons explained in detail in Mr. Williams’s report, the adjustments
  2                   data in the M15 data cannot be used to determine with particularity how
  3                   many damaged, lost, or stolen units for which Amazon is potentially
  4                   responsible. Williams Rpt. at 9–10, 20–24; Williams Tr. Decl. ¶¶ 10–
  5                   13; T. Bachand Expected Tr. Test. Amazon’s Trial Exhibit 263
  6                   demonstrates examples of mistakes that Ms. Morones makes in her
  7                   calculations as a result of her misunderstanding Amazon’s adjustment
  8                   data. Tr. Ex. 257.
  9                            Trustee Response: The Trustee agrees that Mr. Williams’s
 10                      report argues that adjustments data in the M15 data cannot be used to
 11                      determine with particularity how many units of inventory were
 12                      damaged, lost, or stolen, but the Trustee’s expert disagrees with Mr.
 13                      Williams on this matter. The Trustee notes that the main source of
 14                      Williams’s authority for such statements come not from his analysis
 15                      but from what an Amazon employee, Ms. Bachand, told him. The
 16                      Trustee further notes that Ms. Bachand was not working at Amazon
 17                      when the M15 data were gathered.
 18
 19                b. Second, even if the Court were to allow that Ms. Morones’s calculation
 20                   of 72,257 units was somehow plausible, Mr. Williams notes that the
 21                   M15 data appropriately accounts for those units. Specifically, the
 22                   alleged lost or damaged units Amazon would be responsible for have
 23                   been otherwise replaced (16,585 Code N’s), Reimbursed (28,541
 24                   reimbursements for lost or damaged units), or still reside in Ms.
 25                   Morones’s calculated Expected Ending Inventory (39,331 units). Thus,
 26                   even if more than 72,000 units were lost or damaged in Amazon’s

                                                81
Case 2:13-ap-00799-DPC   Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33          Desc
                         Main Document   Page 83 of 122
  1                     possession, the data allows for more than 84,000 units that could
  2                     reasonably account for them. Williams Rpt. at 9–10, 20–24; Williams
  3                     Tr. Decl. ¶ 13; T. Bachand Expected Tr. Test.; S. Morones Expected Tr.
  4                     Test. Amazon’s Trial Exhibit 263 also demonstrates examples of
  5                     mistakes that Ms. Morones makes in her calculations as a result of her
  6                     misunderstanding Amazon’s adjustment and reimbursement data. Tr.
  7                     Ex. 257.
  8                                Trustee Response: The Trustee disputes the alleged fact. DAB’s
  9                     general practice was to remove unsellable items from its inventory, and
 10                     available data show that, as of December 31, 2013, there were only 752
 11                     units of unsellable inventory in DAB’s account (excluding expired
 12                     units). As for the 16,585 units of inventory that, per the M15 data,
 13                     Amazon transferred into DAB’s account, Amazon neglected to say that
 14                     Amazon also transferred 24,633 units out of DAB’s account, giving a
 15                     net deficit of over 8,000 units. That is just what Amazon criticized Mr.
 16                     Bellino for doing: making a claim that includes only the favorable facts,
 17                     while omitting the helpful ones. Amazon offers no evidence beyond
 18                     speculation that the 39,331 units of expected ending inventory “likely
 19                     include many of the allegedly lost or damaged units.”
 20
 21                   The Trustee’s new, unpleaded claims for unremitted sales proceeds and
                   unpaid refunds are flawed and should be excluded as unpleaded and
 22                untimely
 23         51.    Ms. Morones’s report also alleges that Amazon is liable for $1,156,495 in

 24   “Sales Proceeds Not Remitted to [DAB].” This category of damages alleges that DAB sold

 25   millions of dollars of product on amazon.com for which Amazon never paid DAB. Morones

 26   Rpt. at 17–18.


                                                   82
Case 2:13-ap-00799-DPC   Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33             Desc
                         Main Document   Page 84 of 122
  1                 Trustee Response: The Trustee admits that Morones’s report alleges that
  2                 Amazon is liable for $1,156,495 in “Sales Proceeds Not Remitted to [DAB].”
  3
  4          52.    As a threshold matter, Amazon has moved to exclude this claim because it
  5   was not properly pleaded or otherwise timely raised in this proceeding. See Amazon Mot.
  6   to Exclude Unpleaded and Untimely Claims and Damages Theories, ECF No. 268 (Nov.
  7   20, 2020); Tr. Ex. 255 (case chronology describing key events that resulted in the Trustee’s
  8   untimely and unpleaded damages claims and theories); Tr. Ex. 258 (chart detailing the
  9   Trustee’s unpleaded and untimely damages claims and theories).
 10                 Trustee Response: The Trustee admits that Amazon has moved to exclude
 11                 this claim.
 12          53.    Because the Trustee did not make a timely claim for unremitted sales
 13   proceeds, Amazon was not able to produce comprehensive payment data to show that
 14   Amazon did, in fact, pay DAB for all sales that DAB made on Amazon.com. DAB was also
 15   unable to produce historical bank records or wire transfer logs showing receipts from
 16   Amazon in support of this claim. See Amazon Mot. to Exclude Unpleaded and Untimely
 17   Claims and Damages Theories, ECF No. 268 (Nov. 20, 2020); Tr. Ex. 255 (case chronology
 18   describing key events that resulted in the Trustee’s untimely and unpleaded damages claims
 19   and theories); Williams Rpt. at 25 (stating that Mr. Williams would have needed additional
 20   payment records to adequately rebut DAB’s payment claims).
 21                 Trustee Response: For the reasons stated in the Trustee’s opposition to
 22                 Amazon’s motion to exclude, the Trustee disagrees with this alleged fact.
 23                 Under the Fed. R. Civ. P. 8(a), a complaint need only make a “short and plain
 24                 statement of the claim showing that the pleader is entitled to relief,” and a
 25                 “demand for the relief sought.” The Complaint in this matter generally alleges
 26                 that Amazon has failed “to account for, or compensate the Debtor for”

                                                  83
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33            Desc
                           Main Document   Page 85 of 122
  1                 inventory that DAB shipped to Amazon for sale on the Amazon Platform,”
  2                 including Amazon’s failure to “store, maintain, preserve, and account for the
  3                 Debtor’s inventory” and for “failing compensate the Debtor” for such. The
  4                 Complaint thus generally demands damages “in an amount to be determined
  5                 at trial.”
  6                         If Amazon has “comprehensive payment data,” it should have
  7                 produced it.
  8          54.    Ms. Morones calculated unremitted sales using documents called “Settlement
  9   Reports” that DAB and another one of the Trustee’s experts allegedly downloaded from
 10   Seller Central. Morones Rpt. at 2; S. Morones Expected Tr. Test.; Tr. Ex. 258 (chart
 11   detailing the data sources that the Trustee relies on for his unpleaded and untimely damages
 12   claims and theories). Although Amazon’s Settlement Reports contain some payment
 13   information, they do not include sufficient information to reach a reliable conclusion on the
 14   amount of payments that Amazon has made to DAB since 2008. T. Bachand Expected Tr.
 15   Test.; Williams Rpt. at 25 (stating that Mr. Williams would have needed additional payment
 16   records to adequately rebut DAB’s payment claims); Tr. Ex. 258.
 17                 Trustee Response: The Trustee disputes the alleged fact, and is unaware of
 18                 evidence in the record to support it.
 19
 20          55.    Moreover, the Trustee did not download a complete set of the Debtor’s
 21   Settlement Reports from Seller Central, chose not to disclose that the data was incomplete,
 22   and failed to seek a complete set of data from Amazon. S. Ashworth Dep. at 56:12–24,
 23   90:21–93:4; 94:8–95:2; J. Cone Dep. at 114:15–121:9; S. Morones Expected Tr. Test. After
 24   receiving Ms. Morones’s report and the materials on which she relied, Amazon identified
 25   six 48-hour gaps in the Settlement Reports that are unaccounted in Ms. Morones’s
 26   calculation. Amazon was able to identify Settlement Reports addressing those data gaps,

                                                   84
Case 2:13-ap-00799-DPC      Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                            Main Document   Page 86 of 122
  1   and Mr. Williams concluded that those gaps account for 87% of Ms. Morones’s alleged
  2   unremitted sales proceeds. Williams Rpt. at 4, 10–11, 25–26; Williams Tr. Decl. ¶¶ 17–18;
  3   Tr. Ex. 254 (detailing $1,363,782 in payments included in the missing Settlement Reports).
  4   Due to an absence of reliable payment data, however, Mr. Williams is unable to further
  5   account for the total amount of payments Amazon made to DAB. Williams Rpt. at 25–26.
  6                Trustee Response: The Trustee disputes the alleged fact for the reasons set
  7                forth in its responses to Amazon’s motions to exclude the report of Ms.
  8                Morones and to exclude allegedly unpleaded or untimely claims.
  9
 10         56.    Ms. Morones and the co-author of her report, Jeffrey A. Cone, both testified
 11   that they were aware of these data gaps but chose not to disclose the gaps in their expert
 12   report or request additional information from Amazon. J. Cone Dep. at 114:15–121:9; S.
 13   Morones Expected Tr. Test.
 14                Trustee Response: The alleged fact is not material to this action, and in any
 15                event the Trustee disputes the alleged fact. Morones’s report disclosed that
 16                there was a discrepancy of $1,333,324 between the sales data in the M15 data,
 17                and the payment data in the Settlement Reports. Schedule C6 attached to the
 18                report gives more detail as to how that was calculated. Referring to the
 19                discrepancy as a “data gap” is stylistic.
 20
 21         57.    Ms. Morones’s report also identifies $237,706 in “Unpaid Refund
 22   Reimbursements” owed to DAB. Morones Rpt. at 16–17. This damages category is also
 23   part of Amazon’s motion to exclude unpleaded and untimely damages claims and theories,
 24   and it is also based on the incomplete set of Settlement Reports that are not sufficiently
 25   detailed to identify all reimbursements paid to DAB. See Amazon Mot. to Exclude
 26   Unpleaded and Untimely Claims and Damages Theories, ECF No. 268 (Nov. 20, 2020); Tr.

                                                  85
Case 2:13-ap-00799-DPC    Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                          Main Document   Page 87 of 122
  1   Ex. 255 (case chronology describing key events that resulted in the Trustee’s untimely and
  2   unpleaded damages claims and theories); Tr. Ex. 258 (chart detailing the Trustee’s
  3   unpleaded and untimely damages claims and theories); Williams Rpt. at 11–12, 24–27;
  4   Williams Tr. Decl. ¶ 20.
  5                 Trustee Response: The Trustee agrees that Ms. Morones’s report identifies
  6                 $237,706 in Unpaid Refund Reimbursements. The Trustee disputes
  7                 Amazon’s claims for the reasons set forth in its opposition to Amazon’s
  8                 motion to exclude unpleaded and untimely claims.
  9
 10          58.    Although the absence of reliable payments data prevented Mr. Williams from
 11   adequately assessing this unpaid refund reimbursements category of damages, he reviewed
 12   the Settlement Reports and identified $41,985 in refund reimbursements that Ms. Morones
 13   overlooked and failed to include in her calculations. Thus, even if the Court were to accept
 14   Ms. Morones’s flawed data and assumptions, this category of damages should be no more
 15   than $195,721. Williams Rpt. at 11–12, 24–27,.
 16                 Trustee Response: Assuming the $41,985 identified in the M15 data as
 17                 “miscellaneous adjustments” has the same meaning as a “refund
 18                 reimbursement,” as Mr. Williams asserts, the Trustee will reduce its claims
 19                 on that matter by that amount.
 20
 21                     The Trustee’s most recent unpleaded claims for recoupment of Amazon’s
                    fees and “inconclusive” Code Q inventory should be excluded as
 22                 unpleaded and untimely
 23          59.    Since Ms. Morones’s report was filed on May 10, 2019, the Trustee’s
 24   damages calculation has somehow become even more untenable than it was before. The
 25   Trustee’s October 26, 2020, supplemental disclosures now assert a claim for $14,483,638
 26   in damages. Trustee’s Oct. 26, 2020, Supp. Disc. at 2–5; Tr. Ex. 255 (case chronology

                                                     86
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                           Main Document   Page 88 of 122
  1   describing key events that resulted in the Trustee’s untimely and unpleaded damages claims
  2   and theories); Tr. Ex. 258 (chart detailing the Trustee’s unpleaded and untimely damages
  3   claims and theories). This claim is based on more unpleaded and untimely damages claims
  4   and theories that Amazon has not been able to rebut and more flawed data and unreasonable
  5   assumptions. It is also based on the Trustee’s misunderstandings of the inventory data and
  6   Mr. Williams’s report.
  7                 Trustee Response: The Trustee disputes that its supplemental disclosure
  8                 relating to damages should be excluded as either unpleaded or untimely. As
  9                 set forth above in Response to Nos. 49 and 53, the claims of the Complaint
 10                 are broad enough to include the damages alleged in the supplemental
 11                 disclosure, including the Amazon fees and Code Q damages.
 12          60.    Specifically, the October 2020 disclosure (coming just months before trial)
 13   asserts that the Trustee should be entitled to recoup more than $600,000 in fees paid to
 14   Amazon for inventory that “Amazon lost, stole, damaged, destroyed, mismanaged, and
 15   misreported.” Trustee’s Oct. 26, 2020, Supp. Disc. At 4–5 (adding new claim for return of
 16   fees); Tr. Ex. 255; Tr. Ex. 258. This claim is not in the Trustee’s Complaint and was not
 17   included in Ms. Morones’s report. See generally Compl.; Morones Rpt.; Tr. Ex. 258.
 18                 Trustee Response: See the Trustee’s Response to Nos., 49, 53 and 59 above.
 19          61.    Additionally, the October 2020 disclosure adds a claim for more than $6.8
 20   million for “Code Q” adjustments. Trustee’s Oct. 26, 2020, Supp. Disc. at 4–5 (adding new
 21   claim for “Code Q” adjustments) Tr. Ex. 255; Tr. Ex. 258. According to the disclosure
 22   statement, Code Q adjustments are used to code inventory that is lost or destroyed where
 23   the responsibility for the loss is “inconclusive.” Id. This $6.8 million claim is not in the
 24   Trustee’s Complaint and was not disclosed in either the Morones report or the second
 25   supplemental disclosure statement. See generally Compl.; Morones Rpt.; Tr. Ex. 119; Tr.
 26   Ex. 258.

                                                  87
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33            Desc
                           Main Document   Page 89 of 122
  1                 Trustee Response: See the Trustee’s Response to Nos., 49, 53 and 59 above.
  2
  3                     Ms. Morones’s prejudgment interest calculation is inaccurate
  4          62.    Ms. Morones’s report estimated that Amazon owed $2,906,224 in
  5   prejudgment interest. Morones Rpt. at 19.
  6                 Trustee Response: The Trustee agrees with this fact.
  7
  8          63.    The primary issue with this calculation is that Ms. Morones’s foundational
  9   damages calculations are incorrect. Any alterations in that calculation or in the damages
 10   awarded at trial (if any) will require a revised interest calculation. Williams Rpt. at 12, 27–
 11   30; Williams Tr. Decl. ¶ 23.
 12                 Trustee Response: The Trustee agrees with this fact; the prejudgment interest
 13                 could be higher or lower depending on the outcome of the trial.
 14
 15          64.    Mr. Williams also concluded that Ms. Morones’s initial interest calculation
 16   inconsistently describes the starting date for her calculation and that the results of her
 17   calculation are inconsistent with the interest amounts stated in her report. Williams Rpt. at
 18   28–29; Williams Tr. Decl. ¶ 24.
 19                 Trustee Response: The Trustee agrees that Mr. Williams so concluded, but
 20                 disagrees that Ms. Moronoes’s interest calculation was materially wrong.
 21
 22          65.    It was also unreliable for Ms. Morones to calculate interest beginning on the
 23   “mid-point of [DAB’s] relationship with the FBA program.” Instead, as Mr. Williams
 24   explained, interest should begin to run on the date of the complaint at the time of expected
 25   ending inventory, which significantly reduces Ms. Morones’s prejudgment interest
 26   calculation. Williams Rpt. at 29–30; Williams Tr. Decl. ¶ 24.

                                                    88
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33              Desc
                           Main Document   Page 90 of 122
  1               Trustee Response: The Trustee disagrees with the alleged fact for the reasons
  2               stated in the Trustee’s opposition to Amazon’s motion to exclude Ms.
  3               Morones’s testimony.
  4
  5                   Ms. Morones overstates the amount of damages caused by the 15-day
                  violation of the automatic stay
  6
            66.   Finally, Ms. Morones concludes that Amazon’s 15-day violation of the
  7
      automatic stay caused $732,000 in damages to DAB. Morones Rpt. 20–23.
  8
                  Trustee Response: The Trustee agrees that Ms. Morones concluded that
  9
                  Amazon’s violation of the automatic stay cause $732,000 in damage to DAB.
 10
 11
            67.   Mr. Williams identified four problems with this calculation:
 12
                    a. First, Ms. Morones states that Amazon was in violation of the automatic
 13
                       stay for 21 days, which is incorrect. Amazon terminated DAB’s seller
 14
                       privileges on April 11, 2013 and restored those privileges on April 26,
 15
                       2013, which is a 15-day period. Williams Rpt. at 13, 31; Williams Tr.
 16
                       Decl. ¶ 27; Tr. Ex. 231 at 3–7.
 17
                               Trustee Response: The alleged fact is not material to Ms.
 18
                         Morones’s analysis.
 19
 20
                    b. Second, Ms. Morones makes causal assumptions that are not supported
 21
                       by any evidence. Ms. Morones’s report states that DAB lost credibility
 22
                       with its suppliers as a result of the automatic stay violation, which
 23
                       prevented DAB from returning to a stabilized level of revenues. The
 24
                       Trustee has been unable to identify any evidence in support of this
 25
                       contention, and there are a myriad of other factors that likely explain
 26
                       DAB’s declining sales that have nothing to do with Amazon’s temporary
                                                89
Case 2:13-ap-00799-DPC   Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                         Main Document   Page 91 of 122
  1                   removal of DAB’s seller privileges. Williams Rpt. at 13, 31–32;
  2                   Williams Tr. Decl. ¶ 28; T. Shaffer Expected Tr. Test.; S. Morones
  3                   Expected Tr. Test.
  4                            Trustee Response: The Trustee denies that Ms. Morones makes
  5                      causal assumptions that are not supported by the evidence. Mr.
  6                      Shaffer’s testimony offered evidence of the profound effect the stay
  7                      violation had on DAB’s suppliers, banks, and sales.
  8
  9                c. Third, Ms. Morones projected DAB’s expected sales using a sales
 10                   baseline period that is inconsistent with the testimony of the Trustee.
 11                   Compare Morones Rpt. at 21 (“I understand from discussions with
 12                   Timothy Shaffer, that the Trustee had implemented operational
 13                   turnaround plans that had improved and stabilized PD’s performance by
 14                   late 2012, and that November 2012–March 2013 represented stabilized,
 15                   growing revenue.”), with T. Shaffer Dep. (July 3, 2019) at 78:9–80:20
 16                   (“Q. You’re saying [DAB’s business] was stable when DAB hit a
 17                   million dollars in gross sales? A. And could sustain it, yes. . . . Q. And
 18                   when did that happen? A. I’m believing that happened July or August of
 19                   2012.”). Using the time period as the Trustee testified, Mr. Williams
 20                   concluded that any damages would be significantly lower. Williams Rpt.
 21                   at 34–35; Williams Tr. Decl. ¶ 29;
 22                            Trustee Response: The Trustee disputes the alleged fact and
 23                      asserts that Ms. Morones’s baseline period is consistent with the
 24                      testimony of the Trustee.
 25
 26                d. Fourth, Ms. Morones assumed that DAB would have experienced

                                                90
Case 2:13-ap-00799-DPC   Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                         Main Document   Page 92 of 122
  1                      growth if Amazon had not violated the automatic stay, despite evidence
  2                      showing that DAB’s sales had been in decline since the start of 2013.
  3                      Williams Rpt. at 14, 33; Williams Tr. Decl. ¶ 30;
  4                               Trustee Response: The Trustee asserts that the decline in
  5                        DAB’s sales was a result of Amazon’s violation of the stay.
  6
  7          68.    Mr. Williams cured the errors in Ms. Morones’s calculation and concluded
  8   that DAB is owed $47,497 for the violation of the automatic stay. Williams Rpt. at 34–35;
  9   Williams Tr. Decl. ¶ 26; Tr. Ex. 258 (detailing appropriate measure of damages for
 10   automatic stay).
 11                 Trustee’s Response: The Trustee acknowledges that Mr. Williams’s report
 12                 concludes that DAB is owed $47,497 for the stay violation, but disagrees with
 13                 that conclusion for the reasons stated in Ms. Morones’s report and the
 14                 Trustee’s testimony.
 15
 16   V.     MATERIAL ISSUES OF LAW
 17          A.     Agreed Issues of Law
 18                 a.     What law applies to the Trustee’s breach of contract claims?
 19                        i.     Trustee’s Position
 20
 21          The FBA Agreement at General Terms 18 (PD005581), by defining “Governing
 22   Law” to mean “the laws of the State of Washington” (PD005583), provides that Washington
 23   law governs any dispute arising from the FBA Agreement. The FBA agreement, in turn,
 24   governs the parties’ dispute.
 25          Pursuant to the FBA Agreement, the “FBA Service Terms are part of the Amazon
 26   Services Business Solutions Agreement . . . and, unless specifically provided otherwise,

                                                  91
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                           Main Document   Page 93 of 122
  1   concern and apply only to your participation and the FBA. BY REGISTERING FOR OR
  2   BY USING FBA, YOU . . . AGREE TO BE BOUND BY THE BUSINESS SOLUTIONS
  3   AGREEMENT AND THESE FBA SERVICE TERMS.” (PD005602).
  4         The terms of the FBA Agreement govern the parties’ relationship as it relates to the
  5   FBA. DAB contends, under the FBA Agreement, that Amazon is liable for Units DAB
  6   shipped to Amazon during its participation in the FBA. As DAB claims damages for
  7   Amazon’s breach of the FBA, the FBA Agreement controls and Washington law applies.
  8         The MAPA agreement, on the other hand, governs the MFN program. Trustee is not
  9   asserting any breach of contract damages for Amazon’s breach of the MAPA agreement or
 10   for damages it sustained in the MFN program, only for breach of the FBA Agreement.
 11                       ii.    Amazon’s Position
 12         Section 11.10 of the MAPA includes a choice of law clause that states that Delaware
 13   law applies to any dispute that arises out of the MAPA. Accordingly, Amazon asserts that
 14   Delaware law applies to the Trustee’s breach of contract claims. If, however, the Court
 15   disagrees and applies Washington law, Amazon contends that there is no material difference
 16   between Washington and Delaware breach of contract law.
 17
 18                b.     Is Amazon liable for breach of contract?
 19                       i.     Trustee’s Position
 20         Under Washington law, to establish liability for breach of contract, the plaintiff
 21   “must prove a valid contract between the parties, breach, and resulting damage.” Lehrer v.
 22   State, Dep't of Soc. & Health Servs., 101 Wash. App. 509, 516, 5 P.3d 722, 727 (2000).
 23   Here, Trustee has alleged Amazon breached the FBA agreement and none of Amazon’s
 24   arguments to the contrary preclude this claim.
 25                       1.     Alleged bad acts of DAB employees does not prelude the
                                 trustee from enforcing the contract
 26

                                                  92
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33          Desc
                           Main Document   Page 94 of 122
  1                  This lawsuit involves the FBA which is governed by the FBA agreement. The
  2   FBA Agreement, in section F-4, provides that Amazon is responsible to track and ship
  3   inventory sent to it by a seller.
  4          After sending its inventory to Amazon, however, DAB noticed discrepancies in the
  5   inventory it sent to Amazon. In December 2012, Trustee directed DAB to submit a claim
  6   for the lost inventory. After months of back and forth negotiations with Amazon, on March
  7   21, 2013, DAB submitted an analysis of its lost inventory. The next morning, Amazon
  8   requested DAB submit not only the shortages, but also the overages, to which DAB
  9   complied. Within a week, Amazon’s Flores estimated the inventory liability at $1,637,766.
 10          First, DAB did not breach the FBA. Amazon relies on a provision of the FBA which
 11   requires DAB to provide accurate and complete “product information.” FBA at F-2, S-1.1.
 12   These provisions relate to product information as it exists on Amazon’s website for sale.
 13   For instance, Section S-1.1 prohibits “sexually explicit . . . defamatory or obscene
 14   materials.” These provisions do not relate to negotiations between Amazon and a seller
 15   regarding reimbursements for lost inventory.
 16          Moreover, even if DAB’s submission was a breach (which it was not), A material
 17   breach that excuses a party from performing under a contract must “amount to a substantial
 18   or total failure of consideration.” Cartozian & Sons v. Ostruske–Murphy, Inc., 390 P.2d
 19   548, 551 (Wash.1964) (citing 6 Corbin, Contracts, § 1253, p. 13). The breach must go to
 20   “the root or essence of the contract” to be considered a material breach. DC Farms, LLC v.
 21   Conagra Foods Lamb Weston, Inc., 317 P.3d 543, 550 (Wash. 2014). In other words, it
 22   must be “serious enough to justify the other party in abandoning the contract … one that
 23   substantially defeats the purpose of the contract.” Park Ave. Condo. Owners Ass'n v. Buchan
 24   Devs., L.L.C., 71 P.3d 692 (Wash. 2003) (footnote omitted; quoting 6A Washington Pattern
 25   Jury Instructions: Civil 302.03, at 127 (1997)).
 26          In no way did Amazon not receive its benefits under the bargain. Amazon is not

                                                   93
Case 2:13-ap-00799-DPC      Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33          Desc
                            Main Document   Page 95 of 122
  1   entitled to cancel the contract due to this alleged “fraud.”
  2                        2.      The Trustee has established breach
  3          Paragraph F-4 of the FBA Agreement states that Amazon would “provide storage
  4   services … once we confirm receipt of delivery.” The agreement then states: “We [Amazon]
  5   will keep electronic records that track inventory of Units by identifying the number of Units
  6   stored in any fulfillment center.” The agreement then says: “If there is a loss of or damage
  7   to any Units while they are being stored, we will, as your sole remedy, pay you the
  8   Replacement value (as described and defined in the FBA Guidelines) ….”
  9          As discussed above, Ms. Morones has calculated that Amazon remains liable to pay
 10   DAB $1,517,447 as the replacement cost for 111,688 units of missing, lost or damaged
 11   inventory, net of the $304,276 Amazon has already paid for inventory reimbursements.
 12   ($1,821,723 - $304,276). Per Ms. Morones, Amazon is also liable to pay DAB $195,721
 13   for unpaid refund reimbursements due DAB and $1,156,495 for inventory sales proceeds
 14   not remitted to DAB.
 15          In addition to the 111,688 inventory units on which Ms. Morones opined, there are
 16   another 147,968 units of inventory that Amazon determined were unsellable, but Amazon
 17   says it cannot determine who is liable for such; Amazon identifies this inventory with a
 18   “Code Q.” DAB contends that, since the Code Q units became unsellable while under
 19   Amazon’s control, Amazon is also liable for their replacement cost.
 20          Amazon failed to keep sufficient electronic records of that tracked DAB’s inventory.
 21   The Deep Dive and M15 Data does not qualify as a proper accounting. The M15 data is
 22   merely a selective compilation of data extracted by Amazon employees from unidentified
 23   “data warehouses.” Moreover, because Amazon failed to keep consistent records in the
 24   early part of the FBA program, Amazon, per Amazon Rule 30(b)(6) witness Ms. Bachand,
 25   had to “backfill” some of the M15 data from “multiple different data sources.” As a result,
 26   when the Trustee asked Amazon to admit that the M15 data was “a complete and accurate

                                                    94
Case 2:13-ap-00799-DPC      Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                            Main Document   Page 96 of 122
  1   accounting” of PD’s inventory transactions, Amazon demurred, instead admitting only that:
  2   Amazon has made reasonable efforts to identify and produce in the May 2015 Production
  3   transaction-level data for the Debtor’s units in the [FBA] Program but that the files may not
  4   be complete or accurate with respect to every Debtor Unit.
  5                           3.     Trustee’s damages claims are accurate
  6           Trustee’s claims are not limited to expected ending inventory. Trustee’s evidence
  7   will show that Ms. Morones’ calculations are reliable. Moreover, as discussed in various
  8   briefs in support of his motion for summary judgment and in response to Amazon’s motions,
  9   Amazon is liable not only for the expected ending inventory, but also for other damages
 10   related to Amazon’s breach of the FBA Agreement, including accounting for inventory
 11   adjustments, shrinkage, unpaid refund reimbursements, inventory sales proceeds not
 12   remitted to DAB, and units Amazon determined were unsellable while under Amazon’s
 13   control.
 14                           ii.    Amazon’s Position
 15           Under Delaware law, to establish liability for breach of contract, “the plaintiff must
 16   demonstrate: first, the existence of the contract, whether express or implied; second, the
 17   breach of an obligation imposed by that contract; and third, the resultant damage to the
 18   plaintiff.”5 VLIW Tech., LLC v. Hewlett-Packard Co., 840 A.2d 606, 612 (Del. 2003); H–
 19   M Wexford LLC v. Encorp, Inc., 832 A.2d 129, 140 (Del. Ch. 2003) (“Under Delaware law,
 20   the elements of a breach of contract claim are: 1) a contractual obligation; 2) a breach of
 21   that obligation by the defendant; and 3) a resulting damage to the plaintiff.”). The Trustee
 22   will be unable to carry his burden to prove that Amazon is liable for breach of contract for
 23   at least the following reasons:
 24
 25
              5
 26               Amazon does not dispute the first element—that an express contract exists in this
      case.
                                                     95
Case 2:13-ap-00799-DPC        Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                              Main Document   Page 97 of 122
  1                 1.     DAB’s fraud precludes the Trustee from enforcing the contract
  2          As outlined in Amazon’s pending motion for partial summary judgment, DAB
  3   committed fraud by submitting false inventory reconciliations to Amazon in December
  4   2012 and March 2013. That fraud precludes DAB from enforcing the underlying
  5   agreements. To recover damages for breach of contract,” a plaintiff “must establish that it
  6   substantially complied with the provisions of the contract.” A & A Air Servs., Inc. v
  7   Richardson, 2006 WL 2382433, at *5 (Del. Ct. Pl. 2006). The “[s]ubstantial failure to live
  8   up to the material terms of a valid contract nullifies that contract,” DeMarie v. Neff, 2005
  9   WL 89403, at *4 (Del. Ch. 2005), and the other “party is excused from performance,”
 10   Preferred Inv. Servs., Inc. v. T & H Bail Bonds, Inc., 2013 WL 3934992, at *11 (Del. Ch.
 11   July 24, 2013). DAB had a duty under its agreements with Amazon to provide accurate and
 12   complete information about its FBA products to Amazon. DAB did not just fail to provide
 13   accurate information to Amazon; DAB intentionally provided misleading data and then hid
 14   its actions from the Trustee. By submitting false information to Amazon, DAB materially
 15   breached its contract with Amazon, which excuses any alleged nonperformance by Amazon
 16   and entitled Amazon to suspend or forfeit payments to DAB. See DeMarie, 2005 WL
 17   89403, at *6 (holding that failure to fulfill material provision “entitles [defendant] to avoid
 18   the Agreement”).
 19                 2.     The Trustee cannot establish breach
 20          The Trustee will be unable to carry his burden to show that Amazon breached its
 21   contractual obligations to reimburse DAB for lost inventory and keep records of DAB’s
 22   inventory.
 23          Lost Inventory: Amazon did not breach its contractual obligation to reimburse DAB
 24   for lost inventory. The ASBSA states that “If there is a loss of or damage to any Units while
 25   they are being stored, [Amazon] will, as [DAB’s] sole remedy, pay [DAB] the Replacement
 26   Value (as described and defined in the FBA Guidelines).” Amazon has not breached that

                                                    96
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33              Desc
                           Main Document   Page 98 of 122
  1   contractual obligation. As detailed above in Amazon’s statement of contested material facts,
  2   Mr. Williams’ reconciliation of the M15 data shows that DAB’s expected ending inventory
  3   is 20,405 units. In other words, the M15 data shows a total of 20,405 units that Amazon
  4   cannot account for over the lifespan of DAB’s seven-year relationship with Amazon.
  5   However, that number of expected ending inventory does not account for reimbursements.
  6   Mr. Williams determined that the M15 data shows that Amazon should be credited for
  7   28,541 reimbursements paid to DAB. Thus, Amazon over-reimbursed DAB for lost or
  8   damaged inventory by 8,136 units of inventory and more than complied with its contractual
  9   obligation to reimburse DAB for lost inventory.
 10          “Accounting”: Amazon also complied with its contractual duties to keep records of
 11   DAB’s inventory. The ASBSA states that Amazon shall “keep electronic records that track
 12   inventory of Units by identifying the number of Units stored in any fulfillment center.”
 13   Amazon has not breached that contractual obligation. Amazon’s Seller Central platform
 14   maintained and presented live inventory records to DAB. The information presented on the
 15   Seller Central platform was more than sufficient to comply with Amazon’s contractual
 16   obligation to “keep electronic records” of DAB’s inventory. Moreover, Amazon has shown
 17   through both the Deep Dive and its production of the M15 data that it kept extensive records
 18   of DAB’s inventory, and its provision of the data from the Deep Dive and in the M15 dataset
 19   more than suffices to satisfy any “accounting” requirements in Amazon’s contracts with
 20   DAB.
 21                 3.     Even if the Trustee establishes breach, his damages claims are
                           significantly inflated
 22
             Amazon is confident that the Trustee will be unable to carry his burden to establish
 23
      that Amazon breached the contract, which will render the Trustee’s damages calculation
 24
      moot. If the Court reaches damages, however, then the evidence produced at trial will show
 25
      that the Trustee’s damages calculations—which will be presented via the testimony of
 26

                                                  97
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33            Desc
                           Main Document   Page 99 of 122
  1   Serena Morones—are significantly inflated, unreliable, and based in large part on claims
  2   and theories that are untimely and should be excluded. The only relevant, timely claim in
  3   this case is the Trustee’s calculation of expected ending inventory. As detailed above, the
  4   proper reconciliation of the M15 data (including adjustments) shows that Amazon over-
  5   reimbursed DAB by more than 8,000 units of inventory. However, Mr. Williams also
  6   provided a simplified calculation that omits adjustments, which is highly favorable to DAB.
  7   That alternative calculation shows that the maximum number of expected ending inventory
  8   units that could be credited to DAB’s account is 36,972 units, and the M15 data show that
  9   Amazon reimbursed DAB for 28,541 of those units. Thus, the most favorable case for DAB
 10   is that Amazon is liable for 8,431 units of inventory, or $137,516, plus applicable interest.
 11
 12                 c.     What is the proper measure of damages for Amazon’s violation of the
 13                        automatic stay?

 14                        i.     Trustee’s Position
 15          The Trustee contends that Amazon is liable for all damages caused by its violation

 16   of the automatic stay. Prior to the stay violation, DAB was a profitable growing company

 17   ready to successfully emerge from its reorganization. After the stay violation, DAB was

 18   unable to return to profitability and consistently lost money until it ceased operations in

 19   October 2013.

 20                        ii.    Amazon’s Position
 21          DAB’s seller privileges were revoked for 15 days in April 2013—from April 11,
 22   2013 to April 26, 2013. Mr. Williams calculated DAB’s lost sales figures for that 15-day
 23   period and concluded that DAB is entitled to $47,497 in damages. DAB lacks reliable
 24   evidence to prove that the violation of the automatic stay caused DAB to lose sales after
 25   April 26, 2013. DAB’s business was struggling before Amazon temporarily revoked DAB’s
 26   seller privileges—its sales declined every month in 2013 before April 2013. Any number

                                                   98
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33             Desc
                          Main Document   Page 100 of 122
  1   of other factors contributed to any added decline in sales after DAB’s seller privileges were
  2   restored on April 26, 2013. For example, DAB had historically sold prohibited products on
  3   amazon.com, but Amazon limited DAB’s ability to sell such products as part of the
  4   violation of the automatic stay, which would have cut off one of DAB’s revenue streams.
  5   Additionally, the fact that DAB was selling prohibited products likely damaged DAB’s
  6   credibility with suppliers. Ms. Morones also fails to address or consider DAB’s historical
  7   sales cycle. The Trustee’s damages calculation fails to account for any of these causal
  8   factors.
  9                   d.    Can the Trustee recover for turnover?
 10                         i.    Trustee’s Position
 11              Count One of Trustee’s Complaint is for turnover under 11 U.S.C. § 542(a).
 12   Paragraph 21 in that count asserts that Amazon had “failed to account for Inventory worth
 13   in excess of $1.5 million that the Debtor has shipped to Amazon storage pending sale,” and
 14   defines that as “Lost Inventory.” This claim remains independent of Trustee’s breach of
 15   contract claims and Trustee may assert it regardless of whether Amazon breached the FBA
 16   Agreement.
 17                         ii.   Amazon’s Position
 18          Although the Trustee has pleaded a claim for turnover pursuant to 11 U.S.C.
 19   § 542(a), the Trustee has failed to actively litigate that claim or explain how that claim
 20   differs from his breach of contract claims. Accordingly, the Trustee’s turnover claim is
 21   duplicative and unnecessary.
 22
 23          B.       Trustee’s Statement of the Issues of Law and Amazon’s Response
 24                   a.    Who has the burden of proof with respect to the DAB inventory?
 25                         i.    Trustee’s Position
 26

                                                   99
Case 2:13-ap-00799-DPC       Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33          Desc
                            Main Document   Page 101 of 122
  1          It is not in dispute whether Trustee bears the burden of proof with respect to his
  2   breach of contract claim. As Washington law provides: to establish liability for breach of
  3   contract, the plaintiff “must prove a valid contract between the parties, breach, and resulting
  4   damage.” Lehrer v. State, Dep't of Soc. & Health Servs., 101 Wash. App. 509, 516, 5 P.3d
  5   722, 727 (2000). Whether there is a valid contract between the parties is not in dispute.
  6          It appears, however, that the actual dispute is the point at which Trustee would meet
  7   his burden and Amazon must present its defenses. As partially evidenced by the parties’
  8   extensive expert debates on the extent of damages, Trustee has met his burden and now the
  9   parties primarily dispute the extent of Amazon’s liability.
 10          First, Trustee has met his initial burden to establish a breach of contract. According
 11   to Section F-3.1 of the FBA Agreement, DAB was responsible for “ship[ping] Units to
 12   [Amazon] in accordance with applicable Program Policies” and all costs associated with
 13   therein.
 14          It is not disputed that the M15 data show that Amazon received 6,316,429 items
 15   shipped from DAB through the FBA. Moreover, according to the M15 data, from 2008 to
 16   2013, DAB sold 5,978,113 units through the FBA Program, with gross sales of around $128
 17   million.
 18          It is with this evidence that DAB has shown that it has fulfilled its end of the bargain
 19   pursuant to the terms of the FBA Agreement. After Amazon received the Units DAB
 20   shipped, the remainder of the duties primarily fall to Amazon. Paragraph F-4 of the FBA
 21   Agreement states that Amazon would “provide storage services … once we confirm receipt
 22   of delivery.” The agreement then states: “We [Amazon] will keep electronic records that
 23   track inventory of Units by identifying the number of Units stored in any fulfillment center.”
 24   The agreement then says: “If there is a loss of or damage to any Units while they are being
 25   stored, we will, as your sole remedy, pay you the Replacement value (as described and
 26   defined in the FBA Guidelines) ….”

                                                   100
Case 2:13-ap-00799-DPC      Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33             Desc
                           Main Document   Page 102 of 122
  1          Moreover, pursuant to Section F-3.2, Amazon, not DAB, must evaluate Units
  2   shipped under the FBA Agreement and judge whether it would refuse to accept, return, or
  3   dispose of any Units it determined were “Unsuitable.”
  4          Finally, under Section F-6.2 the FBA Agreement, regarding customer returns, it was
  5   Amazon’s responsibility to “receive and process returns of any Amazon Fulfillment Units
  6   that were shipped to addresses within Your Elected Country . . .” Under Section F-8.3, if
  7   the wrong item was delivered or was damaged or lost, Amazon would determine whether
  8   these problems were “caused by you or any of your employees, agents or contractors” and
  9   Amazon would elect to do one of the following:
 10          (a) for any Amazon Fulfillment Unit, (i) ship a replacement Unit to the
 11          customer and pay you the Replacement Value (as described in the FBA
 12          Guidelines) for the replacement Unit, or (ii) process a refund to the customer
 13          and pay you the Replacement Value for the Unit; or (b) for any Multi-
 14          Channel Fulfillment Unit, pay you the Replacement Value for the Unit (and
 15          you will, at our request, provide us a valid tax invoice for the Replacement
 16          Value paid to you).
 17          In short, according to the FBA Agreement, Amazon would control the Units after
 18   they were shipped to an Amazon Fulfillment Center. At that point, only Amazon could
 19   determine where to ship the Unit and whether the Unit was damaged. Because the products
 20   were then under Amazon’s sole control, DAB could not make such determinations. DAB
 21   no longer had access to its products after shipping them to Amazon.
 22          Under Washington law, “[a] condition precedent is an event occurring subsequent to
 23   the making of a valid contract which must exist or occur before there is a right to immediate
 24   performance.” Walter Implement, Inc. v. Focht, 107 Wash. 2d 553, 556–57, 730 P.2d 1340,
 25   1342 (1987). “Proof of performance of an express condition precedent is a burden which
 26   must be met by the party who seeks enforcement of the contract. A plaintiff, in order to

                                                  101
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33            Desc
                          Main Document   Page 103 of 122
  1   maintain an action on the contract, must have complied with the conditions precedent
  2   contained therein.” Ross v. Harding, 64 Wash. 2d 231, 240–41, 391 P.2d 526, 533 (1964).
  3         To meet its burden, all DAB has to show is that Amazon received DAB’s units for
  4   the FBA. Here, by providing evidence Amazon received 6,316,429 DAB Units and
  5   providing evidence that 5,978,113 of those Units were sold, DAB has shown that it met the
  6   conditions under the FBA Agreement to trigger Amazon’s duties of fulfillment. It is
  7   Amazon’s duty, under the terms of the FBA Agreement, to determine whether those Units
  8   were unsellable, whether they were damaged, whether they were the correct items, and
  9   finally to remit the sales proceeds to DAB once Amazon deducted its fees for its service.
 10   Once the disposition of those Units are determined, it is Amazon’s duty to pay DAB for the
 11   units for which Amazon bears responsibility. As Amazon failed to do so, DAB met its
 12   burden to establish breach.
 13         Finally, there is the question of Trustee’s burden to establish damages. This is where
 14   the M15 data and Trustee’s expert enters play. It is not disputed that, apparently in
 15   fulfillment of its responsibilities under the FBA Agreement, Amazon assigned codes to its
 16   inventory in response to issues such as inventory that was damaged, destroyed, lost or
 17   found. Amazon’s inventory data records and tracks adjustments using “reason codes,”
 18   which are letters or numbers assigned to identify different types of adjustments. For
 19   example, Code “D” represents an inventory unit that was destroyed, “M” represents a
 20   missing inventory unit adjustment, and Code “F” represents a found inventory unit
 21   adjustment.
 22         Analyzing the M15 data and the codes assigned to DAB’s inventory shipped to
 23   Amazon, Trustee’s expert determined that thousands of Units DAB shipped to Amazon
 24   were lost or damaged and Amazon did not pay DAB for these Units. Trustee’s expert also
 25   showed that Amazon failed to pay DAB for refund reimbursements and inventory Amazon
 26   determined was unsellable but could not determine who was responsible.

                                                 102
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                          Main Document   Page 104 of 122
  1          Using Amazon’s data, which it was required to compile under the FBA Agreement,
  2   Trustee has provided evidence of the extent Amazon failed to pay DAB for Units for which
  3   Amazon is liable. It is by highlighting these units in its expert report that Trustee has met
  4   its burden to prove it was damaged, as pursuant to the FBA Agreement, Amazon must
  5   reimburse Trustee for these Units.
  6                        ii.    Amazon’s Response
  7          Throughout this case, the Trustee has offered a series of vague and confusing
  8   arguments that the Trustee’s breach of contract claim requires Amazon to prove that it did
  9   not breach its contract with DAB. In his motion for partial summary judgment, the Trustee
 10   attempted to place the burden of proof for his own claims on Amazon’s shoulders by
 11   referencing “general bailment law” and arguing that Amazon is somehow “strictly liable”
 12   for DAB’s inventory, see Trustee’s Mot. for Summ. J., ECF No. 266 at 2–4, 16–17 (Nov.
 13   20, 2020); Trustee’s Reply ISO Mot. for Summ J., ECF No. 321 at 9 (Jan. 13, 2021) (“Under
 14   the contract, Amazon isn’t even permitted to prove that it wasn’t Amazon’s fault.”). As
 15   Amazon pointed out, these arguments are baseless. Amazon Resp. to Mot. for Summ. J.,
 16   ECF No. 306 at 11–12 (Dec. 23, 2020). Simply put, the Trustee is the plaintiff in this action
 17   and, as the plaintiff, he bears the burden to prove his own claims. That is a fundamental
 18   principle of civil litigation. See Daystar Const. Mgmt., Inc. v. Mitchell, 2006 WL 2053649,
 19   at *4 (Del. Super. Ct. July 12, 2006) (“The Court begins with the fundamental observation
 20   that plaintiff bears the burden of proving its breach of contract claim by a preponderance of
 21   the evidence.”).
 22          The Trustee’s latest attempt to avoid basic principles of breach of contract law is
 23   equally perplexing.6 The Trustee at least acknowledges that “[i]t is not in dispute whether
 24
             6
               Amazon notes that the Trustee did not articulate the current iteration of his
 25
      “burden-shifting” argument until late in the evening on February 4, 2021. Thus, Amazon
 26   was left with less than 24 hours before this joint pretrial statement was due to review and

                                                  103
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33            Desc
                          Main Document   Page 105 of 122
  1   Trustee bears the burden of proof with respect to his breach of contract claim.” With respect
  2   to that point, Amazon wholeheartedly agrees. 7 Unfortunately, however, the Trustee
  3   misunderstands what it means to “bear[]” that “burden of proof.”
  4          Carrying the burden of proof on a breach of contract claim requires that the Trustee
  5   prove each of the elements of breach of contract by a preponderance of the evidence. See
  6   VLIW Tech., 840 A.2d at 612 (Del. 2003) (noting that, to establish liability for breach of
  7   contract, “the plaintiff must demonstrate: first, the existence of the contract, whether express
  8   or implied; second, the breach of an obligation imposed by that contract; and third, the
  9   resultant damage to the plaintiff.”). The Trustee appears to argue that because the ASBSA
 10   imposes contractual obligations on Amazon, Amazon must prove that it complied with the
 11   contract in order to avoid liability for breach of contract. In fact, the Trustee goes as far to
 12   say that he must show only that DAB sent products to Amazon in order to shift the burden
 13   to Amazon to disprove the Trustee’s breach of contract claims. See supra (“[A]ll DAB has
 14   to show is that Amazon received DAB’s units for the FBA.”). That argument is without
 15   support in the contract or the law.
 16          A simple analogy highlights the folly of the Trustee’s argument. Imagine that the
 17   Trustee hired Amazon to paint his house and Amazon agreed to do so upon receipt of $100,
 18   but the Trustee later filed a breach of contract claim against Amazon on the theory that
 19   Amazon breached the contract by failing to paint his house. The Trustee could not carry his
 20   burden of proof on that claim merely by showing that he sent Amazon $100. Instead, the
 21   Trustee would need to establish that he paid Amazon and that Amazon did not paint his
 22
 23   respond to this argument. If the court intends to give serious consideration to the Trustee’s
      new position on the burden of proof, Amazon requests an opportunity to present a more
 24   fulsome response to the Trustee’s argument.
             7
               However, this new acknowledgement is hard to reconcile with previous positions
 25
      the Trustee asserted. See Trustee’s Mot. for Summ. J. at 11 (“Amazon has the burden of
 26   proof and affirmative duty to account.”).

                                                   104
Case 2:13-ap-00799-DPC      Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33              Desc
                           Main Document   Page 106 of 122
  1   house.8 Of course, Amazon would be entitled to argue that it painted the Trustee’s house in
  2   compliance with the agreement in order to show that the Trustee cannot meet his burden,
  3   but the burden never swings to Amazon to prove that it painted the Trustee’s house.
  4          The same is true here. The Trustee has asserted that Amazon breached its contractual
  5   obligation to store inventory, so he carries the burden to prove Amazon breached that
  6   obligation and that the breach caused damages. See Gregory v. Frazer, 2010 WL 4262030,
  7   at *1 (Del. Ct. Com. Pl. Oct. 8, 2010) (placing the burden on the plaintiff to prove that the
  8   defendant did not make payments to the plaintiff for money he borrowed by using the
  9   plaintiff's credit card); Crabtree v. Bowers, 2000 WL 1224320, at *1 (Wash. Ct. App. 2000)
 10   (requiring plaintiff to prove amounts allegedly not paid to him under a contract “[b]ecause
 11   damages are an essential element to a breach of contract cause of action”). Amazon is
 12   entitled to (and intends to) provide rebuttal evidence showing that the Trustee cannot carry
 13   his burden on breach or damages. But there can be no doubt that the burden of proof always
 14   rests on the Trustee’s shoulders and never swings to Amazon.
 15
 16                 b.     Is Amazon entitled to receive fees due to it under the FBA
                           Agreement?
 17
                           i.     Trustee’s Position.
 18
 19
             8
               This analogy also highlights the problem with the Trustee’s “condition precedent”
 20
      caselaw. As those cases note, “[a] condition precedent is an event occurring subsequent to
 21   the making of a valid contract which must exist or occur before there is a right to
      immediate performance.” Walter Implement, Inc. v. Focht, 107 Wash. 2d 553, 556–57,
 22   730 P.2d 1340, 1342 (1987). Just like Amazon would not be obligated to paint the
 23   Trustee’s house until it received payment of $100, Amazon was obviously not required to
      store DAB’s inventory until it actually received the inventory from DAB. But that truism
 24   is meaningless here. DAB has cited no caselaw showing that once a plaintiff establishes
      that a condition precedent has been met, the burden shifts to the defendant to disprove the
 25
      plaintiff’s breach of contract argument. See Hunt v. Ellsworth, 2006 WL 810256, at *4-5
 26   (Wash. Ct. App. 2006) (placing the burden on the plaintiff to prove breach even after the
      plaintiff proved that they fulfilled an alleged condition precedent in the contract).
                                                  105
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33             Desc
                          Main Document   Page 107 of 122
  1          The Trustee contends that DAB paid over $33 million in fees to Amazon for DAB’s
  2   participation in the FBA Program. The fees are approximately 25% of the gross proceeds
  3   and more than $5 for every unit DAB sold through the FBA Program. With respect to the
  4   lost and missing inventory, Amazon failed to perform the essential terms of the FBA
  5   Agreement. It first failed to properly care for the DAB inventory, then failed to maintain
  6   proper records and has steadfastly refused to account for the DAB inventory. Amazon
  7   improperly shifted the burden of accounting for the DAB inventory to the Trustee and is
  8   not entitled to claim fees that it did not earn with respect to the lost and mishandled
  9   inventory.
 10                        ii.     Amazon’s Response.
 11          The Trustee’s attempt to slip this damages theory into the pretrial statement is
 12   another example of the Trustee artificially inflating his damages demand with claims and
 13   theories that were never pleaded in the Complaint or timely placed at issue in this litigation.
 14   See Tr. Ex. 255 (case chronology describing key events that resulted in the Trustee’s
 15   untimely and unpleaded damages claims and theories); Tr. Ex. 258 (chart detailing the
 16   Trustee’s unpleaded and untimely damages claims and theories). Although the Trustee
 17   vaguely identified a claim for recoupment of Amazon’s fees in his March 4, 2019 second
 18   supplemental disclosure statement, the Trustee did not disclose details in support of that
 19   claim in the March 2019 disclosure. The fee recoupment claim was not included in the May
 20   10, 2019 expert report from Serena Morones, which Amazon interpreted as a sign that the
 21   Trustee had abandoned this untimely claim. However, the Trustee’s October 26, 2020 third
 22   supplemental disclosure statement—and his inclusion of this irrelevant, untimely claim in
 23   this joint pretrial statement—makes clear that the Trustee intends to assert a claim for fee
 24   recoupment at trial. The Trustee has yet to clearly define this fee recoupment claim or
 25   provide any evidence in support of the amount of damages attributed to this claim. Amazon
 26   was not aware of the details of this theory during Ms. Morones’s deposition or before Mr.

                                                   106
Case 2:13-ap-00799-DPC      Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33             Desc
                           Main Document   Page 108 of 122
  1   Williams finalized his rebuttal damages report. As such, Amazon had no opportunity to
  2   review and respond to this new damages theory—either in discovery, through expert
  3   testimony, or in motions practice. This claim should be excluded under the arguments
  4   Amazon made in its pending motion to exclude untimely claims and damages theories.
  5
  6          C.     Amazon’s Statement of the Issues of Law and the Trustee’s Response.
  7                 a.     Should the Trustee’s unpleaded and untimely claims be excluded?
  8                        i.      Amazon’s Position
  9          As outlined in Amazon’s pending motion to exclude untimely and unpleaded claims,
 10   the Court should exclude the Trustee’s new claims and damages theories. Only the claims
 11   and theories pleaded in a Complaint can be pursued in litigation. Surfvivor Media, Inc. v.
 12   Survivor Prods., 406 F.3d 625, 631 (9th Cir. 2005) (“Deptula may not proceed on this
 13   theory because he failed to reference it in his complaint.”); Olsen v. Idaho State Bd. of Med.,
 14   363 F.3d 916, 929–30 (9th Cir. 2004) (upholding dismissal of a claim where the complaint
 15   contained no facts in support of that claim). “[T]he issues for resolution at trial are framed
 16   by the claims and theories of liability alleged in the operative complaint.” LaPorta v. BMW
 17   of N. Am., LLC, 2019 WL 988675, at *5 (C.D. Cal. Jan. 24, 2019); see also Shannon
 18   Fabrics, Inc. v. Jo-Ann Stores, Inc., 2015 WL 12752445, at *2 (C.D. Cal. Jan. 6, 2015)
 19   (excluding “evidence, testimony, jury instructions, and argument concerning” a theory not
 20   pleaded in complaint). The Trustee’s current damages claims go well beyond the claims
 21   and theories pleaded in the Complaint and rely instead claims identified for the first time in
 22   the Trustee’s supplemental disclosures and Ms. Morones’s expert report—which were
 23   provided after the close of discovery. Courts routinely reject claims and theories “identified
 24   in” expert reports or discovery disclosures “but not alleged in . . . complaint[s],” because a
 25   “disclosure made during discovery” is generally not “an adequate substitute” for a well-
 26   pleaded complaint. Oliver v. Ralphs Grocery Co., 654 F.3d 903, 908–09 (9th Cir. 2011);

                                                   107
Case 2:13-ap-00799-DPC      Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33             Desc
                           Main Document   Page 109 of 122
  1   see also In re Online DVD- Rental Antitrust Litig., 779 F.3d 914, 924 n.3 (9th Cir. 2015)
  2   (affirming exclusion of evidence “that supported new, unpled liability theories, even though
  3   the evidence had been adduced in discovery”).
  4          Since DAB first provided its inventory audit to Amazon in December 2012, this
  5   dispute has been about accounting for DAB’s “Lost Inventory.” Before the Trustee filed
  6   this lawsuit, Amazon worked diligently with DAB to try to reconcile the “Lost Inventory”
  7   claims. Then the Trustee filed this lawsuit and specifically pleaded claims directed at
  8   accounting for DAB’s lost inventory: “Amazon has failed to account for Inventory . . . that
  9   the Debtor has shipped to Amazon for storage pending sale on the Amazon Platform and
 10   shipping by Amazon to the Debtor’s customers (the ‘Lost Inventory’).” Compl. ¶ 21
 11   (emphasis added). After the Trustee filed the Complaint, Amazon completed the Deep Dive,
 12   which drilled down and reconciled the top 100 items in DAB’s inventory in terms of alleged
 13   inventory discrepancies. When the Trustee was not satisfied with the Deep Dive, Amazon
 14   produced the M15 data—which includes millions of lines of inventory data and is the most
 15   complete set of data that Amazon could produce. As Amazon’s case chronology exhibit
 16   shows, for six years, this case was about reconciling DAB’s inventory. See Tr. Ex. 255 (case
 17   chronology describing key events that resulted in the Trustee’s untimely and unpleaded
 18   damages claims and theories).
 19          Although the parties spent the first six years of this case focused on reconciling
 20   DAB’s inventory, the Trustee began to add new claims and damages theories to his case
 21   beginning with the March 4, 2019 second supplemental disclosure statement. Tr. Ex. 255.
 22   That disclosure was composed solely of the following one-page chart, without definitions
 23   or explanations:
 24
 25
 26

                                                  108
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33            Desc
                          Main Document   Page 110 of 122
  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23   The damages claims for “Warehouse Damage,” “Refunds Paid by Amazon Not Returned

 24   by Customer,” and “Sales Proceeds not Remitted to Potential Dynamix”—which were not

 25   described beyond what was included in this chart—went far beyond reconciling DAB’s

 26   “Lost Inventory.” For the first time, the Trustee appeared to be asserting claims for


                                              109
Case 2:13-ap-00799-DPC    Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33      Desc
                         Main Document   Page 111 of 122
  1   inventory that Amazon damaged, refunds that Amazon allegedly should not have issued,
  2   and even payments to DAB for sales made on amazon.com. And, to make matters worse,
  3   the Trustee’s refund and unremitted-sales claims were based on “Settlement reports
  4   collected by PD and Ashworth” that had not been produced by the Trustee. The disclosure
  5   also included a vague statement that the Trustee “disputes Amazon’s entitlement to payment
  6   of fees associated with the inventory Amazon lost, stole, damaged, destroyed, mismanaged
  7   and misreported” without providing any further detail on that claim, including even a simple
  8   financial figure.
  9          Ms. Morones’s expert report made clear that the scope of the Trustee’s new claims
 10   was actually broader than the second supplemental disclosure indicated. The report
 11   confirmed that the Trustee was alleging that Amazon was liable for damaged inventory,
 12   refunds that Amazon issued to DAB’s customers without securing a returned product from
 13   the customer, and sales proceeds that Amazon allegedly failed to remit to DAB. Ms.
 14   Morones also added a claim that was not disclosed in the second supplemental disclosure
 15   for “mis-received” inventory, which refers to a “mis-received” adjustment code that
 16   Amazon uses when the number of units received at an Amazon FC does not match the
 17   number of units listed in the shipping information included with the shipment. The report
 18   also noted that the “settlement reports” that Ms. Morones relied on for the Trustee’s new
 19   refund and sales proceeds claims were a set of data that was produced to her by the Trustee’s
 20   counsel. Unlike the M15 data, which addresses inventory accounting, the settlement reports
 21   are payment records that representatives of the Trustee had obtained from Amazon’s Seller
 22   Central platform but never produced to Amazon. According to Ms. Morones, these reports
 23   “served as transactional support for payments made by Amazon to [DAB].” Up until the
 24   Trustee served the second supplemental disclosures and Ms. Morones’s report, however,
 25   payments made by Amazon to DAB were never a part of this dispute. See Tr. Ex. 255.
 26

                                                  110
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33            Desc
                          Main Document   Page 112 of 122
  1          The Trustee’s expansion of his damages theories only got worse. On October 26,
  2   2020, the Trustee served his third supplemental disclosure statement. That disclosure
  3   vaguely asserts that the Trustee should be entitled to recoup more than $600,000 in fees
  4   paid to Amazon for inventory that “Amazon lost, stole, damaged, destroyed, mismanaged,
  5   and misreported.” This claim was not included in Ms. Morones’s report. Additionally, and
  6   perhaps most shockingly, the Trustee also adds a claim in the disclosure statement for more
  7   than $6.8 million for “Code Q” adjustments. According to the disclosure statement, Code
  8   Q adjustments are used to code inventory that is lost or destroyed but the responsibility for
  9   the loss is inconclusive. This $6.8 million claim was not disclosed in the Morones report or
 10   the second supplemental disclosure statement. Amazon has had no opportunity to review or
 11   respond to this claim or to the Trustee’s threadbare claim for fee recoupment.
 12          For years, this case was a straightforward inventory dispute. See Tr. Ex. 255. The
 13   parties’ shared goal was to identify DAB’s expected ending inventory and then reimburse
 14   DAB if the data showed that Amazon owed additional reimbursements. The parties are
 15   prepared to resolve that dispute. The Trustee alleges that the value of that expected ending
 16   inventory is approximately $650,000, while Amazon believes that the data shows that it
 17   actually over-reimbursed DAB for inventory losses, meaning that Amazon does not owe
 18   DAB any reimbursements. The difference between those two inventory counts is what this
 19   case has always been about and what it should be about at trial. The problem, however, is
 20   that Trustee has repeatedly attempted to ambush Amazon with unpleaded and untimely
 21   damages claims and theories. This case was never about damaged inventory, mis-received
 22   inventory, or “inconclusive” inventory. It was not about recoupment of Amazon’s fees,
 23   unpaid refunds, or sales proceeds that Amazon failed to remit to DAB. Those are new claims
 24   that should be excluded. See Tr. Ex. 258.
 25          To be clear, Amazon is not attempting to exclude these claims in hopes to escape
 26   liability on a procedural technicality. The Trustee’s delay significantly prejudices

                                                  111
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33            Desc
                          Main Document   Page 113 of 122
  1   Amazon’s ability to defend itself. Litigating any of the Trustee’s new claims would require
  2   a significantly different discovery strategy from both parties. For example, establishing
  3   liability for damaged inventory would require inquiries into the kind of inventory that was
  4   damaged, the state the inventory was in when DAB shipped it to Amazon, the carrier’s
  5   treatment of the shipment, the nature of the alleged damage, and the context in which the
  6   damage occurred. That is a different inquiry that would require much more warehouse-level
  7   discovery than the broadscale inventory reconciliation that Amazon undertook through the
  8   Deep Dive and the production of the M15 data.
  9          As another example, and as Mr. Williams points out in his report, accurate
 10   reconciliation of payment history requires historical bank records and wire transfer logs to
 11   confirm how much Amazon paid DAB and the times at which Amazon issued payment.
 12   Those kinds of records were not produced by either party because this case has never been
 13   about payment disputes. And the lack of comprehensive payment records has already
 14   resulted in identifiable harm to Amazon. Once the Trustee finally produced the full set of
 15   Settlement Reports on which Ms. Morones relied, Amazon discovered that the Trustee was
 16   missing settlement reports for at least six 48-hour time periods, and Mr. Williams identified
 17   more than $1.3 million in sales proceeds in those missing Settlement Reports that were not
 18   accounted in Ms. Morones’s report. See Tr. Ex. 254. There are surely other holes in the
 19   Trustee’s payment claims that Amazon will be unable to identify and rebut due to the fact
 20   that these claims were not timely placed at issue in this litigation.
 21          Ultimately, for the reasons set forth in Amazon’s pending motion to exclude
 22   unpleaded and untimely damages claims and theories, the Court should exclude the
 23   following claims outlined in the Trustee’s October 26, 2020 third supplemental disclosure
 24   statement: (1) “Warehouse Damage Adjustments,” (2) “Mis-Received Adjustments” (3)
 25   “Unpaid Refund Reimbursements,” (4) “Sales Proceeds Not Remitted to PD, (5)
 26   recoupment of Amazon’s fees, and (6) “Inconclusive”/Code Q Adjustments. Tr. Ex. 258.

                                                   112
Case 2:13-ap-00799-DPC      Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                           Main Document   Page 114 of 122
  1   Amazon was not afforded a reasonable opportunity to oppose these claims and will
  2   experience significant prejudice if the Trustee is permitted to move forward with these
  3   belated, unpleaded claims at trial.
  4                          ii.    Trustee’s Response
  5            In the interests of the Court’s resources, Trustee will not attempt to supplement his
  6   Response to Amazon’s Motion to Exclude Claims and Damages, which Trustee
  7   incorporates herein by reference. Instead, Trustee provides a brief summary of his response
  8   below.
  9            Rule 9(g), Fed. R. Civ. P. requires specificity if a party claims special damages, but
 10   that requirement does not apply to general damages such as the failure to pay amounts due
 11   under a contract. Wright & Miller, 5A Fed. Practice & Proc. Civ. § 1310 (4th ed. 2020).
 12   Normal notice pleading as contemplated by Rule 8(a), Fed. R. Civ. P. applies. Id; Zykronix,
 13   Inc. v. Conexant Sys., Inc., 16-cv-00163-KLM, 2018 WL 2011873 *1-2 (D. Col. April 27,
 14   2018) (amendment not required to add a category of damages); DeRosier v. Utility Sys.,
 15   Inc., 780 N.W. 2d 1, 4-5 (Ct. App. Minn. 2010) (special damages require specific pleading
 16   but general damages do not); c.f., Gilbert Unified Sch. v. Crosspointe, LLC, CV000510-
 17   PHX-NVW 2012 WL 1564660 *1-2 (D. Ariz. May 2, 2012) (general allegation of contract
 18   damages found sufficient).
 19            Trustee’s complaint alleges Amazon breached the contract for failing to store,
 20   maintain, preserve, and account for DAB’s inventory and then failing to compensate DAB
 21   for lost inventory. Trustee’s complaint encompasses all damages for Amazon’s breach of
 22   the FBA contract. Amazon is not only for the expected ending inventory, but also for other
 23   damages related to Amazon’s breach of the FBA Agreement, including accounting for
 24   inventory adjustments, shrinkage, unpaid refund reimbursements, inventory sales proceeds
 25   not remitted to DAB, and units Amazon determined were unsellable while under Amazon’s
 26   control.

                                                    113
Case 2:13-ap-00799-DPC       Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33            Desc
                            Main Document   Page 115 of 122
  1   Trustee’s breach of contract and accounting allegations encompass all damages disclosed
  2   in Ms. Morones report and his disclosure statement. Trustee’s claim is as follows: DAB
  3   delivered inventory to Amazon as part of the FBA. From there, according to the terms of
  4   the FBA Agreement, it was Amazon’s responsibility to track, ship, sell, and reimburse DAB
  5   for the inventory sold. All of the data regarding DAB’s inventory once it reached Amazon
  6   has always been in Amazon’s possession. All DAB has to prove is that it delivered product
  7   to Amazon and the M15 data reflects that Amazon received 6,316,249 units of DAB
  8   inventory. The fact that Amazon now complains that it didn’t conduct proper discovery to
  9   defend itself against Trustee’s breach of contract claims is Amazon’s fault alone.
 10                 b.     Should the Court enforce the limitation of liability clause in the
                           ASBSA and limit Amazon’s liability to $2,206,369?
 11
 12                        i.     Amazon’s Position
 13          As outlined in Amazon’s pending motion for partial summary judgment, even if the

 14   Trustee can prove his claims at trial, Amazon’s liability is limited by contract to “the total

 15   amounts during the prior six month period paid by [DAB] to Amazon.” That contractual

 16   term is valid, binding, and enforceable. See, e.g., Donegal Mut. Ins. Co. v. Tri-Plex Sec.

 17   Alarm Sys., 622 A.2d 1086, 1090 (Del. Super. Ct. 1992) (“The overwhelming number of

 18   courts which have considered [clauses limiting liability] have upheld them.”). In the six

 19   months preceding the filing of this action, DAB paid Amazon $2,206,369 in fees.

 20   Accordingly, Amazon’s liability is limited to $2,206,369.

 21                        ii.    Trustee’s Response
 22          The limitation period Amazon relies upon are in the “General Terms” of the FBA

 23   Agreement. The General Terms, however, provide that “[i]f there is any conflict between

 24   these General Terms and the applicable Service Terms, the Service Terms will govern.”

 25          Section F contains the “applicable Service Terms” for the Amazon Fulfillment

 26   Services program in which DAB participated. It states: “If there is a loss of or damage to


                                                   114
Case 2:13-ap-00799-DPC      Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33            Desc
                           Main Document   Page 116 of 122
  1   any Units while they are being stored, we will, as your sole remedy, pay you the
  2   Replacement Value (as described and defined in the FBA Guidelines).” Id. at 308. The
  3   Agreement then says:
  4                Payment of the Replacement Value is our total liability for any
  5                duties or obligations that we or our agents or representatives
  6                may have as a bailee or warehouseman, and your only right or
  7                remedy that you may have as a bailor.
  8   That the specific Service Terms override the General Terms becomes even clearer when
  9   one refers to the referenced “FBA Guidelines.” Those state that “Amazon assumes
 10   responsibility when your inventory is lost or damaged by a partnered carrier, in an Amazon
 11   fulfillment center, or during delivery to a customer.” FBA Lost and Damaged Inventory
 12   Reimbursement Policy at 1. “In such cases,” the guidelines state, Amazon will either
 13   “[r]eplace the item with one with the same FNSKU,” or “[r]eimburse you the estimated
 14   proceeds of the sale of that same item.” Id. And if Amazon lacked “enough information to
 15   calculate the reimbursement amount for an item,” Amazon would “use the default
 16   reimbursement value” outlined in a table set out in the guidelines. Id. The table shows $20
 17   as the default replacement value for “Health” and “Beauty” items such as DAB sold. Id. at
 18   3. Notably, the FBA Guidelines say nothing about any other damage limitations.
 19         Hence, the damage limitation in the General Terms ¶ 8 is best read as limiting
 20         damages for things other than Amazon’s loss of, damage to, or failure to pay for, the
 21         very products at the heart of the parties’ relationship. Interpreting the damage
 22         limitation as suggested by Amazon to take DAB inventory, keep it, or destroy it and
 23         yet only be liable to pay back 25% of its value. That conflicts with the more specific
 24         statements in F-4 and the FBA Guidelines.
 25
 26

                                                 115
Case 2:13-ap-00799-DPC     Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                          Main Document   Page 117 of 122
  1   VI.    TRUSTEE’S WITNESSES
  2          1.     Serena Morones. The direct testimony will be by declaration. The substance
  3   will be as reflected in her report and prior declaration and to respond to matters raised by
  4   Weiant Williams. Ms. Morones will be available for cross-examination.
  5          2.     Timothy Shaffer. The testimony will be live and will testify as to DAB’s
  6   operations before and after the stay violation.
  7          3.     Tasha Bachand. The testimony will be by deposition. Ms. Bachand was
  8   designated pursuant to testify on behalf of Amazon.
  9          4.     Jeff Moore. The testimony will be by deposition. Mr. Moore was designated
 10   pursuant to testify on behalf of Amazon.
 11          5.     Justin Ice. The testimony will be by deposition. Mr. Ice is a former Amazon
 12   employee who analyzed the DAB inventory.
 13          6.     Eric Soder. The testimony will be by deposition. Mr. Soder is a former
 14   Amazon employee who may testify by deposition about Amazon’s inventory processes and
 15   DAB’s inventory management.
 16          7.     Jeff Cone. The direct testimony will be by deposition. The substance will be
 17   limited to foundation for the analysis underlying the Morones report. Mr. Cone may respond
 18   to matters as a rebuttal witness. If Mr. Cone is called in rebuttal witness he will be available
 19   for cross-examination.
 20          4.     Stephen Ashworth. The direct testimony will be by deposition. The substance
 21   will be consistent with his prior declaration and limited to foundation for exhibits and to
 22   respond as a rebuttal witness. If Mr. Ashworth is called as rebuttal witness he will be
 23   available for cross-examination
 24   VII.   AMAZON’S WITNESSES
 25          1.     Tasha Bachand. Ms. Bachand will testify live as to Amazon’s FBA program,
 26   inventory processes, and the M15 data produced in this action.

                                                    116
Case 2:13-ap-00799-DPC      Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33              Desc
                           Main Document   Page 118 of 122
  1             2.    E. Weiant Williams. Pursuant to the Court’s local rules, Mr. Williams’s direct
  2   testimony will be by declaration and will cover his damages opinions in this case. See Tr.
  3   Ex. 259.
  4             3.    Amazon Records Custodian. To the extent that the Trustee disputes the
  5   authenticity of any of Amazon’s records, Amazon will present testimony or a declaration
  6   from a records custodian to lay foundation as necessary.
  7             4.    Sean Lawcock. Mr. Lawcock, DAB’s former inventory manager, will testify
  8   by deposition as to DAB’s inventory management practices, DAB’s internal inventory
  9   tracking difficulties, and the December 2012 inventory audit that serves as the basis for
 10   Amazon’s fraud claims.
 11             5.    Thomas Reilly. Mr. Reilly, DAB’s former COO, will testify by deposition as
 12   to DAB’s inventory management practices, DAB’s internal inventory tracking difficulties,
 13   and the credibility of DAB’s former CEO and the Trustee’s inventory claims in this case.
 14             6.    Daniel A. Bellino. Mr. Bellino, DAB’s former CEO, will testify by deposition
 15   as to DAB’s business practices; DAB’s participation in the FBA program; DAB’s lack of
 16   inventory tracking, management, and organization; and DAB’s reimbursement claims.
 17             7.    Eric Soder. Mr. Soder, an Amazon employee, will testify by deposition about
 18   Amazon’s inventory processes and DAB’s inventory management.
 19             8.    Justin Ice. Mr. Ice, an Amazon employee, will testify by deposition about
 20   Amazon’s inventory processes and accountings—specifically, the Deep Dive and the M15
 21   data.
 22             9.    Stephen Ashworth. Mr. Ashworth, a consulting expert witness employed by
 23   the Trustee, will testify by deposition as to the documents and data he collected from DAB
 24   and his coordination with Ms. Morones and Mr. Cone in the development of Ms. Morones’s
 25   report.
 26             10.   Jeffrey A. Cone. Mr. Cone, a consulting expert witness employed by the

                                                    117
Case 2:13-ap-00799-DPC       Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                            Main Document   Page 119 of 122
  1   Trustee, will testify by deposition as to the data utilized in the expert report of Serena
  2   Morones; Mr. Cone’s analyses of that data, including the “software programs” he allegedly
  3   developed; and Mr. Cone’s coordination with Ms. Morones and Stephen Ashworth, the
  4   Trustee’s consulting expert, in the development of Ms. Morones’s report.
  5            11.     Jeff Moore. Amazon has designated portions of Mr. Moore’s deposition
  6   testimony in response to designations offered by the Trustee. Mr. Moore is an Amazon
  7   employee who will testify about Amazon’s inventory processes.
  8   VIII. STIPULATIONS REGARDING WITNESSES
  9            The parties have agreed that only Mr. Shaffer, Ms. Morones, Ms. Bachand, and Mr.
 10   Williams will testify live. The parties have further agreed that these witnesses will be
 11   located in a room alone, without any individuals or attorneys present. The witnesses will
 12   have copies of the trial exhibits saved locally to avoid downloading the exhibits live.
 13   Finally, the parties have agreed that these witnesses will not access cell phones,
 14   messaging apps, or other means to communicate outside of the live video feed while
 15   testifying.
 16            All other witnesses shall be considered to be unavailable to testify at trial for
 17         purposed of offering their deposition testimony. The parties have no other agreements
 18         for the use of declarations or calling live witnesses at trial
 19
 20   IX.      STIPULATED EXHIBITS
 21            The parties’ list of joint exhibits is included in the Excel spreadsheet attached to this
 22   Joint Status Report as Exhibit A. The Parties reserve the right to object to the admission of
 23   the following exhibits solely on the grounds of relevancy. All other objections are waived.
 24   A party’s decision to list an exhibit on its exhibit list shall not be construed as an admission
 25   that the exhibit is admissible in evidence.
 26   X.       TRUSTEE’S EXHIBITS

                                                      118
Case 2:13-ap-00799-DPC         Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33             Desc
                              Main Document   Page 120 of 122
  1          The Trustee’s list of trial exhibits is included in the Excel spreadsheet attached to
  2   this Joint Status Report as Exhibit A. Amazon has detailed its objections to the admission
  3   of the document, if any, in the columns adjacent to each exhibit. Amazon may seek to
  4   admit any exhibit on the Trustee’s list of exhibits, but all objections to admission are
  5   preserved.
  6   XI.    AMAZON’S EXHIBITS
  7          Amazon’s list of trial exhibits is included in the Excel spreadsheet attached to this
  8   Joint Status Report as Exhibit A. The Trustee has detailed his objections to the admission
  9   of the document, if any, in the columns adjacent to each exhibit. The Trustee may seek to
 10   admit any exhibit on the Amazon’s list of exhibits, but all objections to admission are
 11   preserved.
 12   XII.   DEPOSITION DESIGNATIONS
 13          A.     Trustee’s Deposition Designations.
 14          As of the filing date of this Joint Status Report, the parties are in the process of
 15   finalizing their deposition designations and will provide those designations to the Court
 16   promptly once finalized. The Trustee’s list of deposition designations will be included in
 17   an Excel spreadsheet that the parties will label as Exhibit B to this Joint Status Report.
 18   Amazon will detail its objections to the admission of the testimony, if any, in the columns
 19   adjacent to each designation. The parties will provide copies of the relevant depositions,
 20   with designations highlighted, for the Court’s review.
 21          B.     Amazon’s Deposition Designations.
 22          As of the filing date of this Joint Status Report, the parties are in the process of
 23   finalizing their deposition designations and will provide those designations to the Court
 24   promptly once they finalized. Amazon’s list of deposition designations will be included in
 25   an Excel spreadsheet that the parties will label as Exhibit B to this Joint Status Report.
 26   The Trustee will detail its objections to the admission of the testimony, if any, in the

                                                   119
Case 2:13-ap-00799-DPC      Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33              Desc
                           Main Document   Page 121 of 122
  1   columns adjacent to each designation. The parties will provide copies of the relevant
  2   depositions, with designations highlighted, for the Court’s review.
  3   XIII. PARTIES ESTIMATE OF TIME NEEDED FOR TRIAL
  4           The parties estimate that they will need four days to complete the trial. The parties
  5   propose that the four-days of trial time be divided evenly amongst the parties in a “chess-
  6   clock” format, with each party free to use its trial time as it sees fit on opening argument,
  7   closing argument, direct examination, cross examination, or introduction of deposition
  8   testimony.
  9   XIV. CERTIFICATION REGARDING EXHIBITS
 10           Trustee and Amazon, through undersigned counsel, hereby certify that all exhibits
 11   listed herein have been exchanged or made available to all other parties for inspection and
 12   copying.
 13           RESPECTFULLY SUBMITTED February 5, 2021.
 14   PERKINS COIE LLP                               GALLAGHER & KENNEDY, P.A.
 15
 16   By: /s/ Eric J. Weiss                    By: /s/ Dale C. Schian
          Richard M. Lorenzen (Bar No. 006787)
 17       2901 N. Central Avenue, Suite 2000      Dale C. Schian
          Phoenix, AZ 85012-2788                  Mark D. Dangerfield
 18       Email: RLorenzen@perkinscoie.com        Kenneth N. Ralston
          Telephone: 602-351-8000                 2575 East Camelback Road
 19       Facsimile: 602-648-7000
                                                  Phoenix, Arizona 85004
 20       John S. Kaplan (Pro Hac Vice)           Attorneys for Trustee Timothy H. Shaffer
          Eric J. Weiss (Pro Hac Vice)
 21       Mallory Gitt Webster (Pro Hac Vice)
          1201 Third Avenue, Suite 4900
 22       Seattle, WA 98101-3099
          Email: JKaplan@perkinscoie.com
 23       Email: EWeiss@perkinscoie.com
          Email: MWebster@perkinscoie.com
 24       Telephone: 206-359-8000
          Facsimile: 206-359-9408
 25       Attorneys for Amazon Services LLC
 26   8442113v1/29611-0001


                                                   120
Case 2:13-ap-00799-DPC        Doc 332 Filed 02/05/21 Entered 02/05/21 22:52:33           Desc
                             Main Document   Page 122 of 122
